Exhibit 10.60(b)

 

(Translation)

 

--------------------------------------------------------------------------------

 

JPY6,000,000,000

 

REVOLVING LINE AGREEMENT (B)

 

FASL JAPAN LIMITED

as Borrower

 

MIZUHO CORPORATE BANK, LTD.

as Arranger and Agent

 

MIZUHO CORPORATE BANK, LTD.

 

as Lender

 

March 25, 2004

 

--------------------------------------------------------------------------------

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(Translation)

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

1.

  

Definitions

   1

2.

  

Rights and Obligations of Lenders B

   10

3.

  

Use of Fund

   11

4.

  

Conditions Precedent for Effectiveness of this Agreement

   11

5.

  

Conditions Precedent for Loan Obligations B

   11

6.

  

Application for Drawdown

   13

7.

  

Making of Loans B

   14

8.

  

Refusal to Make Loans B

   17

9.

  

Repayment of Principal

   17

10.

  

Interest

   17

11.

  

Commitment Fee B

   17

12.

  

Exemption of Lender B

   19

13.

  

Increased Costs

   19

14.

  

Prepayment

   20

15.

  

Default Interest

   22

16.

  

Agency Fee

   23

17.

  

Expenses; Taxes and Public Charges

   23

18.

  

Performance of Borrower's Obligations

   23

19.

  

Distribution to Lenders B

   24

20.

  

Borrower's Representations and Warranties

   27

21.

  

Borrower's Covenants

   28

22.

  

Restrictions on Collateral

   32

23.

  

Financial Restrictions

   33

24.

  

Acceleration

   33

25.

  

Set-Off; Exercise of Floating Security

   37

26.

  

Arrangements Among Lenders B

   38

27.

  

Rights and Duties of the Agent

   39

28.

  

Resignation and Dismissal of the Agent

   41

29.

  

Decision-Making of the Majority Lenders B

   42

30.

  

Amendment to this Agreement

   42

31.

  

Assignment of this Agreement

   43

32.

  

Assignment of Loan Receivables B

   44

33.

  

Collection from Third Party

   45

34.

  

Termination of this Agreement

   46

35.

  

Renewal of Agreement

   47

36.

  

General Provisions

   47

 

i



--------------------------------------------------------------------------------

(Translation)

 

REVOLVING LINE AGREEMENT (B)

 

FASL JAPAN LIMITED (the “Borrower”) and the financial institutions set forth as
Lender B under Section 3 of Schedule 1 attached to this Agreement (respectively
referred to as a “Lender B,” and collectively referred to as “All Lenders B”)
enter into the following agreement (this “Agreement”) as of March 25, 2004 (the
“Execution Date”), with MIZUHO CORPORATE BANK, LTD. (the “Agent”) acting as the
agent.

 

1. DEFINITIONS

 

In this Agreement, the following terms shall have the meanings set forth below,
unless it is apparent that such terms mean otherwise in the context hereof.

 

1.1 “Accounts Receivables Trust Agreement” means the Accounts Receivables Trust
Agreement (as amended or renewed) attached hereto as Schedule 3, executed on
March 25, 2004 by and between the Borrower and MIZUHO TRUST & BANKING CO., LTD.

 

1.2 “Accrued Interest” has the meaning given in Clause 14.2.

 

1.3 “Adjusted Tangible Assets” means all of the Borrower’s assets, determined on
a consolidated basis (provided that if the Borrower does not prepare its
financial statements on a consolidated basis, the stand-alone basis financial
statements shall apply) in accordance with generally accepted accounting
standards in Japan, other than (a) deferred assets, other than prepaid insurance
and prepaid taxes, (b) patents, copyright, trademarks, trade names, franchises,
goodwill, and other similar intangibles and (c) unamortized debt discounts and
expenses.

 

1.4 “Adjusted Tangible Net Worth” means, at any time, the amount calculated as
(a) the book value (after deducting the related depreciation, obsolescence,
amortization, valuation, and other proper reserves as determined in accordance
with generally accepted accounting standards in Japan) of the Adjusted Tangible
Assets shown on the Borrower’s consolidated balance sheet (or the stand-alone
basis balance sheet if the Borrower does not prepare its balance sheet on a
consolidated basis) as of such time, prepared in accordance with that generally
accepted accounting standards in Japan, less (b) the amount of the Borrower’s
liabilities (including all contingencies and other potential liabilities
required to be shown on such balance sheet) shown on such consolidated balance
sheet (or the stand-alone basis balance sheet if the Borrower does not prepare
its balance sheet on a consolidated basis).

 

1.5 “Affiliate” means any party that, directly or indirectly, is in control of,
is controlled by, or is under common control with, another party, or who owns,
directly or indirectly, ten percent (10%) or more of the outstanding equity
interest of another party. A party shall be deemed to be in control of another
party if the controlling party possesses, directly or indirectly, the power to
direct the management and policies of the other party for any reason, whether
through the ownership of voting securities, by contract, or otherwise.

 

1



--------------------------------------------------------------------------------

(Translation)

 

1.6 “Agency Fee” means the fees that the Borrower shall pay to the Agent in
consideration of the Agent Services, as separately agreed upon between the
Borrower and the Agent.

 

1.7 “Agent Services” means collectively, the Agent Services A and Agent Services
B.

 

1.8 “Agent Services A” means the services set forth in the provisions of this
Agreement that the Agent is entrusted by All Lenders A to perform for the
benefit of All Lenders A.

 

1.9 “Agent Services B” means the services set forth in the provisions of the
Loan Agreement B that the Agent is entrusted by All Lenders B to perform for the
benefit of All Lenders B.

 

1.10 “Agent’s Account” means the checking deposit account (Account No. ****
Account Holder: FASL JAPAN LIMITED Agent Account T2) held by the Agent at the
Head Office of MIZUHO CORPORATE BANK, LTD.

 

1.11 “Aizu Facility” means the real estate and the incidental facilities
currently held, or to be acquired hereafter, by the Borrower at its Aizu
manufacturing facilities and incidental facilities located in
Aizu-Wakamatsu-shi, Fukushima, Japan.

 

1.12 “Applicable Interest Rate B” means the interest rate equal to the Base Rate
plus the Spread B.

 

1.13 “Assignable Loan Receivables B” has the meaning given in Clause 31.2(ii).

 

1.14 “Assignee” means the party that accepts assignment of the Loan Receivables
B in accordance with Clause 32.1.

 

1.15 “Assigning Lender” has the meaning given in Clause 31.2.

 

1.16 “Assignor” means the party that assigns the Loan Receivables B in
accordance with Clause 32.1.

 

1.17 “Base Rate” means the interest rate for the relevant Loan Term according to
the Japanese Yen TIBOR (page 17,097 of the Telerate) published by the Japanese
Bankers Association at 11 a.m. or at the nearest possible time after 11 a.m. on
the second (2nd) Business Day prior to the Drawdown Date. Provided, however,
that in cases where such interest rate is not published for some reason, the
Base Rate shall be the interest rate (indicated as an annual rate) that is
reasonably decided upon by the Agent as the offered rate applicable for a
drawdown in yen for the relevant Loan Term in the Tokyo Interbank Market as of
11 a.m. on the second (2nd) Business Day prior to the commencement date of the
Loan Term or the nearest time prior thereto.

 

1.18 “Borrower’s Settlement Account” means the ordinary deposit account (Account
No. ****, Account Holder: FASL JAPAN LIMITED) held by the Borrower at the
Uchisaiwaicho Corporate Banking Division of MIZUHO CORPORATE BANK, LTD.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

(Translation)

 

1.19 “Break Funding Cost” means, in cases where the principal is repaid or set
off on a day other than the Due Date of the Individual Loan B, and where the
Reinvestment Rate in such case falls below the Applicable Interest Rate B, the
amount calculated as the principal amount with respect to which such repayment
or set-off was made, multiplied by the difference between the Reinvestment Rate
and the Applicable Interest Rate B, and calculated on a per diem basis in
accordance with the actual number of days of the Remaining Period. “Remaining
Period” in this item means the period commencing on the day (inclusive) the
repayment or set-off was made and ending on the Repayment Date (exclusive), and
the “Reinvestment Rate” in this item means the interest rate reasonably
determined by the Lenders B as the interest rate to be applied on the assumption
that the prepaid or off-set principal amount will be reinvested in the Tokyo
Interbank Market during the Remaining Period. The calculation method for such
Break Funding Cost shall be on a per diem basis, assuming that there are 365
days per year, wherein divisions shall be done at the end of the calculation,
and fractions less than one yen shall be rounded down.

 

1.20 “Business Day” means any day other than those that are bank holidays in
Japan.

 

1.21 “Collection Calculation Date” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement.

 

1.22 “Commitment Amount B” means the total of the amounts set forth as the
commitment amounts in Schedule 1, and the Commitment Amount B with respect to
each Lender B means, respectively, the Commitment Amount B in relation to the
amount set forth for each Lender B in Schedule 1; provided, however, that the
Commitment Amount B with respect to each Lender B is subject to change in
accordance with Clause 31 in the case of partial assignment of the status of the
parties hereunder pursuant to Clause 31.

 

1.23 “Commitment Fee B” means the fees that the Borrower shall pay to the Lender
B pursuant to the provisions of Clause 11.

 

1.24 “Commitment Fee B Calculation Period” means collectively, each of the
periods commencing on the commencement date (inclusive) of the commitment fee B
calculation period below and ending on the final date (inclusive) of the
commitment fee B calculation period below.

 

    

Commencement Date of

Commitment Fee B Calculation

Period

  

Final Date of Commitment Fee B

Calculation Period

First

   March 25, 2004    June 24, 2004

Second

   June 25, 2004    September 24, 2004

Third

   September 25, 2004    December 24, 2004

Fourth

   December 25, 2004    March 24, 2005

 

1.25 “Commitment Fee B Rate” means 0.450% per annum.

 

1.26 “Commitment Ratio B” means the percentage of the Commitment Amount B of
each Lender B to the Total Commitment Amount B.

 

3



--------------------------------------------------------------------------------

(Translation)

 

1.27 “Compulsory Execution” has the meaning given in Clause 26.4.

 

1.28 “Costs Increased Lender B” means a Lender B that has incurred Increased
Costs.

 

1.29 “Counter-Performed Trust Receivables” has the meaning given in Clause 1 of
the Accounts Receivables Trust Agreement.

 

1.30 “Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)” has
the meaning given in Clause 1 of the Accounts Receivables Trust Agreement.

 

1.31 “Creditors’ Agreement” means the Creditors’ Agreement (as amended or
renewed) attached hereto as Schedule 4, executed on March 25, 2004 by and among
the Lender A, the Lender B, the Agent and the Borrower.

 

1.32 “Damages” has the meaning given in Clause 19.2(a)(i).

 

1.33 “Defaulted Obligations” has the meaning given in Clause 15.1.

 

1.34 “Defaulting Lender B” has the meaning given in Clause 11.2.

 

1.35 “Desired Drawdown Amount” has the meaning given in Clause 6.1.

 

1.36 “Desired Drawdown Date B” has the meaning given in Clause 6.1.

 

1.37 “Desired Prepayment Date” has the meaning given in 14.2.

 

1.38 “Discovery Date” has the meanings given in Clause 7.4 or Clause 14.4,
respectively.

 

1.39 “Distribution” has the meaning given in Clause 21.3(v).

 

1.40 “Drawdown Application” has the meaning given in Clause 6.1.

 

1.41 “Drawdown Application Period” means the period commencing on the Execution
Date (inclusive) and ending on the Drawdown Application Period Final Date
(inclusive).

 

1.42 “Drawdown Application Period Final Date” means March 18, 2005.

 

1.43 “Drawdown Date” means the date of the drawdown of a Loan B.

 

1.44 “Drawdown Period” means the period commencing on the Execution Date
(inclusive) and ending on the Drawdown Period Termination Date (inclusive).

 

1.45 “Drawdown Period Termination Date” means March 24, 2005.

 

1.46 “Due Date” means, with respect to the principal and interest in relation to
the Loans B, the Repayment Date; and with respect to other amounts, the date set
forth as the date on which payments shall be made in accordance with this
Agreement.

 

4



--------------------------------------------------------------------------------

(Translation)

 

1.47 “Due Time” means, if any Due Dates are provided for herein, 11 a.m. on such
Due Date.

 

1.48 “Enhanced Covenant Period” means any period during which the Borrower fails
to maintain a minimum cash balance of 1 billion yen.

 

1.49 “Exemption Event” means (i) the occurrence of a natural disaster or war,
(ii) an interruption in or damage to electrical, communications or any
settlement systems, (iii) any event that occurs within the Tokyo Interbank
Market that disables loans in yen, and (iv) any other event not attributable to
the Lenders B that results in the Majority Lenders B (if it is difficult for the
Majority Lenders B to make a decision, the Agent) determining that it is
impossible to make the Loan B.

 

1.50 “Exemption Period” means the period during which any Exemption Event has
occurred and continues.

 

1.51 “Exercise of Floating Security” has the meaning given in Clause 25.3.

 

1.52 “Extraordinary Collection Calculation Date” has the meaning given in Clause
1 of the Accounts Receivables Trust Agreement.

 

1.53 “Fixed Trust Property Value” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement.

 

1.54 “Fixed Trust Receivables” has the meaning given in Clause 1 of the Accounts
Receivables Trust Agreement.

 

1.55 “Fixed Trust Receivables Amount (Goods’ Value Equivalent)” has the meaning
given in Clause 1 of the Accounts Receivables Trust Agreement.

 

1.56 “Floating Pledge Agreement” means the Floating Pledge Agreement (as amended
or renewed) attached hereto as Schedule 5, executed on March 25, 2004 by and
among the Lender A, the Lender B and the Borrower.

 

1.57 “FMH” means Fujitsu Microelectronics Holding, Inc.

 

1.58 “Increased Costs” means the increased portion (the amount reasonably
calculated by such Lender B) of lending expenses, in cases where the Lender B’s
lending expenses under this Agreement are substantially increased (excluding any
increase caused by a change in tax rates on taxable incomes of such Lender B)
due to, among other things, (i) any enactment or amendment of Laws and
Ordinances, or any change in the interpretation or application thereof, or (ii)
any establishment or increase in capital reserves.

 

1.59 “Individual Loan B” means a loan made by a Lender B respectively pursuant
to the same Drawdown Application.

 

1.60

“Individual Loan B Money” means the money lent (or to be lent) by a Lender B to
the Borrower as an Individual Loan B, and the “Individual Loan B Amount” means
the amount of the Individual Loan Money B (the amount calculated by multiplying

 

5



--------------------------------------------------------------------------------

(Translation)

 

 

the aggregate amount of Loan B in relation to the relevant Drawdown Application
by the Commitment Ratio B of that Lender B).

 

1.61 “Intended Distribution Amount B” has the meaning given in Clause 26.1(i).

 

1.62 “Inventory” means all kinds, nature and description of inventory, goods and
merchandise, returned goods, raw materials, and other materials and supplies,
regardless of location, to be furnished under any agreement of service or held
for assignment or lease, that are currently owned or acquired hereafter by the
Borrower (limited to those to be consumed in the Borrower’s business or used in
connection with the packing, shipping, advertising, selling or processing of
such goods, merchandise and such other articles), and all documents of title or
other documents representing title thereto.

 

1.63 “Investment” means any acquisition of property in exchange for cash or
other assets, whether in the form of an acquisition of stock, liabilities, or
other obligations, or the purchase or acquisition of any other property, or a
Loan B, capital contribution, subscription or otherwise.

 

1.64 “Item Not Fully Covered” has the meaning given in Clause 18.4.

 

1.65 “Laws and Ordinances” means any treaties, laws, cabinet orders, ministerial
ordinances, rules, announcements, judgments, decisions, arbitral awards,
directives, and policies of relevant authorities that apply to this Agreement,
the transactions pursuant hereto or the parties hereto.

 

1.66 “Lease” means the lease of assets reflected as a lease on the Borrower’s
consolidated balance sheet in accordance with generally accepted accounting
standards in Japan.

 

1.67 “Lender” means collectively, the Lender A and the Lender B.

 

1.68 “Lender A” means Mizuho Corporate Bank, Ltd., Shinkin Central Bank, The
Bank of Yokohama, Ltd., The Toho Bank, Ltd. and The Norinchukin Bank (including
their respective successors).

 

1.69 “Lending Obligation B” means a Lender B’s obligation to make Individual
Loans B to the Borrower upon the condition that the requirements set forth under
each item of Clause 5 are satisfied.

 

1.70 “Loan Agreement A” means the Revolving Line Agreement (A) (as amended or
renewed) executed on March 25, 2004 by and between the Lender A and the
Borrower, with MIZUHO CORPORATE BANK, LTD. acting as the agent.

 

1.71 “Loan Receivables B” means loan claims in relation to each Individual Loan
B.

 

1.72 “Loan Term” means, with respect to each Individual Loan B, the period
commencing on the Drawdown Date (inclusive) and ending on the Repayment Date
(exclusive) in relation to such Individual Loan B.

 

1.73 “Loan(s) B” means the aggregate of the Individual Loans B made pursuant to
this Agreement.

 

6



--------------------------------------------------------------------------------

(Translation)

 

1.74 “Majority Lenders B” means one or more Lender B whose Commitment Ratio(s) B
amount to 51% or more in total as of the Decision-Making Time (provided,
however, that, for the period after All Lenders B’s Lending Obligations B are
extinguished, and where the repayment of all obligations pursuant to this
Agreement in relation to the Loan B have not been completed, the percentage
shall be that of the total principal amount of the Outstanding Individual Loan B
Money per each Lender B to the Total Outstanding Balance B as of the
Decision-Making Time). “Decision-Making Time” means, in cases where the Lender B
determines that any event requiring instructions by the Majority Lenders B has
occurred, the point in time when the Agent receives notice under Clause 29.1(i),
and in cases where the Agent determines that the decision of the Majority
Lenders B is necessary, the point in time when the Agent gives notice under
Clause 29.2.

 

1.75 “Non-Drawdown Lender B” has the meaning given in Clause 8.1.

 

1.76 “Outstanding Individual Loan B Money” means the principal, the interest,
default interest, Break Funding Costs and any other payment obligation in
relation to an Individual Loan B that the Borrower owes pursuant to this
Agreement with respect to the Individual Loan B, and the “Outstanding Individual
Loan B Amount” means the amount of such Outstanding Individual Loan B Money.

 

1.77 “Pre-assignment Commitment Amount B” has the meaning given in Clause
31.2(ii).

 

1.78 “Pre-assignment Loan Receivables B” has the meaning given in Clause
31.2(ii).

 

1.79 “Prepayment” has the meaning given in Clause 14.1.

 

1.80 “Purchase and Sale Agreement” means the “PURCHASE AND SALE AGREEMENT” dated
February 23, 2004 (as amended or renewed) between the Borrower and FUJITSU
LIMITED.

 

1.81 “Purchase and Sale Related Agreement” means the Purchase and Sale Agreement
and each of the individual agreements pursuant thereto.

 

1.82 “Reduced Amount” has the meaning given in Clause 31.2(ii).

 

1.83 “Reduced Drawdown” has the meaning given in Clause 7.4.

 

1.84 “Reduced Drawdown Amount” has the meaning given in Clause 7.4.

 

1.85

“Reduced Drawdown Break Funding Cost” means, in cases where a Reduced Drawdown
is made and the Reinvestment Rate in such case falls below the Applicable
Interest RateB, the amount calculated as the difference between the Desired
Drawdown Amount and the Reduced Drawdown Amount, multiplied by the difference
between the Reinvestment Rate and the Applicable Interest RateB, and calculated
on a per diem basis in accordance with the actual number of days of the
Remaining Period. “Remaining Period” in this item means the period

 

7



--------------------------------------------------------------------------------

(Translation)

 

 

commencing on the Drawdown Date (inclusive) and ending on the Repayment Date
(exclusive), and the “Reinvestment Rate” in this item means the interest rate
reasonably determined by the Lenders B as the interest rate to be applied on the
assumption that the difference between the Desired Drawdown Amount and the
Reduced Drawdown Amount will be reinvested in the Tokyo Interbank Market during
the Remaining Period. The calculation method for such Reduced Drawdown Break
Funding Cost shall be on a per diem basis, assuming that there are 365 days per
year, wherein divisions shall be done at the end of the calculation, and
fractions less than one yen shall be rounded down.

 

1.86 “Reduced Ratio” has the meaning given in Clause 31.2(ii).

 

1.87 “Refinancing Loan B” means a Loan B with the Desired Drawdown Date B being
the Due Date of a Loan B already made.

 

1.88 “Refinanced Loan B” means a Loan B that has already been made and the Due
Date of which shall be the Desired Drawdown Date B of a Refinancing Loan B.

 

1.89 “Regular Collection Calculation Date” has the meaning given in Clause 1 of
the Accounts Receivables Trust Agreement.

 

1.90 “Relevant Agreements” means this Agreement, the Loan Agreement A, the
Accounts Receivables Trust Agreement, the Floating Pledge Agreement, the
Creditors’ Agreement and the documents related thereto.

 

1.91 “Relevant Lender B” has the meaning given in Clause 14.1.

 

1.92 “Remaining Individual Loan B” has the meaning given in Clause 26.1(i).

 

1.93 “Remaining Lender B” has the meaning given in Clause 26.1(i).

 

1.94 “Repayment Date” has the meaning given in Clause 6.1(iii).

 

1.95 “Reports” means (i) the audited annual report (eigyou houkokusyo) prepared
by the Borrower on a stand-alone basis (including the balance sheet, profit and
loss statement, statement of cash flow, and other documents incidental thereto;
and if any consolidated Subsidiary or Affiliate of the Borrower has been
established, including the consolidated annual report (eigyou houkokusyo))
within ninety (90) days from the end of the fiscal year, (ii) the unaudited
annual report (eigyou houkokusyo) prepared by the Borrower on a stand-alone
basis (including the balance sheet, profit and loss statement, statement of cash
flow, and other documents incidental thereto; and if any consolidated Subsidiary
or Affiliate of the Borrower has been established, including the consolidated
annual report (eigyou houkokusyo)) within forty-five (45) days from the end of a
fiscal quarter, (iii) the audited financial statements prepared by FASL LLC on a
consolidated basis (including the balance sheet, profit and loss statement,
statement of cash flow, and other documents incidental thereto) within ninety
(90) days from the end of the fiscal year, and (iv) the unaudited financial
statements prepared by FASL LLC on a consolidated basis (including the balance
sheet, profit and loss statement, statement of cash flow, and other documents
incidental thereto) within forty-five (45) days from the end of a fiscal
quarter.

 

8



--------------------------------------------------------------------------------

(Translation)

 

1.96 “Set-off Initiating Lender B” has the meaning given in Clause 26.1.

 

1.97 “Set-off Receiving Lender B” has the meaning given in Clause 26.2.

 

1.98 “Settlor’s Extraordinary Report” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement.

 

1.99 “Settlor’s Regular Report” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement

 

1.100  Settlor’s Regular Report Deadline” has the meaning given in Clause 1 of
the Accounts Receivables Trust Agreement.

 

1.101  “Spread B” means 1.200% per annum.

 

1.102  “Status of the Establishment of the Collateral” described in Schedule 2
means the specifics of the assets offered as security under the Security
Assignment Agreement (Joto Tanpo Settei Keiyaku) executed on June 30, 2003 by
and between the Borrower and FUJITSU LIMITED, and the specifics of the assets
offered as a first-priority mortgage under the Mortgage Agreement and the Letter
Concerning the Establishment of Security Interests (Tanpo Sashiire Sho) executed
on June 30, 2003 by and between the Borrower and FUJITSU LIMITED.

 

1.103  “Subsidiary” means any corporation, association, partnership, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interest (in the case of parties other than
corporations) is owned or controlled directly or indirectly by a party, one or
more of its Subsidiaries, or a combination thereof.

 

1.104  “Successive Lender” has the meaning given in Clause 31.2.

 

1.105  “Taxes and Public Charges” means all public taxes or public charges
including income taxes, corporate taxes and other taxes, which are applicable in
Japan.

 

1.106  “Temporary Advancement” means, with respect to the Borrower’s repayment
on a Due Date, a payment made by the Agent to the Lenders B before the
completion of the Borrower’s repayment of an amount equivalent to the amount to
be distributed to the Lenders B in accordance with Clause 19; or with respect to
the Individual Loans B made by the Lenders B on the Drawdown Date, a payment
made by the Agent to the Borrower before the Lender B’s making the Individual
Loan B of an amount equivalent to the amount of the Individual Loan B to be made
to the Borrower.

 

1.107 

“Temporary Advancement Costs” means, in cases where the Agent makes a Temporary
Advancement, the amount calculated as the amount of Temporary Advancement,
multiplied by (i) the Funding Rate, and (ii) the actual number of days of the
Temporary Advancement Period. “Temporary Advancement Period” means the period
commencing on the date (exclusive) that a Temporary Advancement is made and
ending on the date (inclusive) that such Temporary Advancement is cleared, and
the “Funding Rate” means the interest rate that the

 

9



--------------------------------------------------------------------------------

(Translation)

 

 

Agent reasonably determines as the interest rate to fund the amount of Temporary
Advancement throughout the Temporary Advancement Period. The calculation method
for such Temporary Advancement Costs shall be on a per diem basis in accordance
with the actual number of days of the Temporary Advancement Period, assuming
that there are 365 days per year, wherein divisions shall be done at the end of
the calculation, and fractions less than one yen shall be rounded down.

 

1.108  “Total Commitment Amount B” means the total of the Commitment Amounts B
of All Lenders B.

 

1.109  “Total Outstanding Balance B” means the total principal amount of the
Outstanding Individual Loan B Money owed to All Lenders B.

 

1.110  “Trustee” means MIZUHO TRUST & BANKING CO., LTD. (including its successor
trustee), as the trustee pursuant to the Accounts Receivables Trust Agreement.

 

1.111  “Trustee’s Extraordinary Report” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement.

 

1.112  “Trustee’s Regular Report” has the meaning given in Clause 1 of the
Accounts Receivables Trust Agreement.

 

1.113  “Trust Property Maintenance Standards” has the meaning given in Clause 1
of the Accounts Receivables Trust Agreement.

 

1.114  “Trust Receivables” has the meaning given in Clause 1 of the Accounts
Receivables Trust Agreement.

 

1.115  “Unused Commitment Amount B” means the amount calculated as the
Commitment Amount B less the total principal amount of the Outstanding
Individual Loan B Money, and the Unused Commitment Amount B in relation to each
Lender B shall mean the amount calculated as the Commitment Amount B in relation
to such Lender B less the total principal amount of the Outstanding Individual
Loan B Money in relation to such Lender B.

 

2. RIGHTS AND OBLIGATIONS OF LENDERS B

 

2.1 The Lenders B shall owe the Lending Obligations B.

 

2.2 Unless otherwise provided for in this Agreement, the obligations of each
Lender B under this Agreement shall be independent, and a Lender B shall not be
released from its obligations under this Agreement due to any other Lenders B
failing to perform their obligations. A Lender B shall not be responsible for
any failure of other Lenders B to perform their obligations under this
Agreement.

 

2.3

If a Lender B, in breach of its Lending Obligation B, fails to make an
Individual Loan B on the Desired Drawdown Date B, such Lender B shall, upon
request by the Borrower, immediately compensate the Borrower for all damages,
losses and expenses incurred by the Borrower as a result of such breach;
provided, however,

 

10



--------------------------------------------------------------------------------

(Translation)

 

 

that the maximum amount of such compensation to the Borrower for the damages,
losses and expenses incurred shall be the difference between (i) the interest
and other expenses that is required or would be required to be paid if the
Borrower separately made a drawdown as a result of such Lender B’s failure to
make the Individual Loan B on the Desired Drawdown Date B, and (ii) the interest
and other expenses that would have been required to be paid if the Individual
Loan B were made on the Desired Drawdown Date B.

 

2.4 Unless otherwise provided for in this Agreement, each Lender B may exercise
its rights under this Agreement separately and independently.

 

3. USE OF PROCEEDS

 

The Borrower shall use the money raised by the Loan B as working capital.

 

4. CONDITIONS PRECEDENT FOR EFFECTIVENESS OF THIS AGREEMENT

 

This Agreement shall take effect upon the condition that the Borrower submit all
of the following documents to the Agent and All Lenders B, and the Agent and All
Lenders B are satisfied with the details thereof:

 

  (i) the certificate of seal registration of the representative of the Borrower
who signs and affixes his seal to this Agreement dated on or after December 25,
2003;

 

  (ii) a certified copy of the certificate of corporate registration
(certificate of complete company resume or the certificate of complete present
company resume) of the Borrower dated on or after December 25, 2003;

 

  (iii) a copy of the Articles of Incorporation of the Borrower with
certification (dated on or after December 25, 2003) attached thereto certifying
that it is a copy of the original; and

 

  (iv) a written confirmation prepared by the Borrower’s Representative Director
certifying that all internal procedures necessary for the execution of this
Agreement and the drawdown pursuant to this Agreement have been completed.

 

5. CONDITIONS PRECEDENT FOR LENDING OBLIGATIONS B

 

5.1 The Lender B shall owe the Lending Obligations B upon the condition
(irrespective of whether or not notice under Clause 8.1 was given) that all of
the conditions set forth in each of the following items are satisfied at the
time of making the Individual Loan B. The satisfaction of such conditions shall
be determined individually by each Lender B, and no other Lender B or the Agent
shall be responsible for a Lender B’s determination or refusal to make a Loan B.

 

  (i) The application for a drawdown satisfies the requirements set forth under
Clause 6.1.

 

11



--------------------------------------------------------------------------------

(Translation)

 

  (ii) The Lending Obligations B of All Lenders B have not been exempted
pursuant to Clause 12.1.

 

  (iii) The Accounts Receivables Trust Agreement, the Floating Pledge Agreement
and the Creditors’ Agreement have all been entered into and are validly
existing.

 

  (iv) All the matters described in each item of Clause 20 hereof, Clause 7.1 of
the Accounts Receivables Trust Agreement and Clause 4.1 of the Floating Pledge
Agreement are true and correct.

 

  (v) The Borrower has not breached any provision of this Agreement, the
Accounts Receivables Trust Agreement or the Floating Pledge Agreement, and there
is no threat that such breach may occur on or after the relevant Desired
Drawdown Date B.

 

  (vi) No consultation pursuant to the provisions of Clause 34.2 has been held.

 

  (vii) The Borrower has obtained approval from FUJITSU LIMITED with respect to
the assignment of Trust Receivables pursuant to the Accounts Receivables Trust
Agreement, in the form of a document bearing a certified date (kakutei-hizuke),
as provided for in Clause 10.1 of the Accounts Receivables Trust Agreement.
(Further, the original of such written approval has been delivered to the
Trustee, and the Trustee has delivered a copy thereof to the Agent, attaching
thereto a certification certifying that such copy is a true and accurate copy of
the original and that the original is retained by the Trustee.)

 

  (viii) The Borrower has obtained the Trustee’s approval without objection with
respect to the creation of the floating pledge pursuant to the Floating Pledge
Agreement, in the form of a document bearing a certified date (kakutei-hizuke),
as provided for in Clauses 3.2 and 3.3 of the Floating Pledge Agreement.
(Further, the original of such written approval has been delivered to the
Agent.)

 

  (ix) An account in the name of the Trustee has been established at the
Uchisaiwaicho Corporate Banking Division of MIZUHO CORPORATE BANK, LTD. as the
account for receiving transfer of the amount of Trust Receivables collections
with respect to the Fixed Trust Receivables.

 

  (x) The Unused Commitment Amount A is zero as of the Desired Drawdown Date B
set forth in the Drawdown Application.

 

  (xi)

(i) The Fixed Trust Property Value on the Trustee’s Regular Report or the
Trustee’s Extraordinary Report, whichever is the most recent as of 10 a.m. on
the third (3rd) Business Day prior to the Desired Drawdown Date B set forth in
the Drawdown Application, is maintained at an amount that is no less than the
Total Outstanding Balance A as of the Desired Drawdown Date B, and (ii) the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) on the
Trustee’s Regular Report or the Trustee’s Extraordinary

 

12



--------------------------------------------------------------------------------

(Translation)

 

 

Report, whichever is the most recent as of 10 a.m. on the third (3rd) Business
Day prior to the Desired Drawdown Date B set forth in the Drawdown Application,
is maintained at an amount that is no less than 120% of the Total Outstanding
Balance after making the Individual Loan B minus the Fixed Trust Property Value
on the Trustee’s Regular Report or the Trustee’s Extraordinary Report.

 

  (xii) The Fixed Trust Property Value on the Trustee’s Regular Report or the
Trustee’s Extraordinary Report, whichever is the most recent as of 11 a.m. on
the Business Day immediately preceding the Desired Drawdown Date B set forth in
the Drawdown Application, is maintained at an amount that is no less than the
Total Outstanding Balance A as of the Desired Drawdown Date B, and (ii) the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) on the
Trustee’s Regular Report or the Trustee’s Extraordinary Report, whichever is the
most recent as of 11 a.m. on the Business Day immediately preceding the Desired
Drawdown Date B set forth in the Drawdown Application, is maintained at an
amount that is no less than 120% of the Total Outstanding Balance after making
the Individual Loan B minus the Fixed Trust Property Value on the Trustee’s
Regular Report or the Trustee’s Extraordinary Report.

 

5.2 Even if the condition provided for under Clause 5.1(xii) is not satisfied,
if all of the other conditions provided for under each of the other items of
Clause 5.1 are satisfied, the Lender B shall, in accordance with the provisions
of Clause 7.4, owe the Lending Obligations B with respect to amounts that are no
less than 100 million yen and in increments of 100 million yen, to the extent
that (i) the Fixed Trust Property Value is maintained at an amount that is no
less than the Total Outstanding Balance A, and (ii) the Counter-Performed Trust
Receivables Amount (Goods’ Value Equivalent) is maintained at an amount that is
no less than 120% of the Total Outstanding Balance minus the Fixed Trust
Property Value.

 

6. APPLICATION FOR DRAWDOWN

 

6.1 The Borrower may apply for a drawdown pursuant to the terms of this
Agreement during the Drawdown Application Period. If the Borrower desires to
drawdown a Loan B pursuant to this Agreement, the Borrower shall submit to the
Agent a document specifying the matters set forth under each of the following
items, indicating its intention to apply for a drawdown (the “Drawdown
Application”), by 10 a.m. on the third (3rd) Business Day prior to the Desired
Drawdown Date B. In this case, the matters set forth under each of the following
items shall satisfy the conditions provided for in the respective items.

 

  (i) The amount of Individual Loan B that the Borrower desires to drawdown (the
“Desired Drawdown Amount”):

 

The Desired Drawdown Amount shall be no less than 100 million yen and in
increments of 100 million yen, and, at the same time, an amount where the
Lending Obligation B of each Lender B does not exceed the Unused Commitment
Amount B in relation to the relevant Lender B as of the Desired Drawdown Date B.

 

13



--------------------------------------------------------------------------------

(Translation)

 

  (ii) The date that the Borrower desires the drawdown (the “Desired Drawdown
Date B”):

 

The Desired Drawdown Date B shall be a Business Day during the Drawdown Period.

 

  (iii) The repayment time of the principal and interest of the Individual Loan
B in relation to such Drawdown Application (the “Repayment Date”):

 

The Repayment Date shall be a day corresponding to one (1) week or one (1) month
after the Desired Drawdown Date B (provided, however, that if such corresponding
day falls on a day other than a Business Day, the following Business Day shall
be the Repayment Date, and if such following Business Day occurs in the
following month, the immediately preceding Business Day shall be the Repayment
Date), but may not be after April 24, 2005.

 

6.2 The indication of intention to apply for a drawdown pursuant to Clause 6.1
shall be effective with respect to All Lenders B upon the Agent receiving the
Drawdown Application. When the Agent receives a Drawdown Application from the
Borrower, the Agent shall notify All Lenders B of the Borrower’s application for
a drawdown and the details thereof, by sending a copy of the Drawdown
Application to All Lenders B during the third (3rd) Business Day prior to the
Desired Drawdown Date B. The Agent shall retain the original of the Drawdown
Application on behalf of All Lenders B until the Outstanding Individual Loan B
Money advanced in response to such application is fully repaid.

 

7. MAKING OF LOANS B

 

7.1 If a Lender B receives an application for a drawdown in accordance with
Clause 6 and does not give notice pursuant to Clause 8.1, and all conditions set
forth in Clause 5 are satisfied at the time of the drawdown of the Individual
Loan B, the Lender B shall remit the Individual Loan B Amount to the Agent’s
Account by 11 a.m. on the Desired Drawdown Date B. The Individual Loan B shall
be deemed to have been made by that Lender B as of the time that the Agent
remits such money to the Borrower’s Settlement Account from the Agent’s Account.
Provided, however, that with respect to the drawdown of the Individual Loan B in
relation to a Refinancing Loan B, the Lender B shall offset (a) the principal
amount of the Outstanding Individual Loan B Money in relation to the Refinanced
Loan B as of the Desired Drawdown Date B, and (b) the Individual Loan B Amount
in relation to the Refinancing Loan B, and according to the result thereof,
shall treat the drawdown of such Individual Loan B as follows.

 

  (i) If the Individual Loan B Amount in relation to the Refinancing Loan B
exceeds the amount equivalent to the principal of the Outstanding Individual
Loan B Money in relation to the Refinanced Loan B:

 

If the Lender B receives an application for a drawdown in accordance with Clause
6 and does not give notice pursuant to Clause 8.1, and all conditions

 

14



--------------------------------------------------------------------------------

(Translation)

 

set forth in each item of Clause 5 are satisfied at the time of making the
Individual Loan B, the Lender B shall remit to the Agent’s Account the amount of
the difference between the Individual Loan B Amount in relation to the
Refinancing Loan B and the amount equivalent to the principal of the Outstanding
Individual Loan B Money in relation to the Refinanced Loan B by 11 a.m. on the
Desired Drawdown Date B. The Individual Loan B in relation to the Refinancing
Loan B shall be deemed to have been made in the full Individual Loan B Amount in
relation to the Refinancing Loan B as of the time that the Agent transfers such
money to the Borrower’s Settlement Account after withdrawing it from the Agent’s
Account. Provided, however, that even if the Lender B remits the amount of the
difference between the Individual Loan B Amount and the amount equivalent to the
principal of the Outstanding Individual Loan B Money to the Borrower’s
Settlement Account, if the interest on the Refinanced Loan B is not paid by the
Due Time, the Individual Loan B in relation to the Refinancing Loan B shall be
deemed not to have been made.

 

  (ii) If the Individual Loan B Amount in relation to the Refinancing Loan B is
less than or equal to the amount equivalent to the principal of the Outstanding
Individual Loan B Money in relation to the Refinanced Loan B:

 

If the Lender B receives an application for a drawdown in accordance with Clause
6 and does not give notice pursuant to Clause 8.1, and all conditions set forth
in each item of Clause 5 are satisfied, the Individual Loan B in relation to the
Refinancing Loan B shall be deemed to have been made in the full Individual Loan
B Amount in relation to the Refinancing Loan B as of the Due Time of the
Refinanced Loan B. Provided, however, that if the Borrower does not pay the full
amount of the difference between the Outstanding Individual Loan B Amount in
relation to the Refinanced Loan B and the Individual Loan B Amount and the
interest accrued on the Refinanced Loan B by the Due Time, the Individual Loan B
in relation to the Refinancing Loan B shall be deemed not to have been made.

 

7.2 When the Loan B is made pursuant to Clause 7.1, the Borrower shall
immediately send to the Agent a written receipt describing the amount of the
Loan B and the specifics of the Individual Loan B. The Agent shall, upon
receiving such receipt, promptly provide a copy thereof to the Lender B who made
the Individual Loan B. The Agent shall retain the original receipt on behalf of
that Lender B until the Outstanding Individual Loan B Money in relation to such
Individual Loan B is repaid in full.

 

7.3 If notice under Clause 8.1 is not given, the Agent may make the Individual
Loan B on behalf of a Lender B through Temporary Advancement (provided, however,
that the Agent shall be under no obligation to make such Temporary Advancement).
After such Temporary Advancement, the relevant Lender B shall remit the full
equivalent amount of the Individual Loan B Money to the Agent’s Account by 11
a.m. on the Desired Drawdown Date B, and if such remittance is not completed by
that time, the Lender B shall, promptly upon the Agent’s request, pay to the
Agent the Temporary Advancement Costs required in making such Temporary
Advancement.

 

15



--------------------------------------------------------------------------------

(Translation)

 

7.4 If it is found, on or after 10 a.m. on the third (3rd) Business Day prior to
the Desired Drawdown Date B, and before 11 a.m. on the Business Day immediately
preceding the same Desired Drawdown Date B, that (i) the Fixed Trust Property
Value on the most recent Trustee’s Regular Report or the Trustee’s Extraordinary
Report made by 11 a.m. on the Business Day immediately preceding that Desired
Drawdown Date B cannot be maintained at an amount that is not less than the
Total Outstanding Balance A as of the Desired Drawdown Date B, or (ii) the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) on the most
recent Trustee’s Regular Report or the Trustee’s Extraordinary Report made by 11
a.m. on the Business Day immediately preceding that Desired Drawdown Date B
cannot be maintained at an amount that is not less than 120% of the Total
Outstanding Balance after making the Individual Loan B minus the Fixed Trust
Property Value on the Trustee’s Regular Report or the Trustee’s Extraordinary
Report (the date on which such fact is found shall hereinafter be referred to as
the “Discovery Date”), the Individual Loan B shall be made in the maximum amount
(the “Reduced Drawdown Amount”) to the extent that (i) such Fixed Trust Property
Value can be maintained at an amount that is not less than the Total Outstanding
Balance A as of the Desired Drawdown Date B, and (ii) such Counter-Performed
Trust Receivables Amount (Goods’ Value Equivalent) can be maintained at an
amount that is not less than 120% of the Total Outstanding Balance after making
the Individual Loan B minus such Fixed Trust Property Value, provided that such
amount is not less than 100 million yen and in increments of 100 million yen,
and the loan amount in relation to the Lending Obligation B of each Lender B in
this case shall be the amount calculated as the Reduced Drawdown Amount
multiplied by the Commitment Ratio B of each Lender B (making such loan in the
amount less than the Desired Drawdown Amount shall hereinafter be referred to as
the “Reduced Drawdown”). The Borrower shall be responsible for any damages,
losses or expenses incurred by the Lender B or the Agent as a result of the
Reduced Drawdown.

 

7.5 The procedures in relation to a Reduced Drawdown shall be as follows.

 

  (i) The Agent shall, during the Discovery Date, notify the Borrower and the
Lender B (a) that a Reduced Drawdown is required to be made, (b) the loan amount
in relation to the Lending Obligation B of each Lender B, and (c) that the
Lender B is required to notify the Agent, by 12 p.m. on the second (2nd)
Business Day after the Discovery Date of the amount of the Reduced Drawdown
Break Funding Cost together with the calculation basis thereof.

 

  (ii) Each Lender B shall, by 12 p.m. on the second (2nd) Business Day after
the Discovery Date, notify the Agent of the amount of the Reduced Drawdown Break
Funding Cost in relation to such Lender B together with the calculation basis
thereof.

 

  (iii) The Borrower shall, during the Business Day immediately preceding the
Desired Drawdown Date B, submit to the Agent a written confirmation stating its
approval of the Reduced Drawdown. If such written confirmation is not submitted
during the Business Day immediately preceding the Desired Drawdown Date B, the
Lender B may elect not to make the Reduced Drawdown.

 

16



--------------------------------------------------------------------------------

(Translation)

 

  (iv) The Borrower shall pay the Reduced Drawdown Break Funding Cost in
accordance with the provisions of Clause 18 on the third (3rd) Business Day
after the Discovery Date.

 

8. REFUSAL TO MAKE LOANS B

 

8.1 A Lender B who decides not to make the Individual Loan B for the reason that
all or part of the conditions under Clause 5 are not satisfied (the
“Non-Drawdown Lender B”) may notify the Agent, the Borrower and all other
Lenders B of the decision with the reason affixed thereto by 3 p.m. on one (1)
Business Day prior to the Desired Drawdown Date B. Provided, however, that if,
notwithstanding the satisfaction of all the conditions under Clause 5, such
notice is given and the Individual Loan B is not made, the Non-Drawdown Lender B
shall not be released from liabilities arising from a breach of its Lending
Obligations B.

 

8.2 The Borrower shall be responsible for any damages, losses or expenses
incurred by the Non-Drawdown Lender B or the Agent as a result of Non-Drawdown
Lender B not being able to make the Individual Loan B. Provided, however, that
the foregoing shall not apply if the failure to make the Individual Loan B
constitutes a breach of such Non-Drawdown Lender B’s Lending Obligations B.

 

9. REPAYMENT OF PRINCIPAL

 

The Borrower shall pay the principal amount of each Individual Loan B on the
Repayment Date in accordance with the provisions of Clause 18.

 

10. INTEREST

 

10.1 The Borrower shall pay on the Repayment Date of the Individual Loan B, in
accordance with the provisions of Clause 18, the amount of interest on such
Individual Loan B calculated by multiplying the principal amount in relation to
the Individual Loan B by the Applicable Interest Rate B, calculated on a per
diem basis in accordance with the actual number of days of the Loan Term.

 

10.2 The calculation method of interest under Clause 10.1 shall be on a per diem
basis, inclusive of the first day and exclusive of the last day, assuming that
there are 365 days per year, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen shall be rounded down.

 

11 COMMITMENT FEE B

 

11.1 The Borrower shall pay on the fifth (5th) Business Day after the final date
of each Commitment Fee B Calculation Period, in accordance with the provisions
of Clause 18, a Commitment Fee B in the amount (fractions less than one yen
shall be rounded down) calculated as the total amount of the Unused Commitment
Amount B with respect to each Lender B on each day during each Commitment Fee B
Calculation Period (provided that the Unused Commitment Amount B on the Drawdown
Date shall be the Unused Commitment Amount B after making the Individual Loan B
on that Drawdown Date), multiplied by the Commitment Fee B Rate, and divided by
365.

 

17



--------------------------------------------------------------------------------

(Translation)

 

11.2 The Borrower shall not be required to make payments with respect to the
Commitment Fee B in relation to the Default Period to any Lender B who fails to
perform its Lending Obligations B (the “Defaulting Lender B”). The Commitment
Fee B in relation to the Default Period shall be the amount (fractions less than
one yen shall be rounded down) calculated as the total amount of the Unused
Commitment Amount B with respect to such Defaulting Lender B on each day during
such Default Period, multiplied by the Commitment Fee B Rate, and divided by
365. In this Clause 11.2, the “Default Period” shall mean the period commencing
on the day (inclusive) on which an event of default occurs, and ending on the
day (inclusive) before the day on which the default is remedied, and the day on
which a default is remedied shall be determined as follows:

 

  (i) if the Defaulting Lender B offers to the Borrower via the Agent to make
the Individual Loan B at a later date pursuant to the application for a drawdown
in respect of which the Defaulting Lender B has failed to perform its Lending
Obligation B, and the Borrower accepts such offer and such Individual Loan B is
made, the date the Individual Loan B is made;

 

  (ii) if the Borrower refuses the offer in the preceding item, the date that
the offer is refused; if the Agent does not receive notice from the Borrower of
its acceptance or refusal of the offer within two (2) Business Days after the
offer is made under the preceding item, the offer shall be deemed to have been
refused by the Borrower; and

 

  (iii) for those cases other than the cases of the preceding two items, the
date determined by the Borrower, the Defaulting Lender B and the Agent upon
consultation.

 

11.3 If an Exemption Event occurs, the Borrower shall not be required to make
payments to All Lenders B, with respect to the Commitment Fee B in relation to
the Exemption Period. The Commitment Fee B in relation to the Exemption Period
shall be the amount (fractions less than one yen shall be rounded down)
calculated as the total amount of the Unused Commitment Amount B with respect to
each Lender B on each day during such Exemption Period, multiplied by the
Commitment Fee B Rate, and divided by 365.

 

11.4 If the Costs Increased Lender B ceases to owe its Lending Obligations B
pursuant to the provisions of Clause 13.5, the Borrower shall not be required to
pay to such Costs Increased Lender B, with respect to the Commitment Fee B in
relation to the period after the termination of this Agreement with respect to
that Costs Increased Lender B, the amount (fractions less than one yen shall be
rounded down) calculated as the total amount of the Unused Commitment Amount B
with respect to such Costs Increased Lender B on each day during the period
commencing on the day (inclusive) on which the Costs Increased Lender B ceases
to owe its Lending Obligations B and ending on the Drawdown Application Period
Final Date (inclusive), multiplied by the Commitment Fee B Rate, and divided by
365.

 

11.5

If this Agreement is terminated with respect to any Lender B or All Lenders B
pursuant to the provisions of Clause 34, the Borrower shall not be required to
pay to

 

18



--------------------------------------------------------------------------------

(Translation)

 

 

that Lender B, with respect to the Commitment Fee B in relation to the period
after the termination of this Agreement with respect to that Lender B, the
amount (fractions less than one yen shall be rounded down) calculated as the
total amount of the Unused Commitment Amount B with respect to each Lender B on
each day during the period from the day (inclusive) of termination of this
Agreement with respect to that Lender B and ending on the Drawdown Period
Termination Date (inclusive) (provided that the related provisions of this
Agreement shall remain effective with respect to the Lender B after the
termination of this Agreement to the extent necessary in calculating the
Commitment Fee B that is not required to be paid pursuant to this Clause 11.5;
provided further, that with respect to the day repayment is made in relation to
an Individual Loan B, the Unused Commitment Amount B after such repayment shall
be used as the basis for such calculation), multiplied by the Commitment Fee B
Rate, and divided by 365.

 

11.6 In calculating the Commitment Fee B pursuant to Clause 11.1, divisions
shall be done at the end of the calculation, and fractions less than one yen
shall be rounded down.

 

12. EXEMPTION OF LENDER B

 

12.1 The Lender B shall not owe the Lending Obligations B during the Exemption
Period.

 

12.2 If the Agent becomes aware that an Exemption Event has occurred, the Agent
shall immediately notify the Borrower and All Lenders B of such event in
writing.

 

12.3 After notice under Clause 12.2 is given, when the Majority Lenders B
determine that the Exemption Event in relation to such notice has been resolved,
the Agent shall immediately notify the Borrower and All Lenders B thereof.

 

13. INCREASED COSTS

 

13.1 A Costs Increased Lender B may, by notifying the Borrower in writing via
the Agent, request the Borrower to elect either to bear the Increased Costs or
to terminate this Agreement with respect to the Costs Increased Lender B. The
Borrower shall respond to such request by giving written notice to the Costs
Increased Lender B via the Agent.

 

13.2 If the Borrower elects to bear the Increased Costs in response to the Costs
Increased Lender B’s request under Clause 13.1, the Borrower shall pay, in
accordance with the provisions of Clause 18, the Costs Increased Lender B the
money equivalent to such Increased Costs.

 

13.3 If the Borrower elects to terminate this Agreement with respect to the
Costs Increased Lender B in response to the request under Clause 13.1, the
Borrower shall notify the Agent and All Lenders B in writing by ten (10)
Business Days prior to the date the Borrower desires this Agreement to be
terminated (the “Desired Termination Date”), of (a) the desire to terminate this
Agreement with respect to the Costs Increased Lender B, and (b) the Desired
Termination Date.

 

19



--------------------------------------------------------------------------------

(Translation)

 

13.4 If there remains an Individual Loan B with a Repayment Date that arrives on
or after the day following the Desired Termination Date, the Costs Increased
Lender B shall notify the Agent of the Break Funding Cost by two (2) Business
Days prior to the Desired Termination Date. After receiving such notice, the
Agent shall notify the Borrower of the same by one (1) Business Day prior to the
Desired Termination Date.

 

13.5 In the event that notice under Clause 13.3 is given, the Costs Increased
Lender B’s Lending Obligation B shall be extinguished, and thereupon this
Agreement shall terminate only with respect to the Costs Increased Lender B. In
this case, the Borrower shall pay to the Costs Increased Lender B on the Desired
Termination Date, in accordance with the provisions of Clause 18, all
obligations it owes to the Costs Increased Lender B pursuant to this Agreement.
Until the Borrower completes the performance of all obligations it owes to the
Costs Increased Lender B under this Agreement, the relevant provisions of this
Agreement regarding the performance of such obligations shall remain in full
force and effect with respect to the Costs Increased Lender B. Further, in this
case, the Commitment Ratio B of the Lenders B other than the Costs Increased
Lender B shall be modified as follows:

 

  (i) The Total Commitment Amount B will be modified to an amount calculated as
the Total Commitment Amount B before modification less the Commitment Amount B
of such Costs Increased Lender B.

 

  (ii) The Commitment Ratio B of the Lenders B other than the Costs Increased
Lender B shall be modified to the ratio of the loan amount of each Lender B to
the Total Commitment Amount B after the modification under the immediately
preceding Item (i).

 

14. PREPAYMENT

 

14.1 The Borrower may not prepay all or any part of the principal of the Loan B
before its Due Date (a “Prepayment”). Provided, however, that this shall not
apply if the Prepayment is made pursuant to Clause 13 or Clause 34, or if the
Borrower, in accordance with the procedures set forth below, obtains the prior
written approval of all of the Lenders B who made the Individual Loan B in
respect of which the Borrower gives notice of its desire to make a Prepayment
(the “Relevant Prepayment Lenders B”), and the Agent.

 

14.2

If the Borrower desires to make a Prepayment, the Borrower shall give a written
notice to the Agent no later than ten (10) Business Days prior to the date the
Borrower desires to make the Prepayment (the “Desired Prepayment Date”), stating
(a) the Drawdown Date, the Repayment Date and the principal amount of the
Individual Loan B for which the Borrower desires to make a Prepayment, (b) the
principal amount for which the Borrower desires to make a Prepayment (not less
than 100 million yen, and in increments of 100 million yen), (c) that the
Borrower will pay in full on the Desired Prepayment Date, the interest on the
principal amount for which the Borrower desires to make a Prepayment that has
accrued by the Desired Prepayment Date (inclusive) (the “Accrued Interest”), and
(d) the Desired Prepayment Date. The Agent shall notify the Relevant Prepayment
Lenders B of items (a) through (d) of this Clause 14.2 by the Business Day
immediately following the day the Agent receives notice from the Borrower,
whereupon the Relevant

 

20



--------------------------------------------------------------------------------

(Translation)

 

 

Prepayment Lenders B shall notify the Agent no later than five (5) Business Days
prior to the Desired Prepayment Date of whether or not they approve such
Prepayment. If such notice by any of the Relevant Prepayment Lenders B does not
reach the Agent by five (5) Business Days prior to the Desired Prepayment Date,
it shall be deemed that the Relevant Prepayment Lenders B did not approve such
Prepayment. The Agent shall judge the acceptability of the Prepayment by four
(4) Business Days prior to the Desired Prepayment Date, and notify the result to
the Borrower and the Relevant Prepayment Lenders B.

 

14.3 The Relevant Prepayment Lenders B who approve the Prepayment in accordance
with Clause 14.2 shall notify the Agent of the Break Funding Cost no later than
two (2) Business Days prior to the Desired Prepayment Date. After receiving such
notice, the Agent shall notify the Borrower of the same no later than one (1)
Business Day prior to the Desired Prepayment Date. The Borrower shall pay on the
Desired Prepayment Date to the Relevant Prepayment Lenders B who approve the
Prepayment, in accordance with Clause 18, the total of the principal, the
Accrued Interest and the Break Funding Cost in respect of the Loan B subject to
such Prepayment.

 

14.4 If it is found that the Counter-Performed Trust Receivables Amount (Goods’
Value Equivalent) cannot be maintained at an amount that is not less than 120%
of the Total Outstanding Balance minus the Fixed Trust Property Value as of each
Collection Calculation Date, the Borrower shall make the Prepayment in
accordance with the following procedures, no later than three (3) Business Days
after the date such fact is found (if such fact is found at or after 11 a.m. on
the Business Day immediately preceding the Drawdown Date to the Drawdown Date,
including the Business Day immediately preceding the Drawdown Date; the
“Discovery Date” in this Clause 14.4), with respect to all of the Loan
Receivables B or a part sufficient to maintain the Counter-Performed Trust
Receivables Amount (Goods’ Value Equivalent) as of such Collection Calculation
Date at an amount that is not less than 120% of the Total Outstanding Balance
minus the Fixed Trust Property Value as of such Collection Calculation Date.
Provided, however, that this shall not apply if the Borrower additionally
entrusts the Trustee with monies sufficient to satisfy the Trust Property
Maintenance Standards in accordance with the provisions of the Accounts
Receivables Trust Agreement during the Business Day immediately following the
Discovery Date, upon notifying the Trustee and the Agent of its intent to
entrust additional funds (by submitting an Application for Additional
Entrustment of Funds) no later than 11 a.m. on the Business Day immediately
following the Discovery Date.

 

  (i) The Borrower shall notify the Agent of the principal amount subject to the
Prepayment no later than 11 a.m. on the Business Day immediately following the
Discovery Date (if it discovers such fact).

 

  (ii) The Agent shall notify the Relevant Prepayment Lenders B and the Borrower
by the Business Day immediately following the Discovery Date, of (a) the
principal amount subject to the Prepayment, (b) the interest on the principal
amount subject to the Prepayment that has accrued by the date (inclusive) the
Prepayment will be made (the “Accrued Interest”), and (c) the date the
Prepayment will be made.

 

21



--------------------------------------------------------------------------------

(Translation)

 

  (iii) Each of the Relevant Prepayment Lenders B receiving the notice pursuant
to the preceding Item (i) shall notify the Agent of the Break Funding Cost in
relation to such Relevant Prepayment Lender B no later than 12 p.m. on one (1)
Business Day prior to the date the Prepayment will be made, and after receiving
such notice, the Agent shall notify the Borrower of the same no later than one
(1) Business Day prior to the date the Prepayment will be made.

 

  (iv) The Borrower shall pay the total amount of the principal of the Loan B
subject to Prepayment, and the Accrued Interest and Break Funding Costs thereon
on the third (3rd) Business Day after the Discovery Date, in accordance with the
provisions of Clause 18.

 

14.5 If the Borrower makes the Prepayment with respect to a part of the Loan
Receivables B in accordance with Clause 14.4, the Borrower shall first repay the
Loan Receivables B in relation to the Individual Loan B of which the Drawdown
Date arrives last, in the whole or any part thereof in an amount not less than
100 million yen and in increments of 100 million yen sufficient to satisfy the
Trust Property Maintenance Standards, and if the repayment of all of the Loan
Receivables B in relation to the Individual Loan B of which the Drawdown Date
arrives last is still not sufficient to satisfy the Trust Property Maintenance
Standards, then the Borrower shall repay the Loan Receivables B in relation to
the Individual Loan B of which the Drawdown Date arrives the next latest, in the
whole or any part thereof in an amount not less than 100 million yen and in
increments of 100 million yen sufficient to satisfy the Trust Property
Maintenance Standards, and the same shall apply thereafter.

 

15. DEFAULT INTEREST

 

15.1 If the Borrower defaults in the performance of its obligations under this
Agreement owing to a Lender B or the Agent, the Borrower shall, immediately upon
the Agent’s request and in accordance with Clause 18, for the period commencing
on the Due Date (inclusive) of such defaulted obligation (the “Defaulted
Obligations”) and ending on the day (inclusive) the Borrower performs all
Defaulted Obligations, pay default interest calculated by multiplying the amount
of the Defaulted Obligations by the higher of either (to the extent permitted by
Laws and Ordinances) (i) the rate obtained by adding the rate of 2% per annum to
the reasonable cost (calculated at the interest rate that the creditor
reasonably decides upon) incurred by the creditor of the Defaulted Obligations
for raising the amount in default, or (ii) the rate of 14% per annum.

 

15.2 The calculation method for default interest under Clause 15.1 shall be on a
per diem basis in accordance with the actual number of days from the Due Time
(inclusive) of such obligations to the date (inclusive) such obligations are
repaid, assuming that there are 365 days per year, wherein divisions shall be
done at the end of the calculation, and fractions less than one yen shall be
rounded down.

 

22



--------------------------------------------------------------------------------

(Translation)

 

16. AGENCY FEE

 

The Borrower shall pay the Agency Fee to the Agent as separately agreed between
the Borrower and the Agent, as consideration for the performance of the Agent
Services.

 

17. EXPENSES; TAXES AND PUBLIC CHARGES

 

17.1 All expenses (including attorney’s fees) incurred in connection with the
preparation and any revision or amendment of this Agreement, and all expenses
(including attorney’s fees) incurred in relation to the maintenance and
enforcement of the rights or the performance of the obligations by the Lender B
and the Agent pursuant to this Agreement shall be borne by the Borrower to the
extent permitted by Laws and Ordinances. If any Lender B or the Agent pays these
expenses in the place of the Borrower, the Borrower shall, immediately upon the
Agent’s request, pay the same in accordance with the provisions of Clause 18.

 

17.2 All stamp duties and any other similar Taxes and Public Charges incurred in
relation to the preparation, amendment and enforcement of this Agreement and any
documents related hereto shall be borne by the Borrower. If any Lender B or the
Agent pays these Taxes and Public Charges in the place of the Borrower, the
Borrower shall, immediately upon the Agent’s request, pay the same in accordance
with the provisions of Clause 18.

 

18. PERFORMANCE OF BORROWER’S OBLIGATIONS

 

18.1 In order to repay the obligations under this Agreement, the Borrower shall
remit the relevant amount to the Agent’s Account (i) by the Due Time, for those
obligations with a Due Date provided for herein, or (ii) immediately upon the
Agent’s request, for those obligations with a Due Date not provided for herein.
In such cases, the Borrower’s obligations to the Agent or a Lender B shall be
deemed to have been performed upon the time of the remittance of the relevant
amount to the Agent’s Account.

 

18.2 Unless otherwise provided for in this Agreement, a payment by the Borrower
directly to a Lender B other than the Agent contrary to the provisions of Clause
18.1 of amounts owing under this Agreement shall not be deemed to constitute the
due performance of obligations under this Agreement. In this case, the Lender B
receiving such payment shall immediately pay the money it receives to the Agent,
and the obligations with respect to such money shall be deemed to have been
performed upon the Agent’s receipt of such money. Provided, however, that in the
case that the Borrower, upon giving prior written notice to the Agent, disposes
(nin-i-baikyaku) of the assets subject to floating security interest
(ne-tanpoken) (other than the floating pledge pursuant to the Floating Pledge
Agreement) that have been granted in favor of a Lender B as the secured party of
the floating security interest, and directly pays to that Lender B the proceeds
it receives from such disposal in order to perform its obligations under this
Agreement, such direct payment shall be considered to constitute the due
performance of obligations under this Agreement. The Borrower may not perform
its obligations under this Agreement by deed-in-lieu of performance (daibutsu
bensai) unless the Agent and All Lenders B give their prior written approval.

 

23



--------------------------------------------------------------------------------

(Translation)

 

18.3 The Borrower’s payments pursuant to this Clause 18 shall be appropriated in
the order set forth below; provided, however, that the provisions of Clause 19.4
shall apply if any obligation of the Borrower becomes immediately due and
payable pursuant to Clause 24:

 

  (i) those expenses to be borne by the Borrower under this Agreement that the
Agent has incurred in the place of the Borrower, and the Agency Fee;

 

  (ii) those expenses to be borne by the Borrower under this Agreement that are
payable to a third party;

 

  (iii) those expenses to be borne by the Borrower under this Agreement that any
Lender B has incurred in place of the Borrower;

 

  (iv) the default interest and the Break Funding Cost in relation to the Loan
B;

 

  (v) the Commitment Fee B;

 

  (vi) the interest on the Loan B; and

 

  (vii) the principal of the Loan B.

 

18.4 If, in appropriating the Borrower’s payments under Clause 18.3, the amount
to be appropriated falls short of the amount outlined in any of the items
thereunder, with respect to the first item not fully covered (the “Item Not
Fully Covered”), the amount remaining after appropriation to the item of the
next highest order of priority shall be appropriated after prorating such
remaining amount in proportion to the amount of the individual payment
obligations owed by the Borrower regarding the Item Not Fully Covered that have
become due and payable.

 

18.5 Unless otherwise required by Laws and Ordinances, the Borrower shall not
deduct Taxes and Public Charges from the amount of obligations to be paid
pursuant to this Agreement. If it is necessary to deduct Taxes and Public
Charges from the amount payable by the Borrower, the Borrower shall additionally
pay the amount necessary in order for the Lender B to be able to receive the
amount that it would receive if no Taxes and Public Charges were imposed. In
such cases, the Borrower shall, within thirty (30) days from the date of
payment, directly send to the Lender B the certificate of tax payment in
relation to withholding taxes issued by the tax authorities or other competent
governmental authorities in Japan.

 

19. DISTRIBUTION TO LENDERS B

 

19.1 If any amounts remain after deducting an amount equivalent to the amounts
described in Clause 18.3(i) and Clause 18.3(ii) from the amount paid by the
Borrower pursuant to Clause 18, the Agent shall immediately distribute such
remaining amount to the Lenders B in accordance with the provisions of this
Clause 19. Provided, however, that if such money is paid by the Borrower
pursuant to Clause 13.2 or Clause 13.5, notwithstanding the provisions of this
Clause 19, the Agent shall promptly distribute such money to the Costs Increased
Lender B.

 

24



--------------------------------------------------------------------------------

(Translation)

 

19.2 If, prior to distribution by the Agent to the Lenders B pursuant to this
Clause 19, (a) an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae) in relation
to the Loan Receivables B is served on the Borrower, or (b) an assignment in
relation to the Loan Receivables B is made, the rights and obligations of the
Borrower, the Agent and the Lenders B shall be regulated in accordance with the
following provisions:

 

  (a)(i) If the Agent completes the distribution to the Lenders B pursuant to
this Clause 19 before receiving notice from the Borrower pursuant to Clause 21.4
that the Borrower has been served an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the Loan Receivables B:

 

In this case, if the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Lenders B or any other third party incurs
damages, losses or expenses (the “Damages”) as a result of such distribution,
the Agent shall not be liable in relation thereto, and the Borrower shall deal
with the Damages at its own cost and liability. The Borrower shall compensate
the Agent for any Damages incurred by the Agent due to such distribution.

 

  (ii) If the Agent receives notice from the Borrower pursuant to Clause 21.4
that it has been served an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae) on or after
the remittance to the Agent’s Account by the Borrower and before completion of
the distribution to the Lenders B pursuant to this Clause 19, with respect to
the Loan Receivables B in relation to such distribution:

 

In this case, (1) with respect to the money relating to such notice, the Agent
may withhold the distributions pursuant to this Clause 19, and may take other
measures in a manner that the Agent deems reasonable; and (2) the Agent shall
distribute to All Lenders B other than the Lender B subject to such notice the
money paid by the Borrower excluding that which is subject to such notice. If
the creditor obtaining an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae), the
Borrower, the Lenders B or any other third party incurs any Damages as a result
of the distribution by the Agent pursuant to (1) of this Item (ii), the Agent
shall not be liable in relation thereto, and the Borrower shall deal with such
Damages at its own cost and liability. The Borrower shall compensate the Agent
for any Damages incurred by the Agent due to such distribution.

 

  (b) If the Assignor and the Assignee, under joint names, or if the Borrower,
under its single name, notifies the Agent of an assignment of the Loan
Receivables B in accordance with Clause 32.1:

 

In this case, the Agent shall, after receiving either of these notices,
immediately commence all administrative procedures necessary in order to treat
such Assignee as the creditor of such Loan Receivables B, and the Agent shall be
exempt insofar as the Agent treats the previous Lender B as

 

25



--------------------------------------------------------------------------------

(Translation)

 

the party in interest until the Agent notifies the Borrower, the Assignor and
the Assignee that such procedures have been completed. If the Assignee or any
other third party suffers Damages due to such treatment by the Agent, the Agent
shall not be liable in relation thereto, and the Borrower and the Assignor of
such Loan Receivables B shall deal with such Damages at their own cost and
liability. The Borrower and the Assignor of such Loan Receivables B shall
jointly compensate the Agent for any Damages incurred by the Agent arising out
of this Item (b).

 

19.3 The distributions by the Agent to the Lenders B shall be made in order,
starting from Clause 18.3(iii) to Clause 18.3(vii). If there is an Item Not
Fully Covered regarding the amounts to be distributed, the appropriation and
distribution with respect to such Item Not Fully Covered shall be made in
accordance with the provisions of Clause 18.4.

 

19.4 Notwithstanding Clause 18.3, Clause 18.4 and Clause 19.3, if the Borrower’s
obligations hereunder become immediately due and payable pursuant to Clause 24,
the Agent shall distribute the amount remaining after deducting the amounts
described under Clause 18.3(i) and Clause 18.3(ii) from the amount paid by the
Borrower, in proportion to the amount of the obligations that the Borrower owes
to the Lenders B under this Agreement, in which case such remaining amount shall
be appropriated in the order and method that the Agent deems appropriate.

 

19.5 If the remittance of money by the Borrower provided for in Clause 18.1
fails to be completed by the Due Time, the Agent shall be under no obligation to
make the distributions set forth in Clause 19.1 on the same date. In such cases,
the Agent shall make such distributions immediately after receiving the
remittance from the Borrower, and the Borrower shall bear any damages, losses
and expenses incurred by the Lender B or the Agent in connection therewith.

 

19.6 Upon request from the Agent, and if there are reasonable grounds for such
request, the Lenders B receiving such request shall immediately notify the Agent
of the amount (including specifics) of the receivables they hold against the
Borrower under this Agreement. In this case, the obligation of the Agent to make
distributions set forth in Clause 19.1 shall arise at the time all such notices
reach the Agent. In the case where a Lender B delays this notice without
reasonable cause, such Lender B shall bear all damages, losses or expenses
incurred by any Lender B or the Agent due to such delay.

 

19.7 The Agent may, before the Due Time of any of the Borrower’s obligations,
make the distributions to Lenders B in relation to such obligation by Temporary
Advancement (provided that the Agent shall be under no obligation to make such
Temporary Advancement). If the Borrower’s obligations in relation to such
Temporary Advancement are not repaid by the Due Time in accordance with Clause
18, the Lender B who received the distribution pursuant to this Clause 19.7
shall, immediately upon the Agent’s request, reimburse to the Agent for the
amount of such Temporary Advancement that it received. The Lender B shall,
immediately upon the Agent’s request, pay to the Agent any Temporary Advancement
Costs required in making such Temporary Advancement, corresponding to the amount
of Temporary Advancement that it received.

 

26



--------------------------------------------------------------------------------

(Translation)

 

20. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to a Lender B and the Agent that each of
the following matters is true and correct as of the Execution Date and the
Drawdown Date. If any of the matters set forth under each of the following items
is found to be untrue, the Borrower shall fully indemnify the Lender B and the
Agent for all losses and expenses incurred thereby.

 

  (i) The Borrower is a stock company duly incorporated and validly existing
under the laws of Japan.

 

  (ii) The Borrower has full legal competence necessary for the execution and
performance of the Relevant Agreements, the execution and performance of the
Relevant Agreements by the Borrower and any transactions associated therewith
are within the corporate purposes of the Borrower and the Borrower has duly
completed all procedures necessary therefor under Laws and Ordinances, the
Articles of Incorporation and other internal company rules of the Borrower.

 

  (iii) The execution and performance of the Relevant Agreements by the Borrower
and any transactions associated therewith will not result in (a) any violation
of Laws and Ordinances that bind the Borrower, (b) any breach of the Articles of
Incorporation or other internal company rules of the Borrower, or (c) any breach
in any material respect of a third-party contract to which the Borrower is a
party or which binds the Borrower or the assets of the Borrower.

 

  (iv) The person who signs or attaches his or her name and seal to the Relevant
Agreements is authorised to sign or attach his or her name and seal to the
Relevant Agreements as the representative of the Borrower by all procedures
necessary pursuant to Laws and Ordinances, the Articles of Incorporation and
other internal company rules of the Borrower.

 

  (v) The Relevant Agreements constitute legal, valid and binding obligations of
the Borrower, and are enforceable against the Borrower in accordance with the
terms thereof.

 

  (vi) The Relevant Agreements (other than this Agreement) are validly formed
and exist with the same content as the agreements disclosed to the Agent.

 

  (vii) All Reports prepared by the Borrower are accurately and duly prepared in
accordance with generally accepted accounting standards in Japan.

 

  (viii) After the last day of the fiscal year ended in March 2003, there has
been no material change that will cause a significant deterioration of the
business, assets, or financial condition of the Borrower described in the
audited fiscal statement of that fiscal year or that may materially affect the
performance of the obligations of the Borrower under the Relevant Agreements.

 

27



--------------------------------------------------------------------------------

(Translation)

 

  (ix) No lawsuit, arbitration, administrative procedure, or any other dispute
has commenced, or is likely to commence to the best knowledge of the Borrower,
with respect to the Borrower, that will or may materially cause adverse effects
on the performance of its obligations under the Relevant Agreements.

 

  (x) No event described in the items of Clauses 24.1 and 24.2 has occurred or
is likely to occur.

 

  (xi) FUJITSU LIMITED owns 100% of the equity contributions to FMH, FMH’s
equity contributions to FASL LLC will not fall below 40%, and FASL LLC owns 100%
of the equity contributions to the Borrower.

 

  (xii) The Borrower has not offered any security other than that described in
Schedule 2.

 

  (xiii) The assets required for the continuation of the Borrower’s business
have been offered as security to FUJITSU LIMITED as described in Schedule 2.

 

  (xiv) Except for the Accounts Receivables Trust Agreement, the Borrower has
not entered into with a Lender or any third party any agreement creating a
security interest on or assigning all of the accounts receivables either
currently held by the Borrower against FUJITSU LIMITED or that will accrue in
the future before the termination date of the Accounts Receivables Trust
Agreement.

 

21. BORROWER’S COVENANTS

 

21.1 The Borrower covenants to perform, at its expense, the matters described in
each of the following items on and after the Execution Date, and until this
Agreement is terminated and the Borrower completes the performance of all of its
obligations under this Agreement to each Lender B and the Agent.

 

  (i) If any event (including any acceleration event arising from a failure to
cure a breach within the relevant curing period) described in each item of
Clause 24.1 or 24.2 has occurred whether in respect of obligations hereunder or
otherwise, or is likely to occur, the Borrower will immediately notify the Agent
and All Lenders B in writing thereof.

 

  (ii) The Borrower will submit a copy of the unaudited Reports to All Lenders B
through the Agent, within sixty (60) days from the end of the first fiscal
quarter, second fiscal quarter and third fiscal quarter, respectively.

 

  (iii) The Borrower will submit a copy of the audited Reports to All Lenders B
through the Agent, within one hundred and five (105) days from the end of the
fiscal year.

 

  (iv)

The Borrower will submit to the Agent the documents prescribed by the Agent, in
the number of copies designated by the Agent, that can confirm Borrower’s
compliance with matters described in Clause 22 and Clause 23

 

28



--------------------------------------------------------------------------------

(Translation)

 

 

below, within one hundred and five (105) days from the end of the prescribed
fiscal year, and within sixty (60) days from the end of each six-month
(mid-year) period and the end of each fiscal quarter, respectively.

 

  (v) The Borrower will submit a copy of the unaudited Reports of FASL LLC to
All Lenders B through the Agent, within sixty (60) days from the end of the
first fiscal quarter, second fiscal quarter and third fiscal quarter of FASL
LLC, respectively.

 

  (vi) The Borrower will submit a copy of the audited Reports of FASL LLC to All
Lenders B through the Agent, within one hundred and five (105) days from the end
of the fiscal year of FASL LLC.

 

  (vii) Upon request by the Agent or a Lender B through the Agent, the Borrower
will immediately notify the Agent in writing of the condition of the assets,
management, or businesses of the Borrower, its Subsidiaries and FASL LLC, and
shall provide any assistance necessary to facilitate investigations thereof.

 

  (viii) If any material change has occurred, or is found to be likely to occur
with the passage of time, to the condition of the assets, management, or
businesses of the Borrower and its Affiliates, or if any lawsuit, arbitration,
administrative procedure, or any other dispute that will materially affect, or
is likely to materially affect, the performance of the obligations of the
Borrower under this Agreement has commenced, or is found to be likely to
commence, the Borrower will immediately notify the Agent in writing thereof.

 

  (ix) If any change has occurred to the Status of the Establishment of the
Collateral described in Schedule 2, the Borrower will immediately notify the
Agent in writing thereof.

 

  (x) If any of the items described in Clause 20 is found to be untrue, the
Borrower will immediately notify the Agent in writing thereof.

 

21.2 The Borrower shall not offer any security other than that which is pursuant
to the Relevant Agreements to secure its obligations under this Agreement for
the benefit of certain Lenders B on or after the Execution Date, and until this
Agreement is terminated and the Borrower completes the performance of all of its
obligations under this Agreement to each Lender B and the Agent.

 

21.3

The Borrower shall, on and after the Execution Date, and until this Agreement is
terminated and the Borrower completes the performance of all of its obligations
under this Agreement to each Lender B and the Agent, affirmatively covenant to
comply with the following matters. Upon applying Items (iv) and (v) below, any
action taken by the Borrower or any of its Subsidiaries and any event arising at
any time that is not during an Enhanced Covenant Period and would not constitute
a breach under this Agreement to the extent that such action or event is taken
or occurs at such time, shall not constitute a breach during any subsequent
Enhanced Covenant Period of the applicable covenant during such Enhanced
Covenant Period, even if

 

29



--------------------------------------------------------------------------------

(Translation)

 

 

such action or event would be in violation of such covenant, had such action
been taken by the Borrower or any of its Subsidiaries or such event occurred
during such Enhanced Covenant Period.

 

  (i) The Borrower will maintain licenses and other similar permits that are
necessary to conduct the Borrower’s main business, and continue to carry out the
business in compliance with all Laws and Ordinances.

 

  (ii) The Borrower will not change its main business.

 

  (iii) The Borrower will not, unless otherwise specified in Laws and
Ordinances, subordinate the payment of any of its debts under this Agreement to
the payment of any unsecured debts (including any secured debts that will not be
fully collected after a foreclosure sale of the security), but will at least
give its debts under this Agreement equal priority.

 

  (iv) Neither the Borrower nor its Subsidiaries will, during the Enhanced
Covenant Period, enter into any merger, reorganization or consolidation, or
transfer, lease or otherwise dispose of all or any part of their assets, or
enter into any agreement concerning such transactions; provided, however, that
even if any of the foregoing occur during the Enhanced Covenant Period, the
Borrower or its Subsidiaries may conduct such transactions if they constitute
(a) a sale or other disposition of the Inventory in the ordinary course of their
business; (b) a transfer or other disposition in the ordinary course of business
of assets that have become obsolete, damaged or no longer useable in operation;
(c) an Investment by the Borrower or any of its Subsidiaries in the Borrower or
any of its Subsidiaries (except for cases where the aggregate amount of such
Investment made by the Borrower or any of its Japanese Subsidiaries on and after
the Execution Date exceeds three billion (3,000,000,000) yen); (d) a case where
the aggregate book value of assets transferred by the Borrower and its
Subsidiaries on and after the Execution Date is less than six billion
(6,000,000,000) yen; (e) a merger or consolidation between the Borrower and any
of its Subsidiaries or among the Borrower’s Subsidiaries (provided that, with
respect to any such transaction to which the Borrower is a party, to the extent
that the Borrower shall be the continuing or surviving entity); (f) a
disposition of the Inventory between the Borrower and its Subsidiaries or among
the Borrower’s Subsidiaries, on terms no less favorable to the Borrower and its
Subsidiaries than would be obtained in a similar arm’s length transaction with a
third party who is not an Affiliate; or (g) any transaction set forth in Item
(v) below. Notwithstanding the foregoing or whether such transaction takes place
during the Enhanced Covenant Period, except as permitted under the preceding
Item (f), the Borrower will not, without the consent of the Majority Lenders B,
(1) enter into any consolidation or merger, or transfer, lease or otherwise
dispose of all or substantially all of its assets or business, or (2) remove any
equipment from the Aizu Facility or transfer or otherwise dispose of the Aizu
Facility, in a manner that may substantially affect the Borrower’s repayment of
its obligations under this Agreement.

 

30



--------------------------------------------------------------------------------

(Translation)

 

  (v) The Borrower and its Subsidiaries will not, to the extent that any
obligation under this Agreement or agreements (other than this Agreement)
entered into between the Borrower and a third party would become immediately due
and payable as a result, declare any dividend other than those to be declared
after the end of each fiscal quarter, or redeem, repurchase, retire or otherwise
acquire the capital stock of the Borrower or its Subsidiaries or any option for
such capital stock (the “Distribution”), or, during the Enhanced Covenant
Period, (a) make any Distribution (except (1) Distribution to the Borrower by
any of its Subsidiaries, (2) Distribution to the Borrower or any of its direct
or indirect wholly-owned Subsidiaries by any of the Borrower’s direct or
indirect wholly-owned Subsidiaries or (3) redemption, repurchase, retirement or
other acquisitions of equity interests of the Borrower in exchange for other
equity interests of the Borrower or out of the proceeds of a substantially
concurrent transfer (other than to its Subsidiaries) of other equity interests
of the Borrower, in the conversion of the Borrower’s equity interests and other
equity interests), or (b) make any change in the Borrower’s capital structure
(including capital reduction) that may substantially affect the Borrower’s
repayment of its obligations under this Agreement.

 

  (vi) The Borrower will not change its accounting standards to accounting
standards that are not generally accepted in Japan.

 

  (vii) The Borrower and its Subsidiaries will not obtain any loans from a third
party (other than those pursuant to the Loan Agreement A) or provide a guarantee
or provide any loans to a third party, that may substantially affect the
Borrower’s repayment of the Borrower’s obligations under this Agreement.

 

  (viii) The Borrower and its Subsidiaries will not enter into any transaction
that may substantially affect the Borrower’s repayment of its obligations under
this Agreement.

 

21.4 If the Borrower is served an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae) with respect to the Loan Receivables B, the Borrower shall
immediately notify All Lenders B through the Agent in writing, together with a
copy of such order.

 

21.5 The Borrower shall perform its obligations concerning the Accounts
Receivables Trust Agreement and the Floating Pledge Agreement in accordance with
the provisions thereof and the Agent’s instructions. Such obligations include
the following matters:

 

  (i) The Borrower shall make the Settlor’s Regular Report to the Trustee by
each Settlor’s Regular Report Deadline.

 

  (ii)

If any of the matters described in the Settlor’s Regular Report is found to be
mistaken the Borrower shall immediately make the Settlor’s Extraordinary Report,
except in cases where it is evident that even if the correct Fixed Trust
Receivables Amount (Goods’ Value Equivalent) and the Counter-Performed Trust
Receivables Amount (Goods’ Value Equivalent)

 

31



--------------------------------------------------------------------------------

(Translation)

 

 

were used, (1) the Fixed Trust Property Value would equal or exceed the Total
Outstanding Balance A at the time such mistake is found, and (2)
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) would equal
or exceed 120% of the amount calculated as the Total Outstanding Balance at the
time such mistake is found, less the Fixed Trust Property Value.

 

  (iii) The Borrower shall obtain approval from FUJITSU LIMITED with respect to
the trust assignment to the Trustee of the accounts receivables, in the form of
a document bearing a certified date (kakutei-hizuke).

 

21.6 The Borrower shall not amend or revise the Relevant Agreements or the
Purchase and Sale Agreement, without the approval of the Lender B, and shall not
cause any event to occur that will cause the termination of the Relevant
Agreements.

 

 

22. RESTRICTIONS ON COLLATERAL

 

The Borrower shall not offer any security to secure its obligations or any third
party’s obligations (other than those under this Agreement) on or after the
Execution Date, and until this Agreement is terminated and the Borrower
completes the performance of all of its obligations under this Agreement to each
Lender B and the Agent, unless the Majority Lenders B and the Agent give prior
written consent therefor. Provided, however, that this provision shall not apply
in the cases described below and if the Borrower gives prior written notice to
the Agent of such offering of security. For the purpose of this Clause 22,
offering security shall mean creating security interests on any assets of the
Borrower, promising in advance to create security interests on any specific
assets of the Borrower, or promising not to offer any specific assets of the
Borrower as security for obligations other than specific obligations, and does
not include any security pursuant to Laws and Ordinances, such as liens or
possessory liens.

 

  (i) Cases where the Borrower offers security for loans from the Japan Bank for
International Cooperation, the Development Bank of Japan, the Government Pension
Investment Fund, the Employment and Human Resources Development Organization of
Japan or other similar institutions, and such offer of security is required by
Laws and Ordinances.

 

  (ii) Cases where the Borrower offers, regarding loans obtained for the purpose
of acquiring assets, such assets as security.

 

  (iii) Cases where the Borrower newly acquires assets on which security
interests have already been established.

 

  (iv) Cases where the Borrower offers security in its financing activities
through the securitization of assets (or so-called liquidation of assets
(shisan-no-ryudoka) under Japanese law).

 

  (v) Cases where the Borrower offers any security to FUJITSU LIMITED.

 

32



--------------------------------------------------------------------------------

(Translation)

 

23. FINANCIAL RESTRICTIONS

 

The Borrower shall, on and after the Execution Date, and until this Agreement is
terminated and the Borrower completes the performance of all of its obligations
under this Agreement to each Lender B and the Agent, affirmatively covenant to
comply with the following matters:

 

  (i) The Borrower will ensure its liabilities do not exceed its assets in its
stand-alone basis balance sheets as of the close of each fiscal year and
six-month (mid-year) period.

 

  (ii) The Borrower will maintain the Adjusted Tangible Net Worth at an amount
not less than sixty billion (60,000,000,000) yen as of the last day of each
fiscal quarter.

 

  (iii) The Borrower will maintain its total net income and depreciation at an
amount not less than the amount set forth below as of the last day of each
fiscal period set forth below:

 

Period

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

First fiscal quarter 2004    2,490 million yen First - second fiscal quarter
2004    7,320 million yen Fiscal year 2004    22,920 million yen

 

  (iv) The Borrower shall not cause, as of the last day of each period set forth
below, the ratio of (a) the net income plus depreciation to (b) the sum of
interest expenses, the amount of scheduled repayments of borrowings including
Lease rentals, and maintenance capital expenditures for the Aizu Facility, for
such period, to be less than the following percentages.

 

Period

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

  First fiscal quarter 2004    100 % Second fiscal quarter 2004    110 % Third -
fourth fiscal quarter 2004    120 %

 

24. ACCELERATION

 

24.1 If any of the events described in the items below occurs with respect to
the Borrower, all of the Borrower’s debts under this Agreement payable to All
Lenders B and the Agent shall automatically become due and payable without
further notice or demand by any Lender B or the Agent, and the Borrower shall
immediately pay the principal of the Loan B, and the interest and Break Funding
Costs and any other payment obligation that the Borrower owes pursuant to this
Agreement in accordance with the provisions of Clause 18, whereby All Lenders
B’s Lending Obligations B shall cease to be effective:

 

  (i)

If any payment by the Borrower is suspended, or if a petition (including a
similar petition filed outside Japan) of specific conciliation (tokutei-chotei),
bankruptcy (hasan), commencement of civil rehabilitation procedures
(minjisaiseitetuzuki-kaishi), commencement of corporate reorganization
procedures (kaishakoseitetuzuki-kaishi), commencement of corporate

 

33



--------------------------------------------------------------------------------

(Translation)

 

 

rearrangement (kaishaseiri-kaishi), commencement of special liquidation
(tokubetuseisan-kaishi), or commencement of any other similar legal procedures
is filed by or against the Borrower;

 

  (ii) If a resolution for dissolution is adopted or the Borrower receives an
order of dissolution;

 

  (iii) If the Borrower abolishes its business;

 

  (iv) If any transaction of the Borrower is suspended by a clearinghouse; or

 

  (v) If any order or notice of provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), or attachment (sashiosae) (including
any similar procedure taken outside Japan) is issued, or any adjudication
ordering the enforcement of a preservative attachment (hozen-sashiosae) or
attachment (sashiosae) is rendered, with respect to the deposit receivables or
other receivables (including the various insurance claim receivables under
insurance contracts) held by the Borrower against a Lender B. In this case, such
Lender B shall immediately notify the Borrower, all other Lenders B, and the
Agent of the occurrence of such event.

 

  (vi) If the Borrower’s obligations under the Loan Agreement A become
immediately due and payable.

 

24.2 If any of the events described in the items below occurs with respect to
the Borrower, all of the Borrower’s debts under this Agreement payable to All
Lenders B and the Agent shall become due and payable upon notice to the Borrower
from the Agent, after a request by the Majority Lenders B, and the Borrower
shall immediately pay the principal of the Loan B, and the interest and Break
Funding Costs and any other payment obligation that the Borrower owes pursuant
to this Agreement in accordance with the provisions of Clause 18, whereby All
Lenders B’s Lending Obligations B shall cease to be effective:

 

  (i) If the Borrower defaults in its payment of all or a part of its
obligations that have become due, and are payable to a Lender B or the Agent,
whether under this Agreement or not;

 

  (ii) If any matters described in the items of Clause 20 is found to be untrue;

 

  (iii) Except for the cases described in the preceding two items, if the
Borrower breaches any of its obligations under this Agreement, and such breach
is not cured for five (5) or more Business Days therefrom; provided, however,
that this shall not apply to any breach of obligations under Clause 21.3(i) that
is not considered to substantially affect the Borrower’s repayment of its
obligations under this Agreement;

 

  (iv)

If any order or notice of attachment (sashiosae), provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or provisional
disposition (kari-shobun) (including any similar procedure taken outside

 

34



--------------------------------------------------------------------------------

(Translation)

 

 

Japan) is issued or auction procedures (keibaitetuzuki) commence with respect to
any collateral offered by the Borrower to a Lender B;

 

  (v) If any of the Borrower’s debts other than those under this Agreement
(except for those under the Loan Agreement B) becomes immediately due and
payable; or if any of the Borrower’s guaranty obligations for the benefit of a
third party becomes due and payable, and the Borrower is unable to perform such
obligations; provided, however, that such debts exceed two hundred million
(200,000,000) yen in total at the time of acceleration or impossibility of
performance;

 

  (vi) Notwithstanding any matters described in the foregoing items, if the
business or financial condition of the Borrower deteriorates, or may
deteriorate, and there are reasonable grounds to believe it is necessary to
accelerate all of the Borrower’s debts to preserve the receivables;

 

  (vii) If the Borrower suspends or resolves to abolish its business or is
subject to a disposition such as a suspension of business by competent
government authorities;

 

  (viii) If it is found that the Counter-Performed Trust Receivables Amount
(Goods’ Value Equivalent) cannot be maintained at an amount that is not less
than 120% of the Total Outstanding Balance minus the Fixed Trust Property Value
as of each Collection Calculation Date, and such event remains unresolved after
three (3) Business Days from the date such event is found, respectively;

 

  (ix) If the Borrower breaches any of its obligations under the Accounts
Receivables Trust Agreement or the Floating Pledge Agreement, and such breach is
not cured for five (5) or more Business Days therefrom;

 

  (x) If any of the events under (a) through (l) below occurs with respect to
FUJITSU LIMITED:

 

  (a) If any payment by FUJITSU LIMITED is suspended, or if a petition
(including similar petition filed outside Japan) of specific conciliation
(tokutei-chotei), bankruptcy (hasan), commencement of civil rehabilitation
procedures (minjisaiseitetuzuki-kaishi), commencement of corporate
reorganization procedures (kaishakoseitetuzuki-kaishi), commencement of
corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures is filed by or against FUJITSU LIMITED;

 

  (b) If a resolution for dissolution is adopted or FUJITSU LIMITED receives an
order of dissolution;

 

  (c) If FUJITSU LIMITED suspends or abolishes its business or is subject to a
disposition such as a suspension of business by competent government
authorities;

 

35



--------------------------------------------------------------------------------

(Translation)

 

  (d) If any check or note issued by FUJITSU LIMITED is dishonored;

 

  (e) If an application is made for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), attachment (sashiosae), provisional
disposition (kari-shobun) compulsory execution or auction (keibai) with respect
to any property held by FUJITSU LIMITED;

 

  (f) If FUJITSU LIMITED is subject to a demand or a disposition to collect tax
delinquencies due to its nonpayment of taxes;

 

  (g) If FUJITSU LIMITED defaults in its payment of all or a part of obligations
that have become due under the Purchase and Sale Related Agreements;

 

  (h) If FUJITSU LIMITED breaches any of its obligations under the Purchase and
Sale Related Agreements;

 

  (i) If any event for termination or acceleration under the Purchase and Sale
Related Agreements occurs;

 

  (j) If FUJITSU LIMITED fails, without justifiable reason, to perform any of
its monetary obligations (only those amounting to one billion (1,000,000,000)
yen or more) other than the obligations under the Purchase and Sale Related
Agreements within five (5) Business Days after receiving notice requesting
performance thereof;

 

  (k) If FUJITSU LIMITED is not in compliance with the ordinary credit standards
adopted by the Settlor; or

 

  (l) If any other event acknowledged by the Trustee to affect the preservation
of Trust Receivables occurs.

 

24.3 If a notice dispatched pursuant to Clause 24.2 is delayed or is not
delivered to the Borrower due to fault of the Borrower, all of the Borrower’s
debts under this Agreement shall become due and payable at the time such request
or notice should have been delivered, and the Borrower shall immediately pay the
principal of the Loan B, and the interest and Break Funding Costs and any other
payment obligations that the Borrower owes pursuant to this Agreement, in
accordance with the provisions of Clause 18, whereby All Lenders B’s Lending
Obligations B shall cease to be effective.

 

24.4 If a Lender B becomes aware of the occurrence of any events described in
the items of Clauses 24.1 or 24.2 with respect to the Borrower, the Lender B
shall immediately notify the Agent of such occurrence, and the Agent shall
notify all other Lenders B of the occurrence of such events.

 

36



--------------------------------------------------------------------------------

(Translation)

 

25. SET-OFF; EXERCISE OF FLOATING SECURITY

 

25.1 When the Borrower is required to perform its obligations to a Lender B upon
the due date thereof, acceleration or otherwise, (a) the Lender B may set off
the receivables it has against the Borrower under this Agreement against its
deposit obligations or other obligations (including the various insurance claim
obligations under insurance contracts) it owes to the Borrower, whether or not
such obligations are due and payable and regardless of Clause 18.2, and (b) the
Lender B may also omit giving prior notice and following established procedures,
may obtain the deposited amount on behalf of the Borrower, and may appropriate
this amount for the payment of obligations. The interest, Break Funding Cost and
default interest and other costs for the receivables and obligations involved in
such a set-off or appropriation for payment shall be calculated up to the time
of such calculation, and in such calculation, the interest rate and default
interest rate shall be in accordance with each agreement, and the foreign
exchange rate at the time such calculation is made, as reasonably determined by
the Lender B, shall be applied. If the amount to be set-off or appropriated for
payment is not sufficient to extinguish all of the Borrower’s debts, the Lender
B may appropriate such set-off amount in the order and method it deems
appropriate, and the Borrower shall not object to such appropriation.

 

25.2 The Borrower may, upon the Due Date of payment of the Loan B and if it is
necessary for the Borrower to preserve its deposit receivables or any other
receivables (including the various insurance claim receivables under insurance
contracts) that it has against a Lender B that have become due, set off such
receivables against the obligations it owes to the Lender B under this
Agreement, regardless of Clause 18.2. In this case, the Borrower shall give a
written set-off notice to the Lender B and immediately submit to the Lender B
the receivables certificates for the deposit receivables or other receivables
being set-off and the passbook impressed with the seal of the seal impression
submitted. The interest and default interest for the receivables and obligations
involved in such set-off shall be calculated up to the day of receipt of such
set-off notice, and in such calculation, the interest rate and default interest
rate shall be calculated in accordance with each agreement, and the foreign
exchange rate at the time such calculation is made, as reasonably determined by
the Lender B, shall be applied. If the Borrower’s receivables to be set-off are
not sufficient to extinguish all of its debts, the Borrower may appropriate such
set-off amount in the order and method it deems appropriate. Provided, however,
that if the Borrower does not instruct such order or method, any such amounts
may be appropriated in the order and method deemed appropriate by each Lender B,
and the Borrower shall not object to such appropriation.

 

25.3 When the Borrower is required to perform its obligations to a Lender B upon
the due date thereof, acceleration or otherwise, the Lender B may exercise its
floating security interest (other than the floating pledge under the Floating
Pledge Agreement; the “Exercise of Floating Security”) over the receivables
against the Borrower under this Agreement, regardless of Clause 18.2.

 

25.4

If a set-off is performed pursuant to Clause 25.1 or 25.2 above, or if the
Exercise of Floating Security is carried out pursuant to Clause 25.3, the Lender
B in the case described in Clauses 25.1 and 25.3 and the Borrower in the case
described in Clause 25.2 shall immediately notify the Agent of the details
thereof in writing. If any damage, loss, or expenses are incurred by the Lender
B or the Agent due to delay of

 

37



--------------------------------------------------------------------------------

(Translation)

 

 

such notice without any reasonable cause, either the Lender B or the Borrower,
whichever has failed to give such notice, shall bear such damages.

 

26. ARRANGEMENTS AMONG LENDERS B

 

26.1 If a set-off is performed by a Lender B pursuant to Clause 25.1 (such
Lender B, hereafter, the “Set-off Initiating Lender B”), the Lender B shall make
arrangements for each Individual Loan B subject to such set-off (such Individual
Loan B, in this Clause 26.1, the “Set-off Individual Loan B”) by way of
assigning receivables pursuant to the following procedures:

 

  (i) The Agent shall calculate each amount (the “Intended Distribution Amount
B”) that the Lender B (hereafter in this Clause 26.1, the “Remaining Lender B”)
who has made the Individual Loan B (other than the Set-off Individual Loan B)
(hereafter in this Clause 26.1, the “Remaining Individual Loan B”), would have
received pursuant to Clauses 19.1 through 19.4 if the amount of debt obligations
in relation to the Set-off Individual Loan B, which has been extinguished due to
the performance of a set-off, was paid to the Agent.

 

  (ii) The Set-off Initiating Lender B shall purchase from the Remaining Lender
B the loan receivables in the amount equivalent to the Intended Distribution
Amount B from and among the Remaining Individual Loan B at their face value;
provided, however, that the Remaining Lender B may refuse such sale.

 

  (iii) If the assignment under the immediately preceding item is made, the
Remaining Lender B shall, at its own expense, notify the Borrower immediately
after the assignment by a document bearing a certified date (kakutei-hizuke)
pursuant to Article 467 of the Civil Code.

 

26.2 If a set-off is performed by the Borrower against a Lender B pursuant to
Clause 25.2 (such Lender B, hereafter, the “Set-off Receiving Lender B”), only
if a Set-off Receiving Lender B or a Lender B other than the Set-off Receiving
Lender B requests, the Lender B shall make arrangement for each Individual Loan
B subject to the set-off (such Individual Loan B, in this Clause 26.2, the
“Set-off Individual Loan B”) by way of assigning receivables pursuant to the
procedures described in the items below:

 

  (i) The Agent shall calculate each Intended Distribution Amount B that the
Lender B, who has made the Individual Loan B (other than the Set-off Individual
Loan B), would have received pursuant to Clauses 19.1 through 19.4 if the amount
of debt obligations in relation to the Set-off Individual Loan B, which has been
extinguished due to the performance of a set-off, was paid to the Agent.

 

  (ii) The Set-off Receiving Lender B shall purchase from the Remaining Lender B
the loan receivables in the amount equivalent to the Intended Distribution
Amount B from and among the Remaining Individual Loan B at their face value.

 

38



--------------------------------------------------------------------------------

(Translation)

 

  (iii) If the assignment under the immediately preceding item is made, the
Remaining Lender B shall, at its own expense, notify the Borrower immediately
after the assignment by a document bearing a certified date (kakutei-hizuke)
pursuant to Article 467 of the Civil Code.

 

26.3 If a Lender B carries out an Exercise of Floating Security pursuant to
Clause 25.3, or if a Lender B receives any repayment of debt obligations it has
against the Borrower under this Agreement with respect to its floating security
interest as a result of any compulsory execution or Exercise of Floating
Security through a foreclosure by a third party, the assignment of receivables
described in Clause 26.1 will not be performed. Provided, however, that if a
Lender B carries out an Exercise of Floating Security with respect to the
floating security established by the Borrower’s violation of the provisions of
Clause 21.2, or if a Lender B receives any repayment of debt obligations it has
against the Borrower under this Agreement based on such security interest, the
Lender B shall assign receivables pursuant to the provisions of Clause 26.1
above.

 

26.4 The provisions of Clause 26.1 shall apply to cases where a Lender B
receives any repayment of debt obligations it has against the Borrower under
this Agreement as a result of compulsory execution or exercise of security
interests (excluding any security interest offered pursuant to Clause 22)
through foreclosure by the Lender B’s petition with respect to certain assets of
the Borrower (hereafter, in this Clause 26.4, the “Compulsory Execution”), or as
a result of the Lender B requesting a distribution in relation to the Compulsory
Execution by any third party. Provided, however, that upon applying the
provisions of Clause 26.1, the amount equal to any expenses arising from
performance of Compulsory Execution (including attorney’s fees) or any expenses
arising from a request for a distribution in relation to the Compulsory
Execution by any third party (including attorney’s fees) shall be borne by the
Lender B, and the Agent shall calculate the Intended Distribution Amount B
assuming that the amount of any proceeds earned as a result of the Compulsory
Execution, less such expenses, were paid to the Agent.

 

27. RIGHTS AND DUTIES OF THE AGENT

 

27.1 The Agent shall, pursuant to the entrustment by All Lenders B, perform the
Agent Services B and exercise rights for the benefit of All Lenders B, and shall
exercise the rights that, in the Agent’s opinion, are ordinarily necessary or
appropriate in performing the Agent Services B. The Agent shall not be liable
for any duties other than those expressly specified in the provisions of this
Agreement, and shall not be liable for any non-performance of obligations by the
Lenders B under this Agreement. The Agent shall be an agent of the Lenders B
and, unless otherwise provided, shall never act as an agent of the Borrower.

 

27.2 The Agent may rely upon any communication, instrument and document that has
been delivered between appropriate persons and has been signed or has the name
and seal attached by such appropriate persons and that the Agent believes to be
true and correct, and may act in reliance upon any written opinion or
explanatory letter of experts appointed by the Agent within the reasonably
necessary extent in relation to this Agreement.

 

39



--------------------------------------------------------------------------------

(Translation)

 

27.3 The Agent shall perform the duties and exercise the authority provided for
in this Agreement with the due care of a good manager.

 

27.4 Neither the Agent nor any of its directors, employees or agents shall be
liable to the Lenders B for any acts or omissions conducted by the Agent
pursuant to, or in connection with, this Agreement, except for its or their
willful misconduct or gross negligence. The Lenders B (other than Lenders B who
act as the Agent) shall jointly and severally indemnify the Agent for any and
all liabilities, damages, losses and expenses (including, without limitation,
any expenses paid to avoid or minimize any damages or losses or to recover any
damages or losses (including attorney’s fees)) incurred by the Agent in the
course of the performance of its duties under this Agreement, to the extent that
such liabilities, damages, losses and expenses are not reimbursed by the
Borrower, and only for the amount outstanding after deducting the portion for
which the Agent is obliged to contribute, calculated pursuant to the Agent’s
Commitment Ratio B. Provided, however, that if any of the Lenders B cannot
perform the indemnity for which it is liable, the Agent’s Commitment Ratio B
shall be calculated by dividing the Agent’s Commitment Ratio B by the aggregate
of the Commitment Ratio B of the Lenders B other than such non-indemnifying
Lenders B.

 

27.5 The Agent shall not be liable for the validity of this Agreement, and shall
not guarantee any matters represented in this Agreement. The Lenders B shall
enter into, and conduct transactions contemplated in, this Agreement at their
sole discretion by conducting investigations as to the necessary matters,
including the creditworthiness of the Borrower, on the basis of the documents,
information and other data as it has deemed appropriate.

 

27.6 In cases where the Agent is also acting as a Lender B, the Agent shall have
the same rights and obligations as the other Lenders B, irrespective of the
Agent’s obligations under this Agreement. The Agent may engage in commonly
accepted banking transactions with the Borrower outside of this Agreement. In
this case, the Agent shall not be required to disclose to other Lenders B
information in relation to the Borrower it has obtained through transactions
with the Borrower other than those contemplated under this Agreement, nor shall
the Agent be required to distribute to other Lenders B any money it has received
from the Borrower through transactions with the Borrower other than those
contemplated under this Agreement. (Any information that has been disclosed to
the Agent by the Borrower shall be, unless expressly identified as being made in
relation to this Agreement, deemed disclosed in relation to the transactions
with the Borrower other than those contemplated under this Agreement, and the
Agent shall not be required to disclose any of the same to other Lenders B.)

 

27.7 Notwithstanding Clause 27.6, upon receiving the Trustee’s Regular Report or
the Trustee’s Extraordinary Report, the Agent shall promptly (by the Business
Day immediately following the day such Trustee’s Regular Report is received, at
the latest) report the details thereof to the other Lenders B.

 

27.8

In cases where the Agent is also acting as a Lender B, the calculation of the
amounts to be distributed to each Lender B pursuant to the provisions of Clause
19 shall be made in accordance with the following: (i) for amounts to be
distributed to each

 

40



--------------------------------------------------------------------------------

(Translation)

 

 

Lender B other than the Agent, any amount less than one yen shall be rounded
down, and (ii) amounts to be distributed to a Lender B who is also appointed as
the Agent shall be the difference between the aggregate of all amounts to be
distributed and the amounts distributed to other Lenders B.

 

27.9 Except for the cases under Clause 27.8, all calculations of fractions less
than one yen that are required under this Agreement shall be made in the manner
the Agent deems appropriate.

 

27.10 If the Agent receives any notice from the Borrower that is required to be
given to each Lender B in relation to this Agreement, the Agent shall
immediately inform All Lenders B of the details of such notice, or if the Agent
receives any notice from a Lender B that is required to be given to the Borrower
or other Lenders B in relation to this Agreement, the Agent shall immediately
inform the Borrower or All Lenders B, as the case may be, of the details of such
notice. The Agent shall make any documents that it has obtained from the
Borrower and has retained, available for review by a Lender B during its
ordinary business hours.

 

28. RESIGNATION AND DISMISSAL OF THE AGENT

 

28.1 The Agent may resign as follows:

 

  (i) The Agent may resign its position as the Agent by giving written notice to
All Lenders B and the Borrower; provided, however, that such resignation shall
not become effective until a successor Agent is appointed and such successor
accepts such appointment.

 

  (ii) If the Agent gives notice pursuant to the preceding item, the Majority
Lenders B may appoint a successor Agent upon obtaining consent from the
Borrower.

 

  (iii) If a successor Agent is not appointed by the Majority Lenders B within
thirty (30) days (including the day of notice) after the notice of resignation
is given as described in Item (i) above, or if the entity appointed by the
Majority Lenders B as a successor Agent does not accept assumption of the office
of the Agent, the Agent in office at that time shall, upon obtaining consent
from the Borrower, appoint a successor Agent on behalf of the Majority Lenders
B.

 

28.2 The Agent may be dismissed as follows:

 

  (i) The Majority Lenders B may dismiss the Agent by giving written notice
thereof to each of the other Lenders B, the Borrower, and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and such successor accepts such appointment.

 

  (ii) If the Majority Lenders B give notice pursuant to the preceding item, the
Majority Lenders B may appoint a successor Agent upon obtaining consent from the
Borrower.

 

41



--------------------------------------------------------------------------------

(Translation)

 

28.3 If the entity appointed as the successor Agent pursuant to Clause 28.1 or
28.2 accepts assumption of the office, the former Agent shall deliver to the
successor Agent all documents and materials it has kept as the Agent under this
Agreement, and shall give all the support necessary for the successor Agent to
perform the duties of the Agent under this Agreement.

 

28.4 The successor Agent shall succeed to the rights and obligations of the
former Agent under this Agreement, and the former Agent shall, at the time of
the assumption of office by the successor Agent, be exempted from all of its
obligations as the Agent; provided, however, that the provisions of this
Agreement relevant to any actions (including omissions) conducted by the former
Agent during the period it was in office shall remain in full force and effect.

 

29. DECISION-MAKING OF THE MAJORITY LENDERS B

 

29.1 The Majority Lenders B shall make decisions as follows:

 

  (i) If a Lender B deems that any event has occurred that requires instructions
from the Majority Lenders B in this Agreement, such Lender B may give notice to
the Agent to request the decision of the Majority Lenders B.

 

  (ii) The Agent shall, upon receipt of a notice described in the preceding
item, immediately give notice to All Lenders B to seek the decision of the
Majority Lenders B.

 

  (iii) Each Lender B shall, upon receipt of the notice described in the
preceding item, make its decision on the relevant event and inform the Agent of
such decision within three (3) Business Days after the receipt.

 

  (iv) If a decision of the Majority Lenders B is made pursuant to the preceding
three items, the Agent shall immediately notify the Borrower and All Lenders B
of such decision as the instruction by the Majority Lenders B.

 

29.2 If the Agent deems that any event has occurred that requires the decision
of the Majority Lenders B, other than in the case of Clause 29.1, the Agent may
give notice to All Lenders B to seek such decision. In such case, the procedures
set out in Items (ii) through (iv) of Clause 29.1 shall be followed.

 

29.3 The provisions of this Clause 29 shall apply mutatis mutandis to the
decision-making of the Majority Lenders B with respect to each Loan B.

 

30. AMENDMENT TO THIS AGREEMENT

 

This Agreement may be amended with the written agreement of the Agent, the
Borrower, and the Majority Lenders B; provided, however, that the written
agreement by the Agent, the Borrower, and All Lenders B shall be required in
order to amend this Agreement with respect to the following matters that
materially affect the rights and obligations of the Lender B:

 

  (i) any amendment to or waiver of the conditions precedent provided for in
Clause 4 and Clause 5;

 

42



--------------------------------------------------------------------------------

  (ii) any addition to or expansion of the obligations of the Lender B;

 

  (iii) any reduction of the amount of the principal and interest of the
Individual Loan B or other amounts payable by the Borrower pursuant to this
Agreement;

 

  (iv) any postponement of the payment date of the principal and interest of the
Individual Loan B or other obligations of the Borrower pursuant to this
Agreement;

 

  (v) any decrease in the Spread B or the Applicable Interest Rate B set forth
in Clause 1;

 

  (vi) any amendment to the Commitment Ratio B set forth in Clause 1;

 

  (vii) any amendment to the restrictions on collateral provided for in Clause
22;

 

  (viii) any amendment to the financial restrictions provided for in Clause 23;

 

  (ix) any amendment to the events for acceleration provided for in Clause 24;

 

  (x) any amendment to this Clause 30;

 

  (xi) any amendment to the Relevant Agreements; and

 

  (xii) any other matters that the Agent considers will diminish the Lender B’s
rights, or increase the Lender B’s obligations, in any material respect.

 

31. ASSIGNMENT OF THIS AGREEMENT

 

31.1 The Borrower may not assign to any third party its status as a party to the
Loan B, or its rights and obligations under this Agreement, unless All Lenders B
and the Agent give their prior consent in writing without objection.

 

31.2 A Lender B may assign to any third party its status as a party to this
Agreement, or all or any part of its rights and obligations associated
therewith, if the Borrower and the Agent give their prior consent in writing
without objection (except for assignments of the Loan Receivables B set forth in
Clause 26) and all requirements described in the items below are satisfied
(hereinafter in this clause, a Lender B that makes such assignment as the
“Assigning Lender” and that accepts such assignment as the “Successive Lender”).
The Borrower and the Agent may not unreasonably withhold their consent, and the
Agent, upon such assignment, shall notify All Lenders B of such assignment.

 

  (i) The Borrower’s consent includes consent for assignment of the Loan
Receivables B, and bears a certified date (kakutei-hizuke) as of the date of the
assignment.

 

43



--------------------------------------------------------------------------------

  (ii) If any partial assignment of the status of a Lender B under this
Agreement is made, both the Assigning Lender and the Successive Lender shall
become a Lender B under this Agreement and each provision of this Agreement
shall be applicable to such Lenders B on and after the date of the assignment,
and the Commitment Amount B of the Assigning Lender prior to the assignment of
the status (the “Pre-assignment Commitment Amount B”) shall be reduced by an
amount separately agreed upon between the Assigning Lender and the Successive
Lender (the “Reduced Amount”) and thereafter the Commitment Amount B equal to
the Reduced Amount shall apply to the Successive Lender. If the Assigning Lender
owns any Loan Receivables B (such Loan Receivables B, hereafter, the
“Pre-assignment Loan Receivables B”), all receivables in relation to the
Pre-assignment Loan Receivables B, including any principal, interest and default
interest, will be divided in proportion to the ratio obtained as the Reduced
Amount divided by the Pre-assignment Commitment Amount B (the “Reduced Ratio”),
and such divided receivables pursuant to the Reduced Ratio (the “Assignable Loan
Receivables B”) shall be assigned to the Successive Lender.

 

  (iii) The Successive Lender is a corporation residing in Japan (having a head
or branch office or place of business registered in Japan pursuant to the laws
of Japan) and a financial institution (such as a bank, insurance company,
institutional investor, etc.) or a special purpose entity incorporated for the
liquidation of assets (securitization).

 

  (iv) If a partial assignment is made with respect to the status of a Lender B
under this Agreement, the value of both (i) the Reduced Amount and (ii) the
difference between the Pre-assignment Commitment Amount B and the Reduced Amount
are equal to or more than one billion (1,000,000,000) yen, and the value of both
(i) the amount of the Assignable Loan Receivables B and (ii) the difference of
the Pre-assignment Loan Receivables B and the Assignable Loan Receivables B are
equal to or more than one billion (1,000,000,000) yen.

 

  (v) No withholding tax or other taxes arise from any such assignment, and
there is no increase in the amount of the Borrower’s interest expense payable to
the Successive Lender.

 

31.3 All expenses incurred from the assignment set forth in Clause 31.2 shall be
borne by the Assigning Lender; provided, however, that the provisions of Clause
13 shall apply with respect to any Increased Costs incurred in relation to the
Successive Lender after the assignment. The Assigning Lender shall pay to the
Agent, by the actual date of such assignment, an amount of five hundred thousand
(500,000) yen per Successive Lender, together with applicable consumption tax,
as consideration for administrative duties performed in connection with the
assignment.

 

32. ASSIGNMENT OF LOAN RECEIVABLES B

 

32.1

The Lender B may assign its Loan Receivables B subject to the prior written
consent without objection of the Borrower and the Agent (except for the
assignment of Loan Receivables B set forth in Clause 26) and the satisfaction of
all requirements

 

44



--------------------------------------------------------------------------------

 

described in each item below. The Borrower and the Agent may not unreasonably
withhold their consent, and the Assignor and the Assignee shall perfect the
assignment against third parties and debtors regarding the assignment of
receivables promptly after the assignment as of the date of the assignment. In
this case, the Assignor and Assignee shall, under their joint name, and the
Borrower shall, in its sole name, notify the Agent of the fact that such
assignment was made without delay. In the case an assignment of the Loan
Receivables B has occurred pursuant to this Clause 32.1, the Assignee shall be
treated as a Lender B in applying each provision in relation to the Loan
Receivables B under this Agreement.

 

  (i) The Assignee shall, upon succession to the Loan Receivables B, be bound by
each provision relating to the Loan Receivables B under this Agreement. (The
Assignee shall not bear any Lending Obligations B.)

 

  (ii) The Assignee is a corporation residing in Japan (having a head or branch
office or place of business registered in Japan pursuant to the laws of Japan)
and a financial institution (such as a bank, insurance company, institutional
investor, etc.) or a special purpose entity incorporated for the liquidation of
assets (securitization).

 

  (iii) If the assignment is made in divided portions of the Loan Receivables B,
the value of each Loan Receivables B after such division is equal to or more
than one billion (1,000,000,000) yen.

 

  (iv) No withholding tax or other taxes arise from the assignment, and there is
no increase in the amount of the Borrower’s interest expense payable to the
Assignee.

 

32.2 All expenses incurred from the assignment set forth in Clause 32.1 shall be
borne by the Assignor or the Assignee, as the case may be. The provisions of
Clause 13 shall apply with respect to any Increased Costs incurred after the
assignment. The Assignor or the Assignee shall pay to the Agent, by the actual
date of such assignment, an amount of five hundred thousand (500,000) yen per
Assignee, together with applicable consumption tax, as consideration for
administrative duties performed in connection with the assignment.

 

33. COLLECTION FROM THIRD PARTY

 

33.1 No repayment of the Borrower’s debt obligations under this Agreement by any
party other than the Borrower is allowed, without the prior written consent of
the Agent and All Lenders B.

 

33.2 The Borrower shall not, on or after the Execution Date, consign any third
party to guarantee (including any property guarantee) the Borrower’s performance
of its debt obligations under this Agreement, nor shall the Borrower cause any
third party to assume its debt obligations under this Agreement, without the
prior written consent of the Agent and All Lenders B.

 

33.3

If a Lender B enters into a guarantee without consignment to the Guarantor by
the Borrower (including any property guarantee) or a debt assumption with any
third

 

45



--------------------------------------------------------------------------------

(Translation)

 

 

party with respect to the Borrower’s obligations under this Agreement, the
Lender shall obtain prior written consent from such third party with respect to
each item described below. In this case, if the Lender receives any repayment
from the third party pursuant to such guarantee or debt assumption, no
arrangement among the Lenders pursuant to the assignment of receivables under
Clause 26.1 shall be made.

 

  (i) The third party shall have the same obligations as a Lender B has against
the Agent, other Lenders B and the Borrower under this Agreement with respect to
any exercise of its right for recourse and contractual rights hereunder arising
as a result of the performance of its guarantee obligation.

 

  (ii) The third party shall be bound by each provision of this Agreement.

 

  (iii) The third party is a corporation residing in Japan (having a head or
branch office or place of business registered in Japan pursuant to the laws of
Japan) and a financial institution (such as a bank, insurance company,
institutional investor, etc.) or a special purpose entity incorporated for the
liquidation of assets (securitization), and as of March 19, 2004, the third
party is not a Subsidiary or an Affiliate of the Borrower and the Borrower is
not a Subsidiary or an Affiliate of the third party.

 

  (iv) The value of the Loan Receivables B that the third party obtains by
subrogation is equal to or more than one billion (1,000,000,000) yen.

 

  (v) There will be no increase in the amount of the Borrower’s interest expense
payable to the third party, and no withholding tax or other taxes will arise
from any such obtainment by subrogation.

 

In the case of any obtainment by subrogation of the Loan Receivables B by a
third party pursuant to the provisions of Item (i) above, such obtainment by
subrogation shall be considered an assignment of the Loan Receivables B pursuant
to Clause 32, and the provisions of Clause 32.2 shall apply.

 

34. TERMINATION OF THIS AGREEMENT

 

34.1 If any of the events described in the items below occurs, All Lenders B’s
Lending Obligations B during each of the Drawdown Application Periods shall
cease as a matter of course. If the event described in Item (ii) below occurs,
this Agreement shall automatically be terminated with respect to the
relationship between All Lenders B and the Borrower. Until the Borrower
completely pays all of its debts under this Agreement, the relevant clauses of
this Agreement shall survive in full force and effect, to the extent related to
such payment of the debts.

 

  (i) If the Drawdown Application Period Final Date arrives; or

 

  (ii) If the debts of the Borrower become immediately due and payable pursuant
to Clause 24.

 

34.2

If the execution and performance of this Agreement and any transactions
contemplated under this Agreement become contrary to any Laws and Ordinances

 

46



--------------------------------------------------------------------------------

(Translation)

 

 

binding upon any Lender B, such Lender B shall consult with the Borrower and all
other All Lenders B through the Agent and take measures to deal with the
situation. In this case, the Borrower and All Lenders B excluding such Lender B
may not refuse termination of this Agreement with respect to such Lender B
without reasonable cause.

 

35. RENEWAL OF AGREEMENT

 

The Borrower may request the extension of the Drawdown Period by giving advance
notice to the Agent by the day that is sixty (60) days prior to the Drawdown
Period Termination Date; provided, however, that the Lender B and the Agent are
not obliged to accept the request for the extension of the Drawdown Period. If
such notice is given, the Borrower and the Agent shall hold consultation on the
new terms and contents of the agreement and notify All Lenders B of the details
of such consultation on or before the forty-fifth (45th) day preceding the
Drawdown Period Termination Date.

 

36. GENERAL PROVISIONS

 

36.1 Confidentiality Obligations

 

The Borrower shall raise no objection to the disclosure of information set forth
in each item below:

 

  (i) If the notice of refusal to make an Individual Loan B has been given
pursuant to the provisions of Clause 8.1, or if any of the events described in
the items of Clause 24.1 or 24.2 have occurred, or if a decision of the Majority
Lenders B is required pursuant to the provisions of Clause 29, the Agent and a
Lender B may disclose such information with regard to the Borrower or the
transaction with the Borrower, which either party has obtained through this
Agreement or an agreement other than this Agreement, by imposing confidentiality
obligations on the recipient to an extent reasonably required.

 

  (ii) Upon any assignment of status pursuant to Clause 31 or assignment of Loan
Receivables B pursuant to Clause 32, a Lender B may disclose any information
with regard to this Agreement to the Assignee or a person considering becoming
an Assignee (including an intermediary of such assignment), on the condition
that such parties agree to be bound by the confidentiality obligations.
Information with regard to this Agreement in this item shall mean any
information regarding the Borrower’s credit that has been obtained in connection
with this Agreement, any information regarding the contents of this Agreement
and other information incidental hereto, and any information regarding the
contents of the Loan Receivables B to be assigned and other information
incidental thereto, and shall not include any information regarding the
Borrower’s credit that has been obtained in connection with any agreement other
than this Agreement.

 

47



--------------------------------------------------------------------------------

(Translation)

 

36.2 Risk Bearing; Exemption, Compensation, and Indemnification

 

  (i) If any documents furnished by the Borrower to the Agent or any Lender B
are lost, destroyed, or damaged for any unavoidable reason, such as natural
disasters or other incidents, the Borrower shall, upon consultation with the
Agent, perform its obligations under this Agreement based on the records, such
as books and vouchers, of the Agent or a Lender B. The Borrower shall, upon
request of the Agent or a Lender B through the Agent, forthwith prepare
substitute documents and furnish them to the Agent or the Lender B through the
Agent.

 

  (ii) If any Lender B or the Agent performs transactions after comparing, with
due care, the seal impression of the representative and agent of the Borrower to
be used for the transactions in relation to this Agreement with the seal
submitted by the Borrower in advance, the Borrower shall bear any damages, loss
or expenses incurred as a result of an event such as forgery, alteration, or
theft of its seal.

 

  (iii) The Borrower shall bear any damages, loss and expenses incurred by a
Lender B or the Agent as a result of the Borrower’s breach of this Agreement or
as a result of a Lender B not indemnifying the Agent pursuant to the provisions
of Clause 27.4.

 

36.3 Severability

 

Should any provision constituting a part of this Agreement be held null,
illegal, or unenforceable, the validity, legality and enforceability of all
other provisions shall in no way be prejudiced or affected.

 

36.4 Exceptions to the Application of the Bank Transactions Agreement

 

The Agreement on Bank Transactions and other documents separately submitted by
the Borrower or made and entered into by and between the Borrower and a Lender B
shall not apply to this Agreement or the transactions contemplated in this
Agreement.

 

36.5 Notices

 

  (i) Any notice under this Agreement shall be made in writing expressly stating
that it is made for the purpose of this Agreement, and given by any of the
methods described in (a) to (d) below to the place of contact of the receiving
party described in Schedule 1 of this Agreement. Each party to this Agreement
may change its place of contact by giving notice thereof to the Agent.

 

  (a) Personal delivery;

 

  (b) Registered mail or courier service;

 

  (c) Transmission by facsimile; or

 

  (d) E/X (only for any notices among Lenders B and the Agent).

 

48



--------------------------------------------------------------------------------

(Translation)

 

  (ii) Notice given pursuant to the preceding item shall be deemed to have been
delivered at the time, in the case of transmission by facsimile, when receipt of
facsimile is confirmed, and in the case of any other methods, when actually
received.

 

36.6 Changes in Notified Matters

 

  (i) In the case of changes in the matters notified by a Lender B or the
Borrower to the Agent, such as the trade name, representative, agent, signature,
seal, or address, the Lender B or the Borrower shall immediately notify the
Agent of such changes in writing. In the case of any such change to the Agent,
or upon such change to any contact information of the Borrower or the Lenders B,
the Agent shall immediately notify All Lenders B and the Borrower of such
changes in writing.

 

  (ii) If notice given under this Agreement is delayed or not delivered as a
result of the failure to give notification of a change as described in the
preceding item, such notice shall be deemed to have arrived at the time when it
should have normally arrived.

 

36.7 Fund Transfers

 

  (i) Fund transfers between the Agent and the Lender B shall be settled by the
JBA’s Domestic Bank Data Telecommunications System (the “Zengin System”) in
principle, and if any Lender B desires to make such settlement by the Bank of
Japan Financial Network System (the “BOJ-NET”), such Lender B shall consult with
the Agent in advance. Provided, however, that if the Lender B is not a member of
the Zengin System, fund transfers shall be settled by the bank account
established in the name of such Lender B with a bank designated by the Lender B
that is a member of the Zengin System.

 

  (ii) The fees for fund transfers provided in the preceding item shall be borne
by the party making the relevant fund transfer.

 

36.8 Calculations

 

Unless otherwise expressly provided for with respect to any calculation under
this Agreement, all calculations of the number of actual days in the relevant
period shall be inclusive of the first and last day, and calculations on a per
diem basis shall be on the assumption that there are 365 days per year, wherein
the division shall be done at the end of the calculation, and fractions less
than one yen shall be rounded down.

 

36.9 Preparation of Notarized Deeds

 

The Borrower shall, at any time upon request of the Agent or the Majority
Lenders B, take the necessary procedures to entrust a notary public to execute a
notarized deed in which the Borrower acknowledges its indebtedness under this
Agreement and agrees to compulsory execution with regard thereto.

 

49



--------------------------------------------------------------------------------

(Translation)

 

36.10  Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have exclusive jurisdiction as the court of first instance over any
disputes arising in connection with this Agreement.

 

36.11  Language

 

This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be deemed the original copy. The Agent shall prepare an
English translation of this Agreement, provided that the Agent does not
guarantee the accuracy or truthfulness of such translation and is not
responsible in any way therefor.

 

36.12  Consultation

 

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation of this Agreement, the
Borrower and the Lenders B shall consult through the Agent and shall determine a
response therefor.

 

50



--------------------------------------------------------------------------------

(Translation)

 

IN WITNESS WHEREOF, the parties have caused one (1) copy of this Agreement to be
signed and sealed, and the Agent has retained the original and has distributed
one (1) copy thereof to each of the Borrower and All Lenders B.

 

March 25, 2004

 

THE BORROWER:

    By:   /s/    SHINJI SUZUKI           [seal]    

--------------------------------------------------------------------------------

        FASL JAPAN LIMITED    

 

Revenue
Stamp     4,000 yen    

 

51



--------------------------------------------------------------------------------

(Translation)

 

(Revolving Line Agreement (B) dated March 25, 2004 for FASL JAPAN LIMITED

JPY 6,000,000,000)

 

LENDER B AND AGENT:

    By:   /s/    HIROSHI SAITO           [seal]    

--------------------------------------------------------------------------------

        MIZUHO CORPORATE BANK, LTD.    

 

52



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

List of Schedules

 

Schedule 1:

   Addresses of the Parties and the Commitment Amount of Lenders B

Schedule 2:

   Status of the Establishment of the Collateral

Schedule 3:

   Accounts Receivables Trust Agreement

Schedule 4:

   Creditors’ Agreement

Schedule 5:

   Floating Pledge Agreement

 

1



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

Schedule1

 

Addresses of the Parties and the Commitment Amount of Lenders B

 

Section 1. The Borrower

 

Borrower

and Responsible Department

--------------------------------------------------------------------------------

   Address


--------------------------------------------------------------------------------

  

Telephone

Facsimile

--------------------------------------------------------------------------------

FASL JAPAN LIMITED

Business Promotion Division, Business Planning Department

   33-4, Nishi-Shinjuku 4-chome,
Shinjuku-ku, Tokyo 160-0023    Tel: 03-5302-2200
Fax: 03-5302-2674

 

Section 2. The Agent

 

Agent

and Responsible Department

--------------------------------------------------------------------------------

   Address


--------------------------------------------------------------------------------

  

Telephone

Facsimile

--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

Syndicated Finance Administration Division

   3-3, Marunouchi 1-chome,
Chiyoda-ku, Tokyo 100-8210    Tel: 03-5200-7085
Fax: 03-3201-0704

 

Section 3. The Lenders B

 

Lender B

and Responsible Department

--------------------------------------------------------------------------------

  

Address

Telephone

Facsimile

--------------------------------------------------------------------------------

   Specifics of Lender B’s Account


--------------------------------------------------------------------------------

  

Commitment Amount (Yen)

Commitment Ratio B (%) *

--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

Uchisaiwaicho Corporate Banking Division

   3-3, Marunouchi 1-chome,
Chiyoda-ku, Tokyo 100-8210
Tel: 03-3510-0800
Fax: 03-3214-0656         6 Billion Yen
60/60      Total    6 Billion Yen
60/60

 

* The Commitment Ratio B described above is the Commitment Ratio B at the time
of execution of this Agreement, and may be amended pursuant to the provisions of
this Agreement.

 

2



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

Schedule 2

 

Status of the Establishment of the Collateral (as of March 25, 2004)

 

[GRAPHIC]

 

[GRAPHIC]

 

[GRAPHIC]

 

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

   [GRAPHIC]


--------------------------------------------------------------------------------

E39100001

  

ION.IMPLANTATION

   E220    [GRAPHIC]    199408

E39100002

  

ION,IMPLANTATION

   E1000    [GRAPHIC]    199408

E39100003

  

ION–IMPLANTOR

   E220    [GRAPHIC]    199508

E39100004

  

ION–IMPLANTOR

   VIISION2 00    [GRAPHIC]    199508

E39100005

  

ION–IMPLANTATI

   E220HP    [GRAPHIC]    199602

E39100006

  

ION–IMPLANTATI

   VIISION 80    [GRAPHIC]    199602

E39100007

  

ION–IMPLANTATION

   E220    [GRAPHIC]    199603

E39100008

  

ION–IMPLANTATION

   VIISION 80    [GRAPHIC]    199603

E39100009

  

ION–IMPLANTATION

   E220    [GRAPHIC]    199607

E39100010

  

ION–IMPLANTATION

   VIISION80    [GRAPHIC]    199607

E39100011

  

ION–IMPLANTATION

   VIISION 80    [GRAPHIC]    199703

E39100018

  

ION–IMPLANTATI

   XR80    [GRAPHIC]    199806

E39600014

  

UV–ERASER

   VUM–3359–C    [GRAPHIC]    199708

E39600015

  

UV–ERASER

   VUM–3359–C    [GRAPHIC]    199708

E39600016

  

UV–ERASER

   VUM–3359–C    [GRAPHIC]    199708

E48100002

  

PILOT ASHER

   TCA–3822    [GRAPHIC]    199408

E48100003

  

ILD ASHER

   TCA–3822    [GRAPHIC]    199408

E48100005

  

STACKED GETE ETCH

   P–5090E(3CHB)    [GRAPHIC]    199408

E48100006

  

HF VAPER ETC

   EXCALIBUR1200    M–FSI    199408

E48100007

  

ASHER

   RAM–8500    MC[GRAPHIC]    199409

E48100008

  

ASHER

   RAM–8500    MC[GRAPHIC]    199409

E48100009

  

ASHER

   RAM–8500    MC[GRAPHIC]    199409

E48100010

  

POLY SILICON

   P–5020E    [GRAPHIC]    199409

E48100011

  

SILICON NITRIDE

   TE–8400    [GRAPHIC]    199409

E48100012

  

SILICON OXIDE ETCHE

   TE8500    [GRAPHIC]    199409

E48100013

  

SILICON OXIDE ETCHE

   TE8500    [GRAPHIC]    199409

E48100016

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199410

E48100017

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199410

E48100021

  

ASHER

   RAM–8500    MC[GRAPHIC]    199505

E48100023

  

ASHER

   RAM–8500    MC[GRAPHIC]    199505

E48100025

  

ASHER

   RAM–8500    MC[GRAPHIC]    199509

E48100026

  

ASHER

   RAM–8500    MC[GRAPHIC]    199509

E48100027

  

ASHER

   RAM–8500    MC[GRAPHIC]    199509

E48100028

  

W–ETCHBACK–ETC

   TE8600    [GRAPHIC]    199509

E48100030

  

STACKED–GATE–E

   P–5090E(3CHB)    [GRAPHIC]    199509

E48100031

  

ASHER

   RAM–8500    MC[GRAPHIC]    199509

E48100035

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199512

E48100036

  

ILD–ASHER

   TCA–3822    [GRAPHIC]    199603

E48100037

  

SILICON–NITRIDE–ETC

   TE–8400    [GRAPHIC]    199604

E48100038

  

SILICON–NITRIDE–ETC

   TE–8400    [GRAPHIC]    199604

E48100039

  

SILICON–NITRIDE–ETC

   TE–8400    [GRAPHIC]    199604

E48100040

  

W–ETCHBACK–ETC

   TE–8600    [GRAPHIC]    199604

E48100042

  

ASHER

   RAM–8500    MC[GRAPHIC]    199605

E48100043

  

ASHER

   RAM–8500    MC[GRAPHIC]    199605

E48100044

  

ASHER

   RAM–8500    MC[GRAPHIC]    199605

E48100045

  

ASHER

   RAM–8500    MC[GRAPHIC]    199605

 

1



--------------------------------------------------------------------------------

(Translation)

 

E48100046

  

POLY–SILICON–ETCHER

   P–5090E(3CHB)    [GRAPHIC]    199605

E48100047

  

POLY–SILICON–ETCHER

   P–5090E(3CHB)    [GRAPHIC]    199605

E48100048

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100049

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100050

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100051

  

SILICON–NITRIDE–ETC

   TE–8400    [GRAPHIC]    199606

E48100052

  

SILICON–NITRIDE–ETC

   TE–8400    [GRAPHIC]    199606

E48100053

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100055

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100056

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100057

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100058

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100059

  

SILICON–OXIDE–ETCHE

   UNITY85DATC(2CH+1)    [GRAPHIC]    199606

E48100060

  

SILICON–OXIDE–ETCHE

   UNITY85DATC(2CH+1)    [GRAPHIC]    199606

E48100061

  

SILICON–OXIDE–ETCHE

   UNITY85DATC(2CH+1)    [GRAPHIC]    199606

E48100062

  

SILICON–OXIDE–ETCHE

   UNITY85D(2CH)    [GRAPHIC]    199606

E48100063

  

SILICON–OXIDE–ETCHE

   UNITY85D(2CH)    [GRAPHIC]    199606

E48100064

  

SILICON–OXIDE–ETCHE

   UNITY85D(2CH)    [GRAPHIC]    199606

E48100065

  

ASHER

   RAM–8500    MC[GRAPHIC]    199606

E48100066

  

SILICON–OXIDE–ETCHE

   UNITY85D(2CH)    [GRAPHIC]    199607

E48100067

  

POLY–SILICON–ETCHER

   P–5090E(3CHB)    [GRAPHIC]    199607

E48100068

  

POLY–SILICON–ETCHER

   P–5090E(3CHB)    [GRAPHIC]    199607

E48100069

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199609

E48100070

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199609

E48100071

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199609

E48100072

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199609

E48100073

  

AL–ETCHER

   TCP–9600    [GRAPHIC]    199703

E48100075

  

POLY–ETCHER

   TCP–9400    [GRAPHIC]    199703

E48100076

  

ASHER

   RAM–8500    MC[GRAPHIC]    199703

E48100077

  

ASHER

   RAM–8500    MC[GRAPHIC]    199704

E48100078

  

SILICON–OXIDE–ETCHE

   UNITY85DATC(2CH+1)    [GRAPHIC]    199705

E48100107

  

ETCHER

   CENTURA 5200 ETCH DPS    [GRAPHIC]    199807

E48200001

  

WET–STATION

   WS–810    [GRAPHIC]    199408

E48200002

  

WET–STATION

   WS–840    [GRAPHIC]    199408

E48200003

  

WET–STATION

   WS–822    [GRAPHIC]    199408

E48200004

  

WET–STATION

   WS–823    [GRAPHIC]    199408

E48200005

  

WET–STATION

   WS–851    [GRAPHIC]    199408

E48200006

  

WET–STATION

   WS–853    [GRAPHIC]    199408

E48200007

  

WET–STATION

   WS–854    [GRAPHIC]    199408

E48200008

  

WET–STATION

   WS–880    [GRAPHIC]    199408

E48200009

  

I SOTROPIC, ETCH

   WS–860    [GRAPHIC]    199408

E48200010

  

WET–STATION

   WS–821    [GRAPHIC]    199508

E48200011

  

WET–STATION

   WS–852    [GRAPHIC]    199508

E48200012

  

WET–STATION

   WS–825    [GRAPHIC]    199603

E48200013

  

WET–STATION

   WS–827    [GRAPHIC]    199603

E48200014

  

WET–STATION

   WS–852    [GRAPHIC]    199603

E48200015

  

WET–STATION

   WS–851    [GRAPHIC]    199603

E48200016

  

WET–STATION

   WS–852    [GRAPHIC]    199603

E48200017

  

WET–CLEANER

   MERCURY    M– FSI[GRAPHIC]    199603

E48200018

  

WET–CLEANER

   MERCURY    M– FSI[GRAPHIC]    199603

E48200019

  

WET–STATION

   WS–825    [GRAPHIC]    199604

E48200020

  

WET–STATION

   WS–826    [GRAPHIC]    199604

E48200021

  

WET–STATION

   WS–852    [GRAPHIC]    199604

E48200022

  

WET–ETCH–SYSTEM

   FWET    [GRAPHIC]    199605

E48200023

  

WET–STATION

   WS–840    [GRAPHIC]    199704

E48200040

  

MERCURY–FOR–CM

   MERCURY    M– FSI[GRAPHIC]    199806

 

2



--------------------------------------------------------------------------------

(Translation)

 

E48200041

  

MERCURY–FOR–II

   MERCURY WITH ROBOT    M–FSI    199806

E48300003

  

PLASMA CVD SYS.

   P–5000 (3CHB)   

[GRAPHIC]

   199408

E48300004

  

PLASMA CVD SYSTEM

   CONCEPTONE–W   

[GRAPHIC]

   199408

E48300005

  

PLASMA CVD SYS.

   P–5000 (2CHB)   

[GRAPHIC]

   199408

E48300008

  

PLASMA–CVD–SYS

   P–5000 (3CHB)   

[GRAPHIC]

   199505

E48300009

  

VERTICAL–CVD–FURNAC

  

[GRAPHIC]–808SC

  

[GRAPHIC]

   199505

E48300011

  

PLASMA–CVD–SYS

   P–5000(2CHB)   

[GRAPHIC]

   199510

E48300012

  

PLASMA–CVD–SYS

   P–5000(3CHB)   

[GRAPHIC]

   199510

E48300013

  

BPSG–DEPOSITION–SYS

   APT–5800    CANON    199602

E48300014

  

PLASMA–CVD–SYS

   P–5000(3CHB)   

[GRAPHIC]

   199603

E48300015

  

PLASMA–CVD–SYS

   P–5000(3CHB)   

[GRAPHIC]

   199603

E48300016

  

WSI–DEPOSITION–SYS

   MB2–730   

[GRAPHIC]

   199603

E48300017

  

PLASMA–CVD–SYS

   P–5000(3CHB)   

[GRAPHIC]

   199603

E48300018

  

BPSG–DEPOSITION–SYS

   APT–5800    CANON    199603

E48300019

  

PLASMA–CVD–SYS

   CONCEPT ONE   

[GRAPHIC]

   199603

E48300020

  

BPSG–DEPOSITION–SYS

   APT–5800    CANON    199604

E48300021

  

PLASMA–CVD–SYSTEM

   P–5000(3CHB)   

[GRAPHIC]

   199605

E48300022

  

PLASMA–CVD–SYSTEM

   P–5000(3CHB)   

[GRAPHIC]

   199605

E48300023

  

PLASMA–CVD–SYSTEM

   CONCEPT ONE–W   

[GRAPHIC]

   199607

E48300024

  

BPSG–DEPOSITION–SYS

   APT–5800 BPSG    CANON    199610

E48300025

  

PLASMA–CVD–SYS

   P–5000(3CHB)   

[GRAPHIC]

   199703

E49100001

  

WET STRIP

   WSST   

[GRAPHIC]

   199408

E49100004

  

WET–STRIP

   WSST   

[GRAPHIC]

   199505

E49100006

  

WET–STRIP

   WSST(2CHB)   

[GRAPHIC]

   199511

E49100007

  

SPRAY–SOLVENT–TOOL

   DUAL CHAMBER   

[GRAPHIC]

   199603

E49100008

  

SPRAY–SOLVENT–TOOL

   DUAL CHAMBER   

[GRAPHIC]

   199603

E49200001

  

SPIN SCRUBBER

   SSW –80A –AR(2[GRAPHIC])   

[GRAPHIC]

   199408

E49200002

  

SPIN SCRUBBER

   SSW 80A AVR(2[GRAPHIC])   

[GRAPHIC]

   199408

E49200003

  

SPIN–SCRUBBER

   SSW –80A –AR(2[GRAPHIC])   

[GRAPHIC]

   199504

E49200004

  

SOS–COATER

   SC–W80A–AVG(BLQ)   

[GRAPHIC]

   199511

E49200005

  

SPIN–SURUBBER

   SSW–80A–AVR   

[GRAPHIC]

   199603

E49200006

  

SPIN–SURUBBER

   SSW–80A–AVR   

[GRAPHIC]

   199603

E49200007

  

SPIN–SURUBBER

   SSW–80A–AVR   

[GRAPHIC]

   199603

E49200008

  

SPIN–SURUBBER

   SSW–80A–AVR   

[GRAPHIC]

   199603

E49200009

  

SPIN–SURUBBER

   SSW–80A–AVR   

[GRAPHIC]

   199603

E49200011

  

COATER/DEVELOPER

   CLEANTRACK–MK8   

[GRAPHIC]

   199703

E49200012

  

COATER/DEVELOPER

   CLEANTRACK–MK8   

[GRAPHIC]

   199703

E49200013

  

COATER/DEVELOPER

   CLEANTRACK–MK8   

[GRAPHIC]

   199706

E49200014

  

COATER/DEVELOPER

   CLEANTRACK–MK8   

[GRAPHIC]

   199706

E49200015

  

COATER/DEVELOPER

   CLEANTRACK–MK8   

[GRAPHIC]

   199706

E50100002

  

[GRAPHIC]

   AVANTI472   

[GRAPHIC]

   199512

E50100003

  

[GRAPHIC]

   MERCURY MP    M–FSI    199512

E50100008

  

POLISHER

   AVANTI 472   

[GRAPHIC]

   199603

E50100009

  

POLISH

   AVANTI472   

[GRAPHIC]

   199708

E50100013

  

CMP

   STRB–6DS   

[GRAPHIC]

   199806

E51100002

  

SPUTTERING SYS

   ENDURA HP   

[GRAPHIC]

   199408

E51100003

  

SPUTTERING SYS

   ENDURA HP   

[GRAPHIC]

   199408

E51100005

  

SPUTTERING–SYS

   ENDURA5500 HP   

[GRAPHIC]

   199507

E51100006

  

BACK–GRINDER

   DFG–840   

[GRAPHIC]

   199603

E51100007

  

SPUTTERING–SYSTEM

   ENDURA–5500–HP   

[GRAPHIC]

   199604

E51100008

  

SPUTTERING–SYSTEM

   ENDURA–5500–HP   

[GRAPHIC]

   199604

E51100009

  

SPUTTERING–SYSTEM

   ENDURA 5500 HP   

[GRAPHIC]

   199605

E51100010

  

SPUTTERING–SYSTEM

   ENDURA 5500 HP   

[GRAPHIC]

   199605

E51100012

  

BACK–GRINDER

   DFG–840   

[GRAPHIC]

   199801

E52100001

  

SOG SYSTEM

   CLEANTRACK–MK8   

[GRAPHIC]

   199408

E52100002

  

COATER/DEVELOPE

   CLEANTRACK–MK8   

[GRAPHIC]

   199408

 

3



--------------------------------------------------------------------------------

(Translation)

 

E52100003

  

COATER/DEVELOPE

   CLEANTRACK– MK8    [GRAPHIC]    199408

E52100004

  

COATER/DEVELOPE

   CLEANTRACK– MK8    [GRAPHIC]    199408

E52100005

  

COATER/DEVELOPE

   CLEANTRACK– MK8    [GRAPHIC]    199408

E52100006

  

COATER/DEVELOPE

   CLEANTRACK– MK8    [GRAPHIC]    199408

E52100007

  

QUICK REWORK

   CLEANTRACK– MK7    [GRAPHIC]    199408

E52100009

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199504

E52100012

  

COATER/DEVELOP

   CLEANTRACKMK– 8    [GRAPHIC]    199507

E52100013

  

COATER/DEVELOPER

   CLEANTRACK– MK8    [GRAPHIC]    199508

E52100016

  

COATER/DEVELOPER

   CLEANTRACK– MK8    [GRAPHIC]    199508

E52100017

  

SOG–SYSTEM

   CLEANTRACK– MK8    [GRAPHIC]    199509

E52100018

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199509

E52100019

  

COATER/DEVELOP

   CLEANTRACKMK– 8    [GRAPHIC]    199510

E52100020

  

COATER/DEVELOPER

   CLEANTRACK– MK8    [GRAPHIC]    199511

E52100021

  

COATER/DEVELOPER

   CLEANTRACK– MK8    [GRAPHIC]    199511

E52100022

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199512

E52100023

  

COATER/DEVELOP

   CLEANTRACK– MK8 A0    [GRAPHIC]    199602

E52100024

  

SOG–SYSTEM

   CLEANTRACK– MK8    [GRAPHIC]    199603

E52100025

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199603

E52100026

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100027

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100028

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100029

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100030

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100031

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100032

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100033

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199604

E52100034

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100035

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100036

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100037

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100038

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100039

  

COATER/DEVELOP

   CLEANTRACKMARK – 8    [GRAPHIC]    199605

E52100040

  

SOG–SYSTEM

   CLEANTRACK– MK8[GRAPHIC]    [GRAPHIC]    199607

E52100041

  

COATER/DEVELOP

   CLEANTRACK– MK8    [GRAPHIC]    199607

E52100042

  

COATER/DEVELOPER

   CLEANTRACK– MK8    [GRAPHIC]    199705

E52100048

  

COATER/DEVELOP

   CLEANTRACK– MK8(TARC)    [GRAPHIC]    199806

E52100049

  

COATER/DEVELOP

   CLEANTRACK– MK8(TARC)    [GRAPHIC]    199806

E60100011

  

PROCESS–GAS–MONIT

   RGA    [GRAPHIC]    199508

E60100016

  

PROCESS–GAS–MONITOR

   RGA    [GRAPHIC]    199605

E60100017

  

PROCESS–GAS–MONITOR

   RGA    [GRAPHIC]    199605

E60100018

  

PROCESS–GAS–MONITOR

   RGA    [GRAPHIC]    199605

E60100019

  

PROCESS–GAS–MONITOR

   RGA    [GRAPHIC]    199605

E60100020

  

PROCESS–GAS–MONITOR

   RGA    [GRAPHIC]    199610

E62100001

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100002

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100003

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100004

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100005

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100006

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100007

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100008

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100009

  

VERTICAL, DIFF

   [GRAPHIC]–808SD    [GRAPHIC]    199408

E62100010

  

VERTICAL, FURNAC

   [GRAPHIC]–808D    [GRAPHIC]    199408

E62100012

  

VERTICAL, CVD FU

   [GRAPHIC]–808SC    [GRAPHIC]    199408

E62100013

  

VERTICAL, CVD FU

   [GRAPHIC]–808SC    [GRAPHIC]    199408

E62100014

  

VERTICAL, CVD FU

   [GRAPHIC]–808SC    [GRAPHIC]    199408

 

4



--------------------------------------------------------------------------------

(Translation)

 

E62100015

   VERTICAL, CVD FU    [GRAPHIC]-808SC    [GRAPHIC]    199408

E62100017

   VERTICAL–DIFF–    [GRAPHIC]-808SD    [GRAPHIC]    199505

E62100018

   VERTICAL–DIFF–    [GRAPHIC]-808SD    [GRAPHIC]    199509

E62100019

   VERTICAL–DIFF–    [GRAPHIC]-808SD    [GRAPHIC]    199509

E62100020

   VERTICAL–DIFF–    [GRAPHIC]-808SD    [GRAPHIC]    199509

E62100021

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199509

E62100022

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199509

E62100025

   VERTICAL–DIFF–    [GRAPHIC]-808SD    [GRAPHIC]    199509

E62100026

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199509

E62100027

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SD(DCEOX)    [GRAPHIC]    199512

E62100028

   FURNACE    [GRAPHIC]-808SD(SOS CURE)    [GRAPHIC]    199512

E62100029

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100030

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100031

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100032

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100033

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100034

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100035

   VERTICAL–DIFF. FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100036

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SD    [GRAPHIC]    199603

E62100037

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100038

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100039

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100040

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100041

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100043

   VERTICAL– FURNACE    [GRAPHIC]-808D    [GRAPHIC]    199603

E62100044

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100045

   VERTICAL–CVD. FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199603

E62100046

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100047

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100048

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100049

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100050

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100051

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100052

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100053

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100054

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100055

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199604

E62100056

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199604

E62100057

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199604

E62100058

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199604

E62100059

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC    [GRAPHIC]    199604

E62100060

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD    [GRAPHIC]    199604

E62100063

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD(IOX/WL)    [GRAPHIC]    199703

E62100064

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD(TNOX/GOX)    [GRAPHIC]    199703

E62100065

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC(HTO)    [GRAPHIC]    199703

E62100066

   VERTICAL–CVD–FURNAC    [GRAPHIC]-808SC(DASI)    [GRAPHIC]    199703

E62100067

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD IOX/WL    [GRAPHIC]    199705

E62100068

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD IOX/WL    [GRAPHIC]    199705

E62100069

   VERTICAL–DIFF–FURNA    [GRAPHIC]-808SD WOX    [GRAPHIC]    199705

E62100101

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199806

E62100102

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199806

E62100103

   VERTICAL–CVD–F    [GRAPHIC]-808SC    [GRAPHIC]    199806

E62100104

   SOS–CURE–FURNN    [GRAPHIC]-808SD    [GRAPHIC]    199806

E62400001

   RTA    LA-W815-AV2. 5    [GRAPHIC]    199408

E62400003

   RTA    LA-820    [GRAPHIC]    199603

E62400004

   RTA    LA-820    [GRAPHIC]    199603

 

5



--------------------------------------------------------------------------------

(Translation)

 

E62500001

   UV–CURE    M200PCU    [GRAPHIC]    199408

E62500002

   UV–CURE    M200PCU    [GRAPHIC]    199603

E63100003

   RINSER DRIER    ST-880S    [GRAPHIC]    199408

E63100004

   SPIN–RINSER–DRIER    ST-880S    [GRAPHIC]    199511

E67100001

   STEPPER    FPA-2500I3    [GRAPHIC]    199408

E67100002

   STEPPER    FPA-2500I3    [GRAPHIC]    199408

E67100003

   STEPPER    FPA-2500I3    [GRAPHIC]    199408

E67100004

   STEPPER    FPA-2500I3    [GRAPHIC]    199408

E67100005

   STEPPER    FPA-2500I3    [GRAPHIC]    199408

E67100009

   STEPPER    M2241I    [GRAPHIC]    199507

E67100010

   STEPPER    FPA-2500I3    CANON    199508

E67100011

   STEPPER    FPA-2500I3    CANON    199508

E67100015

   STEPPER    FPA-2500I3    CANON    199509

E67100016

   STEPPER    FPA-2500I3    CANON    199509

E67100017

   STEPPER    FPA-2500I3    CANON    199510

E67100019

   STEPPER    FPA-3000I4    CANON    199601

E67100020

   STEPPER    FPA-3000I4    CANON    199602

E67100021

   STEPPER    FPA-3000IW    CANON    199603

E67100022

   STEPPER    FPA-3000IW    CANON    199603

E67100023

   STEPPER    FPA-3000IW    CANON    199604

E67100024

   STEPPER    FPA-3000IW    CANON    199604

E67100025

   STEPPER    FPA-3000IW    CANON    199604

E67100026

   STEPPER    FPA-3000IW    CANON    199604

E67100027

   STEPPER    FPA-3000I4    CANON    199604

E67100028

   STEPPER    FPA-3000I4    CANON    199604

E67100029

   STEPPER    FPA-3000I4    CANON    199604

E67100030

   STEPPER    FPA-3000I4    CANON    199604

E67100031

   STEPPER    FPA-3000I4    CANON    199604

E67100032

   STEPPER    FPA-3000I4    CANON    199604

E67100033

   STEPPER    FPA-3000I4    CANON    199604

E67100034

   STEPPER    FPA-3000I4    CANON    199606

E67100035

   STEPPER    FPA-3000I4    CANON    199607

E67100036

   STEPPER    FPA-3000I4    CANON    199607

E67100037

   STEPPER    FPA-3000I5    CANON    199703

E67100038

   STEPPER    FPA-3000I5    CANON    199703

E67100039

   STEPPER    FPA-3000I5    CANON    199705

E67100040

   STEPPER    FPA-3000I5    CANON    199706

E67100041

   STEPPER    FPA-3000I5    CANON    199706

E67100042

   STEPPER    FPA-3000I5    CANON    199709

E67100054

   STEPPER    FPA-3000I5    CANON    199806

E67100055

   STEPPER    FPA-3000I5    CANON    199806

E70100001

   TAPE LAMINATER    DR-8500    [GRAPHIC]    199408

E70100002

   TAPE REMOVER    HR-8500    [GRAPHIC]    199408

F18200007

   PARTICLE    SFS-6400    [GRAPHIC]    199408

F18200008

   PARTICLE    SFS-6400    [GRAPHIC]    199408

F18200010

   ANALSYS STATIO    KLA-2551X    [GRAPHIC]    199408

F18200011

   REVIEWSTATION    KLA-2608    [GRAPHIC]    199408

F18200023

   FILM THICKNESS    FT-530/E    [GRAPHIC]    199408

F18200024

   X-RAY FLUORE    SYSTEM-3630    [GRAPHIC]    199408

F18200025

   STRESS    FLX-2328    [GRAPHIC]    199408

F18200027

   FILM THICKNESS    P2    [GRAPHIC]    199408

F18200029

   DOSE MONITER    TP-400XP    [GRAPHIC]    199408

F18200031

   MICROSCOPE    IM-15    [GRAPHIC]    199408

F18200032

   MICROSCOPE    IM-15    [GRAPHIC]    199408

F18200036

   FILM THICKNESS    P2    [GRAPHIC]    199408

F18200068

   FILM–THICKNESS    FT-700    [GRAPHIC]    199504

 

6



--------------------------------------------------------------------------------

(Translation)

 

F18200069

   FILM–THICKNESS    FE-IV    [GRAPHIC]    199505

F18200070

   MICROSCOPE    1M-15    [GRAPHIC]    199505

F18200071

   MICROSCOPE    1M-15    [GRAPHIC]    199505

F18200083

   ANALYSIS–STATI    KLA-2552    KLA    199507

F18200084

   INSPECTION–SYS    KLA-2131    KLA    199507

F18200100

   TILT–SEM    JWS-7500E    [GRAPHIC]    199511

F18200102

   REFLECTANCE–MESURME    FT-750    [GRAPHIC]    199511

F18200103

   [GRAPHIC]    SFS6420    [GRAPHIC]    199511

F18200104

   MICROSCOPE    BIN (CAMERA)    [GRAPHIC]    199511

F18200112

   FILM–THICKNESS    FE4    [GRAPHIC]    199602

F18200113

   FILM–THICKNESS    FT-750    [GRAPHIC]    199602

F18200114

   RESISTIVITY–MAPPING    OMNI MAP 55    [GRAPHIC]    199602

F18200115

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200116

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200117

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200118

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200119

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200120

   MICROSCOPE    IM-15    [GRAPHIC]    199602

F18200121

   SEM    S-8820    [GRAPHIC]    199602

F18200123

   SEM    S-8820    [GRAPHIC]    199602

F18200124

   REFLECTENCE–MESUREM    FT-750    [GRAPHIC]    199602

F18200127

   PARTICLE–COUNTER    SFS-7700    [GRAPHIC]    199602

F18200128

   WAFER–INSPECTI    KLA-2132    [GRAPHIC]    199602

F18200129

   UV–TRANSMISIVITY    UV1050    [GRAPHIC]    199602

F18200130

   REVIEW–STATION    INS2000    [GRAPHIC]    199602

F18200136

   WAFER–INSPECTI    KLA-2112    [GRAPHIC]    199603

F18200137

   WAFER–INSPECTI    KLA-2112    [GRAPHIC]    199603

F18200138

   ANALSYS–STATIO    KLA-2552    [GRAPHIC]    199603

F18200158

   FILM–THICKNESS    FE7    [GRAPHIC]    199606

F18200161

   OVERLAY–MEASUREMENT    KLA-5100    [GRAPHIC]    199607

F18200243

   WAFER–INSPECTI    KLA-2115    KLA    199711

F20200001

   MICROSCOPE(CAMERA)    CHIVI (BIN)    [GRAPHIC]    199408

F20200002

   MICROSCOPE    CHIVI (BIN)    [GRAPHIC]    199408

F20200003

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199408

F20200004

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199408

F20200005

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199408

F20200006

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199408

F20200010

   MICROSCOPE    CHIVI (BIN)    [GRAPHIC]    199408

F20200016

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199602

F20200018

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199602

F20200019

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199602

F20200020

   MICROCOPE (CAME    CHIVI (BIN)    [GRAPHIC]    199602

F20200021

   MICROSCOPE (CAM    CHIVI (BIN)    [GRAPHIC]    199602

F20400002

   [GRAPHIC]    PM-PB20    [GRAPHIC]    199408

F20500001

   ANALYTICAL–BALANCE    MODEL AB-300    AMD    199602

F60100001

   [GRAPHIC]    HP8452A    [GRAPHIC]    199411

H16600001

   SHEET, RESIST    M-GAGE300    [GRAPHIC]    199408

J00000147

   VERTICAL DIFF FURNACE    ALPHA-8/SD    [GRAPHIC]    199910

J00000156

   [GRAPHIC]    TE8401    [GRAPHIC]    200003

J00000157

   [GRAPHIC]    TE8401    [GRAPHIC]    200004

J00000198

   PLASMA CVD SYSTEM    P-5000(SiN)    [GRAPHIC]    199912

J00000239

   WSi CVD SYSTEM    MB2-730(DCS)    [GRAPHIC]    200002

J00000523

   [GRAPHIC]    DD-823V-8BL    [GRAPHIC]    200004

J00000524

   [GRAPHIC]    DD-823V-8BL    [GRAPHIC]    200004

J00000613

   DRY ETCHER    CENTURA-5200    [GRAPHIC]    200007

J00000622

   LAMP ANNEAL    LA-W820    [GRAPHIC]    200007

 

7



--------------------------------------------------------------------------------

(Translation)

 

J00001122

   Vertical Diffusion Furnace    ALPHA-8SE-ZA(Hi Temp)    [GRAPHIC]    200103

J00001209

   CVD MACHINE    CONCEPT TWO    [GRAPHIC]    200110

J00001371

   SPUTTERING SYSTEM    ENDURA-CVD    [GRAPHIC]    200208

J00001372

   SPUTTERING SYSTEM    ENDURA-CVD    [GRAPHIC]    200212

J00001375

   PLASMA CVD SYSTEM    P-5000(ARC)    [GRAPHIC]    200208

J00001377

   VERTICAL DIFF FURNACE    a-8SED(GOX)    [GRAPHIC]    200209

J00001381

   COATER/DEVELOPER    ACT8 CAR    [GRAPHIC]    200211

J00001382

   SPUTTERING SYSTEM    ENDURA-CVD    [GRAPHIC]    200208

J00001383

   PLASMA CVD SYSTEM    MB2-730(DCS)    [GRAPHIC]    200209

J00001386

   POLY–ETCH    CENTURA-MXP    [GRAPHIC]    200210

J00001387

   ETCHER    UNITY85-DI    [GRAPHIC]    200210

J00001388

   ETCHER    UNITY85-DI    [GRAPHIC]    200210

J00001389

   PLASMA CVD SYSTEM    P-5000SA(BPSG)    [GRAPHIC]    200212

J00001411

   VERTICAL DIFF FURNACE    a-8SED(GOX)    [GRAPHIC]    200209

J00001414

   STEPPER    FPA-3000EX6    [GRAPHIC]    200211

J00001811

   DRY ETCHER    TE8401    [GRAPHIC]    200209

J00001812

   DRY ETCHER    TE8401    [GRAPHIC]    200209

K00000460

   [GRAPHIC]    IS2510    [GRAPHIC]    199906

K00000461

   [GRAPHIC]    NC110    KLA[GRAPHIC]    199905

K00000817

   PARTICLE INSPECTION    IS1600    [GRAPHIC]    200006

K00002122

   SEM    S9220(Etch)    [GRAPHIC]    200209

K00002123

   MICROSCOPE    Chivi-7    [GRAPHIC]    200206

K00002125

   FILM THICKNESS    UV-1080    [GRAPHIC]    200208

K00002126

   OVERLAY MEASUREMENT    KLA-5200XP    [GRAPHIC]    200208

K00002128

   FILM THICKNESS    FE-7    [GRAPHIC]    200211

K00002129

   OVERLAY MEASUREMENT    KLA 5200    [GRAPHIC]    200210

K00002131

   SEM    S9200(Etch)    [GRAPHIC]    200303

K00002132

   SEM    S9200(Photo)    [GRAPHIC]    200207

K00002135

   FILM THICKNESS    UV-1280SE    [GRAPHIC]    200208

K00002137

   STRESS MEASUREMENT    FLX-5410    [GRAPHIC]    200302

K00002138

   RESISTIVITY MAPPING    OMNI RS-75/tc    [GRAPHIC]    200303

K00002190

   PARTICLE    SFS6420    [GRAPHIC]    200211

K00002191

   WAFER INSPECTION    KLA 2139    [GRAPHIC]    200303

 

[GRAPHIC]

 

[GRAPHIC]

 

2 [GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

   [GRAPHIC]


--------------------------------------------------------------------------------

E39100012

   ION–IMPLANTATI    E220HP    [GRAPHIC]    199801

E39100013

   ION–IMPLANTATI    E220HP    [GRAPHIC]    199801

E39100014

   ION–IMPLANTATI    VIISION    [GRAPHIC]    199801

E39100015

   ION–IMPLANTATION    E220HP    [GRAPHIC]    199804

E39100016

   ION–IMPLANTATION    VIISION 80    [GRAPHIC]    199804

E39100017

   ION–IMPLANTATION    VIISION 80    [GRAPHIC]    199804

E39600009

   UV–ERASER    VUM-33598    [GRAPHIC]    199607

E39600011

   UV–ERASER    VUM-33598    [GRAPHIC]    199607

E39600018

   UV–ERASER    VUM-3359C    [GRAPHIC]    199710

E48100041

   W–ETCHBACK–ETC    TE-8600    [GRAPHIC]    199604

E48100054

   ASHER    RAM-8500    MC[GRAPHIC]    199606

E48100074

   ASHER    RAM-8500    MC[GRAPHIC]    199703

E48100079

   SILICON–NITRID    TE-8400S    [GRAPHIC]    199710

E48100080

   ASHER    RAM-8500(BULK)    MC[GRAPHIC]    199710

E48100081

   ASHER    RAM-8500(METAL)    MC[GRAPHIC]    199710

E48100082

   ASHER    RAM-8500(II)    MC[GRAPHIC]    199710

E48100083

   ILD–ASHER    L-3510    [GRAPHIC]    199710

E48100084

   ILD–ASHER    L-3510    [GRAPHIC]    199710

E48100085

   AL–ETCHER    TCP-9600    [GRAPHIC]    199711

 

8



--------------------------------------------------------------------------------

(Translation)

 

E48100086

   AL–ETCHER    TCP-9600    [GRAPHIC]    199711

E48100087

   SILICON–NITRID    TE-8400S    [GRAPHIC]    199711

E48100088

   SILICON–OXIDE –    UNITY85DATC(2+1CH)    [GRAPHIC]    199711

E48100089

   SILICON–OXIDE –    UNITY85D(2CH)    [GRAPHIC]    199711

E48100090

   SILICON–OXIDE –    UNITY85D(2CH)    [GRAPHIC]    199711

E48100091

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    199711

E48100092

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    199711

E48100093

   ASHER    RAM-8500(II)    MC [GRAPHIC]    199802

E48100094

   ASHER    RAM-8500(II)    MC [GRAPHIC]    199802

E48100095

   AL–ETCHER    TCP-9600    [GRAPHIC]    199806

E48100096

   ETCHER    UNITY-85DI    [GRAPHIC]    199806

E48100097

   ASHER    RAM-8500(METAL)    MC [GRAPHIC]    199802

E48100098

   SILICON–OXIDE –    UNITY85VER2EDATC(2+1CH)    [GRAPHIC]    199802

E48100099

   ASHER    RAM–8500(BULK)    MC [GRAPHIC]    199802

E48100100

   ASHER    RAM–8500(BULK)    MC [GRAPHIC]    199802

E48100101

   SILICON–NITRID    TE–8400S    [GRAPHIC]    199802

E48100102

   SILICON–NITRIDE–ETC    TE–8400S    [GRAPHIC]    199805

E48100103

   POLY–ETCH    CENTURA DPS    [GRAPHIC]    199806

E48100104

   POLY–ETCH    CENTURA DPS    [GRAPHIC]    199804

E48100109

   AL–ETCHER    TCP–9600    [GRAPHIC]    199812

E48100110

   SILICON–NITRIDE–ETC    TE–8400(S/D)    [GRAPHIC]    199812

E48100111

   SILICON–OXIDE–ETCHE    UNITY85ATC    [GRAPHIC]    199812

E48200024

   WET–STATION    WS–810    [GRAPHIC]    199710

E48200025

   WET–STATION    WS–840    [GRAPHIC]    199710

E48200026

   WET–STATION    WS–821    [GRAPHIC]    199710

E48200027

   WET–STATION    WS–822    [GRAPHIC]    199710

E48200028

   WET–STATION    WS–823    [GRAPHIC]    199710

E48200029

   HF–VAPER–ETCHI    F–WET    [GRAPHIC]    199710

E48200030

   WET–STRIP    WSST(DUAL)    [GRAPHIC]    199710

E48200032

   MERCURY–WITH–R    MERCURY    M–FSI    199711

E48200033

   CMP–POST–CLEAN    MERCURY(SIO)    M–FSI    199711

E48200034

   WET–STATION    UW–851    [GRAPHIC]    199801

E48200035

   WET–STATION    UW–852(ETCH)    [GRAPHIC]    199801

E48200036

   WET–STATION    UW–852(II)    [GRAPHIC]    199801

E48200037

   MERCURY–WITH–R    MERCURY    M–FSI    199803

E48200038

   WET–STATION    UW–851    [GRAPHIC]    199805

E48200039

   WET–STRIP    WSST(DUAL)    [GRAPHIC]    199802

E48200042

   WET–STATION    WS–822    [GRAPHIC]    199809

E48300027

   PLASMA–CVD–SYS    P–5000(3CHB)(SION)    [GRAPHIC]    199710

E48300028

   PLASMA–CVD–SYS    P–5000(2CHB)(SIN)    [GRAPHIC]    199710

E48300029

   PLASMA–CVD–SYS    P–5000(2CHB)(SIO)    [GRAPHIC]    199710

E48300030

   PLASMA–CVD–SYS    CONCEPT TWO–W    [GRAPHIC]    199710

E48300031

   BPSG–DEPOSITIO    P5000SA    [GRAPHIC]    199710

E48300032

   WSI–DEPOSITION    MB2–730(WSI DEPO)    [GRAPHIC]    199711

E48300033

   WSI–DEPOSITION    MB2–730(WSI DEPO)    [GRAPHIC]    199802

E48300034

   PLASMA–CVD–SYS    P–5000(2CHB)(SIN)    [GRAPHIC]    199802

E48300035

   BPSG–DEPOSITIO    P5000SA    [GRAPHIC]    199805

E48300036

   PLASMA–CVD–SYS    P–5000(2CHB)(SIO)    [GRAPHIC]    199805

E49200016

   SPIN–SCRUBBER    SSW–80A–AR(2[GRAPHIC])    [GRAPHIC]    199710

E49200017

   SPIN–SCRUBBER    SSW–80A–AVR(2[GRAPHIC])    [GRAPHIC]    199710

E49200018

   REWORK    SCW–80A    [GRAPHIC]    199710

E49200019

   SOS–CURE–SYSTE    SOS    [GRAPHIC]    199711

E49200020

   CMP–POST–CLEAN    DSS–200    [GRAPHIC]    199805

E49200021

   SPIN–SCRUBBER    SSW–80A–AVR(2[GRAPHIC])    [GRAPHIC]    199802

E49200022

   SPIN–SCRUBBER    SSW–80A–AR(2[GRAPHIC])    [GRAPHIC]    199802

E49200027

   COATER/DEVELOP    CLEANTRACK–MK8    [GRAPHIC]    199803

 

9



--------------------------------------------------------------------------------

(Translation)

 

E49200028

   COATER/DEVELOPER (IW    CLEANTRACK-MK8    [GRAPHIC]    199805

E50100010

   POLISHER    STRB-6DS    [GRAPHIC]    199711

E50100011

   POLISHER    STRB-6DS-SP(SIO)    [GRAPHIC]    199804

E50100012

   POLISHER    STRB-6DS-SP(W)    [GRAPHIC]    199806

E50300016

   HCL, MINI, CSS    [GRAPHIC]    [GRAPHIC] VLSI    199408

E51100011

   SPUTTERING-SYS    ENDURA 5500 HP    [GRAPHIC]    199710

E51100013

   BACK–GRINDER    DFG-841    [GRAPHIC]    199801

E52100043

   COATER/DEVELOP    CLEANTRACK-MK8    [GRAPHIC]    199710

E52100044

   COATER/DEVELOP    CLEANTRACK-MK8    [GRAPHIC]    199711

E52100045

   COATER/DEVELOP    CLEANTRACK-MK8    [GRAPHIC]    199711

E52100046

   COATER/DEVELOP    CLEANTRACK-MK8    [GRAPHIC]    199711

E52100047

   SOG–SYSTEM    CLEANTRACK–MK8    [GRAPHIC]    199711

E52100054

   COATER/DEVELOPER    CLEANTRACK–MK8(IW)    [GRAPHIC]    199812

E52100055

   COATER/DEVELOPER    CLEANTRACK–MK8(IW)    [GRAPHIC]    199812

E60100029

   PROCESS–GAS–MO    QUALITORR OLION SYSTEM    [GRAPHIC]    199806

E62100070

   VERTICAL–DIFF.    [GRAPHIC] 808SD(IOX/WL/FOX)    [GRAPHIC]    199710

E62100071

   VERTICAL–DIFF.    [GRAPHIC]808SD(SINOX)    [GRAPHIC]    199710

E62100072

   VERTICAL–DIFF.    [GRAPHIC]808SD(GOX/TNOX)    [GRAPHIC]    199710

E62100073

   VERTICAL–DIFF.    [GRAPHIC]808SD(WOX)    [GRAPHIC]    199710

E62100074

   VERTICAL–DIFF.    [GRAPHIC]808SD(BAOX/SOX)    [GRAPHIC]    199710

E62100075

   VERTICAL–CVD. F    [GRAPHIC]808SC(ONOSN)    [GRAPHIC]    199710

E62100076

   VERTICAL–CVD. F    [GRAPHIC]808SC(FL–SIN)    [GRAPHIC]    199710

E62100077

   VERTICAL–DIFF.    [GRAPHIC]808SD(IOX/WL/FOX)    [GRAPHIC]    199710

E62100078

   VERTICAL–DIFF.    [GRAPHIC]808SD(IOX/WL/FOX)    [GRAPHIC]    199710

E62100079

   VERTICAL–DIFF.    VERTEX–3(BMLT)    [GRAPHIC]    199711

E62100080

   VERTICAL–CVD–F    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199711

E62100081

   VERTICAL–CVD–F    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199711

E62100082

   VERTICAL–CVD–F    [GRAPHIC]–808SC(ONO HTO)    [GRAPHIC]    199711

E62100083

   VERTICAL–CVD–F    [GRAPHIC]–808SC(DASI)    [GRAPHIC]    199711

E62100084

   VERTICAL–CVD–F    [GRAPHIC]–808SC(PLY–CAP)    [GRAPHIC]    199711

E62100085

   VERTICAL–FURNA    VERTEX–3(HAN)    [GRAPHIC]    199711

E62100086

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199801

E62100087

   VERTICAL–CVD–F    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199801

E62100088

   VERTICAL–CVD–FURNAC    [GRAPHIC]–808SC(DASI)    [GRAPHIC]    199804

E62100089

   VERTICAL–CVD–FURNAC    [GRAPHIC]–808SC(ONO HTO)    [GRAPHIC]    199805

E62100090

   VERTICAL–CVD–F    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199802

E62100091

   VERTICAL–CVD–F    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199802

E62100092

   VERTICAL–CVD–FURNAC    [GRAPHIC]–808SC(FL–SIN)    [GRAPHIC]    199805

E62100093

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199802

E62100094

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199802

E62100095

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199802

E62100096

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199802

E62100097

   VERTICAL–DIFF.    [GRAPHIC]–808SD(IOX/WL/FOX)    [GRAPHIC]    199802

E62100098

   VERTICAL–DIFF. FURNA    [GRAPHIC]–808SD(BAOX)    [GRAPHIC]    199805

E62100099

   VERTICAL–DIFF. FURNA    [GRAPHIC]–808SD(WOX)    [GRAPHIC]    199805

E62100100

   VERTICAL–DIFF. FURNA    [GRAPHIC]–808SD(GOX/TNOX)    [GRAPHIC]    199805

E62100106

   VERTICAL–DIFF—      VERTEX(HAN)    [GRAPHIC]    199812

E62100110

   VERTICAL–CVD–FURNAC    [GRAPHIC]–808SC(HTO)    [GRAPHIC]    199812

E62100111

   VERTICAL–DIFF–FURNA    [GRAPHIC]–808SD(WOX)    [GRAPHIC]    199812

E62400005

   RTA    LA–820 (DIF)    [GRAPHIC]    199710

E62400006

   RTA    LA–820 (TFM)    [GRAPHIC]    199710

E62500003

   UV–CURE    UMA1002    [GRAPHIC]    199710

E63100005

   SPIN–RINSER–DR    ST–880S    [GRAPHIC]    199710

E63100007

   SPIN–RINSER–DR    ST–880S    [GRAPHIC]    199801

E63100010

   RINSER–DRYER    MODEL 480S    [GRAPHIC]    199806

E67100043

   STEPPER    FPA–3000I5    CANON    199710

 

10



--------------------------------------------------------------------------------

(Translation)

 

E67100044

   STEPPER    FPA-3000I5    CANON    199711

E67100045

   STEPPER    FPA–3000IW    CANON    199711

E67100046

   STEPPER    FPA–3000IW    CANON    199711

E67100047

   COATER/DEVELOP    CLEANTRACK–MK8    [GRAPHIC]    199711

E67100048

   STEPPER    FPA–3000I5    CANON    199712

E67100052

   STEPPER    FPA–3000IW    [GRAPHIC]    199803

E67100053

   STEPPER    FPA–3000IW    CANON    199804

E69100016

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100017

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100018

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100019

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100020

   MICROSCOPE(CAM    AL–1000    [GRAPHIC]    199710

E69100021

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100022

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199710

E69100025

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199801

E69100026

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199801

E69100027

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199801

E69100028

   MICROSCOPE(CAM    AL–100    [GRAPHIC]    199802

E69900055

   ASID–SINK    DR–1300–A    [GRAPHIC]    199710

E69900056

   SOLVENT–SINK    DR–1000    [GRAPHIC]    199710

E70100013

   TAPE–LAMINATER    DR–8500    [GRAPHIC]    199802

E70100014

   TAPE–REMOVER    HR–8500    [GRAPHIC]    199802

F18200147

   WAFER–INSPECTI    KLA–2112    [GRAPHIC]    199604

F18200182

   MICROSCOPE    IM–15    [GRAPHIC]    199611

F18200183

   MICROSCOPE    IM–15    [GRAPHIC]    199611

F18200184

   MICROSCOPE    IM–15    [GRAPHIC]    199611

F18200194

   RESISTIVITY–MA    OMNIMAP RS75TC    [GRAPHIC]    199710

F18200195

   FILM–THICKNESS    P11    [GRAPHIC]    199710

F18200196

   STRESS–MEASURE    FLX–2320A    [GRAPHIC]    199710

F18200197

   RESISTIVITY–MA    OMNIMAP RS75    [GRAPHIC]    199710

F18200208

   RESISTIVITY–MA    OMNIMAP RS75    [GRAPHIC]    199710

F18200209

   FILM–THICKNESS    P11    [GRAPHIC]    199710

F18200210

   FILM–THICKNESS    UV1250    [GRAPHIC]    199710

F18200211

   SEM    S–8840    [GRAPHIC]    199710

F18200212

   WAFER–INSPECTI    KLA–2115    KLA    199710

F18200213

   WAFER–INSPECTI    KLA–2115    KLA    199710

F18200214

   ANALSYS–STATIO    KLA–2552    KLA    199710

F18200215

   REVIEWSTATION    CRS–1010    [GRAPHIC]    199710

F18200216

   REVIEWSTATION    CRS–1010    [GRAPHIC]    199710

F18200217

   SEM    S–8840    [GRAPHIC]    199710

F18200218

   OVERLAY–MEASUR    KLA–5200    KLA    199710

F18200224

   PARTICLE    IS2500    [GRAPHIC]    199710

F18200225

   WAFER–INSPECTI    KLA–2135    KLA    199711

F18200244

   TILT–SEM    S–7800    [GRAPHIC]    199712

F18200245

   OVERLAY–MEASUR    KLA–5200    KLA    199801

F18200249

   X–RAY–FLUOR.    SYSTEM–3640    [GRAPHIC]    199801

F18200252

   [GRAPHIC]    FE–VII    [GRAPHIC]    200008

F18200253

   [GRAPHIC]    FE–VII    [GRAPHIC]    200008

F18200259

   PARTICLE    SFS–6420    [GRAPHIC]    200010

F18200260

   [GRAPHIC]    SFS6420    [GRAPHIC]    200008

F18200262

   [GRAPHIC]    UV1050    [GRAPHIC]    200008

F18200263

   [GRAPHIC]    UV1050    [GRAPHIC]    200008

F18200264

   [GRAPHIC]    UV1250    [GRAPHIC]    200008

F18200282

   MICROSCOPE(CAM    IM–15(IM–800)    [GRAPHIC]    199802

F18200283

   SEM    S–8840    [GRAPHIC]    199804

F18200284

   OVERLAY–MEASUREMENT    KLA–5200    KLA    199805

 

11



--------------------------------------------------------------------------------

(Translation)

 

F18200285

   MICROSCOPE (CAM    IM-15(IM-800)    [GRAPHIC]    199802

F18200286

   SEM    S-8840    [GRAPHIC]    199803

H16600002

   SHEET–RESISTAN    NC110    [GRAPHIC]    199801

J00000019

   PARTICLE    SFS–6420    [GRAPHIC]    199812

J00000020

   UV–ERASER    VUM–3359A    [GRAPHIC]    199812

J00000021

   RTA    LA–820(DIF)    [GRAPHIC]    199901

J00000022

   FILM–THICKNESS    UV–1080    [GRAPHIC]    199812

J00000023

   SOS–CURE–SYSTE    CTMK8(SOS)    [GRAPHIC]    199812

J00000055

   COATER/DEVELOPER    CLEANTRACK–MK8(–5)    [GRAPHIC]    199904

J00000056

   COATER/DEVELOPER    CLEANTRACK–MK8(–5)    [GRAPHIC]    199904

J00000057

   COATER/DEVELOPER    CLEANTRACK–MK8(–5)    [GRAPHIC]    199904

J00000058

   COATER/DEVELOPER    CLEANTRACK–MK8(–5)    [GRAPHIC]    199904

J00000059

   COATER/DEVELOPER    CLEANTRACK–MK8(KRF)    [GRAPHIC]    199905

J00000060

   POLISHER    6DS–SP(SIO)    [GRAPHIC]    199906

J00000061

   UV–ERASER    VUM–3359C    [GRAPHIC]    199906

J00000065

   POLY–ETCHER    CENTURA DPS    [GRAPHIC]    199907

J00000066

   POLISHER    6DS–SP(W)    [GRAPHIC]    199907

J00000067

   POLISHER    6DS–SP(W)    [GRAPHIC]    199907

J00000068

   PLASMA–CVD–SYSTEM    P–5000(2CHB)    [GRAPHIC]    199907

J00000069

   COATER/DEVELOPER    CLEANTRACK–MK8(I5)    [GRAPHIC]    199907

J00000070

   COATER/DEVELOPER    CLEANTRACK–ACT8(KRF)    [GRAPHIC]    199907

J00000072

   ETCHER    UNITY85DI    [GRAPHIC]    199907

J00000073

   ETCHER    UNITY85DI    [GRAPHIC]    199907

J00000075

   CMP POST CLEAN    DSS–200    [GRAPHIC]    199908

J00000104

   VERTICAL DIFF FURNACE    DD–853V–8DL G/OX    [GRAPHIC]    199910

J00000105

   VERTICAL CVD FURNACE    DJ–853V–8DL HTO    [GRAPHIC]    199910

J00000106

   VERTICAL CVD FURNACE    DJ–853V–8DL Si3N4    [GRAPHIC]    199910

J00000182

   PLASMA CVD SYSTEM    P–5000(SiO)    [GRAPHIC]    199911

J00000221

   UV ERASER    VUW–3359C    [GRAPHIC]    200001

J00000222

   UV ERASER    VUW–3359C    [GRAPHIC]    200001

J00000396

   Brush Scruber    SSW–80A–AR(CVD)    [GRAPHIC]    200008

J00000397

   BRUSH SCRUBER    SSW–80A–AR(Mtl)    [GRAPHIC]    200011

J00000398

   WET STATION    WS–822    [GRAPHIC]    200006

J00000399

   HSQ COATER    CTMK–8ß    [GRAPHIC]    200008

J00000400

   SOG COATER    CTMK–8ß    [GRAPHIC]    200006

J00000415

   [GRAPHIC]    SST–C–632–280K    [GRAPHIC]    200010

J00000416

   ETCHER    UNITY85DI    [GRAPHIC]    200010

J00000417

   VERTICAL DIFF FURNACE    a–808SED(HI)    [GRAPHIC]    200012

J00000418

   VERTICAL DIFF FURNACE    a–808SED(HI)    [GRAPHIC]    200012

J00000419

   VERTICAL DIFF FURNACE    a–808SED(SNOX)    [GRAPHIC]    200011

J00000420

   SOG COATER    CTMK8(SOG)    [GRAPHIC]    200011

J00000421

   COATER/DEVELOPER    CLEANTRACK–ACT8(i5)    [GRAPHIC]    200012

J00000422

   COATER/DEVELOPER    CLEANTRACK–ACT8(i5)    [GRAPHIC]    200011

J00000525

   CMP [GRAPHIC]    6DS–SP(SiO)    [GRAPHIC]    200004

J00000611

   DRY ETCHER    CENTURA–DPS    [GRAPHIC]    200008

J00000612

   DRY ETCHER    CENTURA–5200    [GRAPHIC]    200009

J00000615

   PLASMA CVD SYSTEM    P–5000(ARL)    [GRAPHIC]    200007

J00000616

   PLASMA CVD SYSTEM    P–5000(SiN)    [GRAPHIC]    200006

J00000617

   PLASMA CVD SYSTEM    P–5000(SiO)    [GRAPHIC]    200009

J00000618

   PLASMA CVD SYSTEM    P–5000(SiO)    [GRAPHIC]    200007

J00000619

   PLASMA CVD SYSTEM    P–5000SA(BPSG)    [GRAPHIC]    200009

J00000620

   STEPPER    FPA–3000I5    [GRAPHIC]    200006

J00000623

   LAMP ANNEAL    LA–W820    [GRAPHIC]    200007

J00000624

   WET STATION    WS–810    [GRAPHIC]    200008

J00000625

   WET STATION    WS–852(II)    [GRAPHIC]    200006

J00000626

   POST TREATMENT MACHINE    MERCURY    M–FSI    200006

 

12



--------------------------------------------------------------------------------

(Translation)

 

J00000627

   ASHER    PEP3510    [GRAPHIC]    200006

J00000628

   ASHER    PEP3510    [GRAPHIC]    200008

J00000629

   ASHER    PEP3510    [GRAPHIC]    200008

J00000630

   WSI CVD MACHINE    MB2-730    [GRAPHIC]    200008

J00000631

   VERTICAL CVD FURNACE    [GRAPHIC]808SC(DASI)    [GRAPHIC]    200007

J00000632

   VERTICAL DIFF FURNACE    [GRAPHIC]808SC(ONSIN)    [GRAPHIC]    200009

J00000633

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(BAOX)    [GRAPHIC]    200006

J00000634

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(BAOX)    [GRAPHIC]    200006

J00000635

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(GOX)    [GRAPHIC]    200009

J00000636

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(HI)    [GRAPHIC]    200006

J00000637

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(HI)    [GRAPHIC]    200006

J00000638

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(HI)    [GRAPHIC]    200006

J00000639

   VERTICAL DIFF FURNACE    [GRAPHIC]808SD(HI)    [GRAPHIC]    200006

J00000640

   COATER/DEVELOPER    ACT-8(CAR)    [GRAPHIC]    200007

J00000641

   COATER/DEVELOPER    ACT-8(i5)    [GRAPHIC]    200006

J00000642

   COATER/DEVELOPER    ACT-8(i5)    [GRAPHIC]    200006

J00000643

   COATER/DEVELOPER    ACT-8(i5)    [GRAPHIC]    200007

J00000644

   COATER/DEVELOPER    ACT-8(Iw)    [GRAPHIC]    200006

J00000645

   COATER/DEVELOPER    ACT-8(Iw)    [GRAPHIC]    200007

J00000768

   ASHER    RAM8500    [GRAPHIC]    200007

J00000769

   ASHER    RAM8500    [GRAPHIC]    200007

J00000771

   BG    DFG850    [GRAPHIC]    200007

J00000772

   COATER/DEVELOPER    ACT-8(iw)    [GRAPHIC]    200007

J00000773

   STEPPER    FPA-3000EX5    [GRAPHIC]    200007

J00000774

   STEPPER    FPA-3000I5    [GRAPHIC]    200007

J00000854

   POST TREATMENT MACHINE    MERCURY-MP    M-FSI    200011

J00000856

   WSI CVD MACHINE    MB2-730    [GRAPHIC]    200008

J00000857

   AL ETCHER    TCP-9600    [GRAPHIC]    200010

J00000858

   AL ETCHER    TCP-9600    [GRAPHIC]    200008

J00000859

   POST TREATMENT MACHINE    MERCURY-MP    M-FSI    200009

J00000860

   POST TREATMENT MACHINE    MERCURY-MP    M-FSI    200010

J00000861

   DRY ETCHER    CENTURA-5200    [GRAPHIC]    200102

J00000863

   PLAZMA CVD MACHINE    P-5000CVD(Sio)    [GRAPHIC]    200102

J00000866

   DRY ETCHER    UNITY85    [GRAPHIC]    200008

J00000867

   STEPPER    FPA-3000I5    [GRAPHIC]    200008

J00000869

   [GRAPHIC]    UMA-1002-HC93    [GRAPHIC]    200008

J00000870

   [GRAPHIC]    OPTIMA9300    [GRAPHIC]    200008

J00000915

   ETCHER    UNITY85DI    [GRAPHIC]    200010

J00000916

   ETCHER    UNITY85DI    [GRAPHIC]    200010

J00000917

   VERTICAL CVD FURNACE    a-808SEC(HTO)    [GRAPHIC]    200101

J00000918

   VERTICAL CVD FURNACE    a-808SEC(HTO)    [GRAPHIC]    200011

J00000919

   VERTICAL DIFF FURNACE    a-808SED(HI)    [GRAPHIC]    200011

J00000920

   VERTICAL DIFF FURNACE    a-8SE–ZV(HI)    [GRAPHIC]    200012

J00000921

   W CVD MACHINE    MB2-730(W)    [GRAPHIC]    200012

J00000924

   WET–STATION    UW-851    [GRAPHIC]    200011

J00000925

   BRUSH SCRUBER    AS-2000    [GRAPHIC]    200109

J00000946

   ASHER    RAM8500    [GRAPHIC]    200011

J00000947

   ASHER    RAM8500    [GRAPHIC]    200011

J00000948

   ASHER    RAM8500    [GRAPHIC]    200011

J00000949

   BRUSH SCRUBER    SSW-80A-AR    [GRAPHIC]    200101

J00000950

   PLAZMA CVD MACHINE    P-5000CVD(SiN)    [GRAPHIC]    200011

J00000951

   BRUSH SCRUBER    SSW-80A-AR    [GRAPHIC]    200012

J00000952

   PLAZMA CVD MACHINE    P-5000CVD(ARL)    [GRAPHIC]    200012

J00000953

   WET STATION    WS-840    [GRAPHIC]    200101

J00000956

   DRY ETCHER    TE8401    [GRAPHIC]    200009

J00000957

   DRY ETCHER    TE8401    [GRAPHIC]    200009

 

13



--------------------------------------------------------------------------------

(Translation)

 

J00000968

   COATER/DEVELOPER    CLEANTRACK-ACT8 (i5)    [GRAPHIC]    200012

J00000969

   COATER/DEVELOPER    CLEANTRACK-ACT8 (i5)    [GRAPHIC]    200012

J00000970

   COATER/DEVELOPER    CLEANTRACK-ACT8 (iW)    [GRAPHIC]    200010

J00000971

   COATER/DEVELOPER    CLEANTRACK-ACT8 (iW)    [GRAPHIC]    200010

J00000972

   COATER/DEVELOPER    CLEANTRACK-ACT8 (iW)    [GRAPHIC]    200012

J00000973

   WSi CVD MACHINE    MB2-730 (DCS)    [GRAPHIC]    200012

J00000974

   ASHER    RAM-8500    [GRAPHIC]    200010

J00000975

   HSQ COATER    CTMK8+ ß (HSQ)    [GRAPHIC]    200010

J00000976

   AL ETCHER    TCP-9600    [GRAPHIC]    200102

J00000977

   AL ETCHER    TCP-9600    [GRAPHIC]    200011

J00000992

   TREATMENT MACHINE    F-WET    [GRAPHIC]    200012

J00000997

   STEPPER    FPA-3000i5    [GRAPHIC]    200011

J00001001

   ETCHER    LAM4520i    AMD    200110

J00001004

   PLAZMA CVD MACHINE    P-5000CVD (BPSG)    [GRAPHIC]    200011

J00001005

   VERTICAL DIFF FURNACE    a -8SE-ZV(WOX)    [GRAPHIC]    200011

J00001006

   VERTICAL CVD FURNACE    a -8SE-ZV(ONHTO)    [GRAPHIC]    200011

J00001007

   WET STATION    WS-822    [GRAPHIC]    200011

J00001008

   WET STATION    WS-821    [GRAPHIC]    200011

J00001010

   VERTICAL CVD FURNACE    a -8SE-ZV(HTO)    [GRAPHIC]    200011

J00001011

   PLAZMA CVD MACHINE    P-5000CVD (SiN)    [GRAPHIC]    200101

J00001012

   [GRAPHIC]    SST-C-632-280K    [GRAPHIC]    200101

J00001013

   PLAZMA CVD MACHINE    P-5000CVD (Sio)    [GRAPHIC]    200012

J00001017

   CMP POST CLEAN    DSS-200    [GRAPHIC]    200012

J00001018

   AL ETCHER TCP9600SE    TCP-9600    [GRAPHIC]    200012

J00001021

   VERTICAL CVD FURNACE    a -808SEC (DASI)    [GRAPHIC]    200204

J00001031

   PLAZMA CVD MACHINE    P-5000CVD (BPSG. Co)    [GRAPHIC]    200204

J00001032

   VERTICAL DIFF FURNACE    a -8SE-ZV(HI)    [GRAPHIC]    200012

J00001035

   POLY ETCHER    CENTURA-MXP    [GRAPHIC]    200012

J00001036

   CMP END POINT CONTROLLER    OPTIMA9325    [GRAPHIC]    200012

J00001037

   CMP END POINT CONTROLLER    OPTIMA9325    [GRAPHIC]    200012

J00001038

   SPUTTERING SYSTEM    ENDURA-HP-PVD    [GRAPHIC]    200101

J00001039

   VERTICAL CVD FURNACE    a -8SE-ZV(SIN)    [GRAPHIC]    200101

J00001040

   VERTICAL CVD FURNACE    a -8SE-ZV(DASI)    [GRAPHIC]    200101

J00001043

   STEPPER    FPA-3000EX6    [GRAPHIC]    200101

J00001050

   OVERLAY    KLA5200XP    KLA[GRAPHIC]    200101

J00001051

   FILM THICKNESS    MATRIX S200    [GRAPHIC]    200101

J00001097

   WET STATION    WS-822    [GRAPHIC]    200102

J00001102

   PLAZMA CVD MACHINE    P-5000CVD(SiO)    [GRAPHIC]    200204

J00001103

   NITRIDE ETCHER    TE8401    [GRAPHIC]    200103

J00001121

   Vertical Diffusion Furnace    Vertex-III (Hi-Temp DRY)    [GRAPHIC]    200103

J00001128

   Rinser Dryer    SRD8300    [GRAPHIC]    200104

J00001134

   ETCHER    UNITY85DI    [GRAPHIC]    200105

J00001135

   ETCHER    UNITY85DI    [GRAPHIC]    200105

J00001157

   VERTICAL CVD FURNACE    a -8SE-ZV    [GRAPHIC]    200205

J00001164

   COATER/DEVELOPER    ACT-8    [GRAPHIC]    200106

J00001306

   WET STATION    WS-820L    [GRAPHIC]    200205

J00001307

   VERTICAL CVD FURNACE    a -8SE-ZA    [GRAPHIC]    200205

J00001308

   POLYETCH    CENTURA MXP    [GRAPHIC]    200301

J00001364

   AL ETCHER    TCP9600SE    [GRAPHIC]    200210

J00001365

   VERTICAL DIFF FURNACE    a -8SED (GOX)    [GRAPHIC]    200301

J00001367

   AL ETCHER    TCP9600-SE    [GRAPHIC]    200207

J00001368

   ION IMPLANTATION    E220    [GRAPHIC]    200207

J00001419

   POLY ETCHER    CENTURA-MxP-PLUS    [GRAPHIC]    200208

J00002634

   STEPPER    FPA-3000EX5    [GRAPHIC]    200210

K00000785

   FILM THICKNESS    UV1280SE    KLA[GRAPHIC]    200007

K00000786

   [GRAPHIC]    FE-VII    [GRAPHIC]    200007

 

14



--------------------------------------------------------------------------------

(Translation)

 

K00000787

   [GRAPHIC]    FE-VII    [GRAPHIC]    200007

K00000788

   FILM THICKNESS    UV1280SE    KLA[GRAPHIC]    200007

K00000789

   Defect Review    KLA2118    KLA[GRAPHIC]    200007

K00000790

   Defect Review    KLA2118    KLA[GRAPHIC]    200007

K00000791

   DOSE MONITOR    TP500    [GRAPHIC]    200012

K00000792

   [GRAPHIC]    IS2510    [GRAPHIC]    200012

K00000793

   SEM    S9200    [GRAPHIC]    200007

K00000794

   SEM    S9200    [GRAPHIC]    200007

K00000795

   FILM THICKNESS    UV-1080    KLA[GRAPHIC]    200007

K00000796

   OMNI MAP    AUTO-RS75TC    KLA[GRAPHIC]    200007

K00000797

   SEM    S9200    [GRAPHIC]    200007

K00000798

   SEM    S9200    [GRAPHIC]    200007

K00000799

   SEM    S9200    [GRAPHIC]    200007

K00000800

   PARTICLE INSPECTION    AIT II SINGLE    KLA[GRAPHIC]    200007

K00000802

   OVERLAY    KLA5200XP    KLA[GRAPHIC]    200007

K00000803

   [GRAPHIC]    IS2510    [GRAPHIC]    200007

K00000804

   Defect Review    KLA2118    KLA[GRAPHIC]    200007

K00000805

   FILM THICKNESS    UV1280SE    KLA[GRAPHIC]    200007

K00000806

   [GRAPHIC]    FAaST230DP    [GRAPHIC]    200105

K00000807

   PARTICLE INSPECTION    AIT II SINGLE    KLA[GRAPHIC]    200007

K00000815

   [GRAPHIC]    AL-2100    [GRAPHIC]    200007

K00000816

   [GRAPHIC]    AL-2100    [GRAPHIC]    200007

K00000819

   [GRAPHIC]    AL-2100    [GRAPHIC]    200007

K00000820

   FILM THICKNESS    UV1280SE    KLA[GRAPHIC]    200007

K00000851

   [GRAPHIC]    IM-80D    [GRAPHIC]    200006

K00000852

   [GRAPHIC]    IM-80D    [GRAPHIC]    200006

K00000853

   [GRAPHIC]    IM-80D    [GRAPHIC]    200006

K00000855

   [GRAPHIC]    IM-80D    [GRAPHIC]    200006

K00000895

   [GRAPHIC]    FE-VII    [GRAPHIC]    200105

K00000918

   DEFECT REVIEW    KLA2119    KLA[GRAPHIC]    200011

K00000919

   PARTICLE    IS2510    [GRAPHIC]    200105

K00002037

   DEFECT REVIEW    SEM VISION    [GRAPHIC]    200204

K00002117

   MICROSCOPE    Chivi-7    [GRAPHIC]    200207

K00002118

   MICROSCOPE    Chivi-7    [GRAPHIC]    200207

K00002119

   PARTICLE INSPECTION    SFS6420    [GRAPHIC]    200207

K00002121

   PARTICLE INSPECTION    AIT2    [GRAPHIC]    200302

 

[GRAPHIC]

[GRAPHIC]

 

3
[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

  

[GRAPHIC]

--------------------------------------------------------------------------------

   [GRAPHIC]


--------------------------------------------------------------------------------

E39600010

   UV–ERASER    VUM-33598    [GRAPHIC]    199607

E48100032

   ASHER    RAM-8500    MC[GRAPHIC]    199509

E62100062

   VERTICAL–CVD–FURNAC    VERTX3    [GRAPHIC]    199611

J00000148

   [GRAPHIC]    CENTURA-MXP    [GRAPHIC]    199911

J00000149

   [GRAPHIC]    RAM8500    [GRAPHIC]    199912

J00000160

   [GRAPHIC]    RAM-8500    [GRAPHIC]    200001

J00000161

   [GRAPHIC]    RAM-8500    [GRAPHIC]    200001

J00000177

   UV ERASER    VUM3359A    [GRAPHIC]    200004

J00000993

   POST TREATMENT MACHINE    MERCURY-MP    [GRAPHIC]    200303

J00000994

   POST TREATMENT MACHINE    MERCURY-MP    [GRAPHIC]    200209

J00001024

   VERTICAL CVD FURNACE    a -808SEC (TR–TEOS)    [GRAPHIC]    200208

J00001100

   PLAZMA CVD MACHINE    P-5000CVD (SiN.Co)    [GRAPHIC]    200207

J00001101

   PLAZMA CVD MACHINE    P-5000CVD (SiN.Co)    [GRAPHIC]    200207

J00001163

   Oxcide Etcher    Unity85DD (DRM)    [GRAPHIC]    200208

J00001310

   STEPPER    FPA-3000IW    [GRAPHIC]    200207

J00001312

   STEPPER    FPA-3000EX6    [GRAPHIC]    200208

 

15



--------------------------------------------------------------------------------

(Translation)

 

J00001343

   STEPPER    FPA-3000I5    [GRAPHIC]    200207

J00001391

   PLASMA CVD SYSTEM    C2SPEED STI    [GRAPHIC]    200211

J00001392

   SPUTTERING SYSTEM    ENDURA-CVD (B101)    [GRAPHIC]    200206

J00001393

   SPUTTERING SYSTEM    ENDURA-PVD    [GRAPHIC]    200207

J00001394

   CMP MACHINE    Mirra-T2(CS69 STI)    [GRAPHIC]    200209

J00001395

   AL ETCHER    TCP9600-SE(1ME)    [GRAPHIC]    200207

J00001396

   CONCEPT TWO SPEED    C2SPEED    [GRAPHIC]    200212

J00001397

   POLY ETCHER    CENTURA-DPS    [GRAPHIC]    200207

J00001398

   CMP POST CLEAN    DSS200    [GRAPHIC]    200208

J00001399

   PLASMA CVD SYSTEM    P-5000(ARL)-BULK    [GRAPHIC]    200207

J00001400

   ASHER    RAMCO(ETCH)    [GRAPHIC]    200207

J00001401

   ION IMPLANTER    VIISion    [GRAPHIC]    200206

J00001403

   VERTICAL CVD FURNACE    a-8SEC(SIRN)    [GRAPHIC]    200210

J00001404

   VERTICAL CVD FURNACE    a-8SEC(SNHTO)    [GRAPHIC]    200302

J00001405

   VERTICAL DIFF FURNACE    a -8SED(GOX)    [GRAPHIC]    200207

J00001407

   ION IMPLANTER    E220HP    [GRAPHIC]    200212

J00001408

   POLISHER    STRASBAUGH    [GRAPHIC]    200211

J00001416

   PHOTO BRUSH SCRUBBER    SSW-80A-AR    [GRAPHIC]    200210

J00001417

   WET STRIP    WSST    [GRAPHIC]    200209

J00001418

   WET STATION    WS-821    [GRAPHIC]    200212

J00001427

   AL ETCHER    TCP9600SE    [GRAPHIC]    200210

J00001428

   ION IMPLANTATION    VIISION80    [GRAPHIC]    200210

J00001429

   UV–CURE    UMA-1002-HC93    [GRAPHIC]    200301

J00001430

   VERTICAL DIFF FURNACE    a-808SED(GOX)    [GRAPHIC]    200210

J00001431

   ETCHER    CENTURA-DPS    [GRAPHIC]    200301

J00001432

   ENDURA–PVD    ENDURA-PVD    [GRAPHIC]    200301

J00001433

   CMP MACHINE    STRB-6DS    [GRAPHIC]    200301

J00001434

   PLASM CVD SYSTEM    CONCEPT-TWO Speed    [GRAPHIC]    200303

J00001667

   UV–CURE    UMA-1002-HC93    [GRAPHIC]    200111

J00001707

   CMP POST TREATMENT    DSS-200    [GRAPHIC]    200111

J00001709

   CMP POST TREATMENT    DSS-200    [GRAPHIC]    200111

J00001715

   RINSER DRYER    SRD880S-1-2-EML    [GRAPHIC]    200111

J00001717

   RINSER DRYER    SRD880S-1-2-EML    [GRAPHIC]    200110

J00001718

   RINSER DRYER    SRD880S-1-2-EML    [GRAPHIC]    200111

J00001719

   CMP MACHINE    6DS-SP    [GRAPHIC]    200111

J00001720

   CMP MACHINE    6DS-SP    [GRAPHIC]    200111

J00001721

   CMP MACHINE    6DS-SP    [GRAPHIC]    200111

J00001728

   PLASMA CVD SYSTEM    P-5000(3CHB)    [GRAPHIC]    200209

J00001729

   PLASMA CVD SYSTEM(ARL)    P-5000(3CHB)    [GRAPHIC]    200111

J00001730

   PLASMA CVD SYSTEM(CVD)    P-5000(3CHB)    [GRAPHIC]    200111

J00001731

   PLASMA CVD SYSTEM(SIN)    P-5000(3CHB)    [GRAPHIC]    200110

J00001732

   PLASMA CVD SYSTEM    P-5000(3CHB)    [GRAPHIC]    200111

J00001733

   PLASMA CVD SYSTEM    P-5000(3CHB)    [GRAPHIC]    200111

J00001734

   PLASMA CVD SYSTEM    P-5000(3CHB)    [GRAPHIC]    200205

J00001735

   PLASMA CVD SYSTEM    P-5000(3CHB)    [GRAPHIC]    200209

J00001736

   PLASMA CVD SYSTEM(SIN)    P-5000(3CHB)    [GRAPHIC]    200111

J00001737

   CVD MACHINE    P-5000SA    [GRAPHIC]    200111

J00001738

   CVD MACHINE    P-5000SA    [GRAPHIC]    200111

J00001739

   BRUSH SCRUBBER    SS-80BW-AR    [GRAPHIC]    200110

J00001740

   BRUSH SCRUBBER    SS-80BW-AR    [GRAPHIC]    200110

J00001741

   WET STATION    WS-810    [GRAPHIC]    200110

J00001742

   VERTICAL CVD FURNACE    a-808SEC(CAP/SIN)    [GRAPHIC]    200210

J00001743

   VERTICAL CVD FURNACE    A-808SEC(DASI)    [GRAPHIC]    200110

J00001744

   VERTICAL CVD FURNACE    A-808SEC(DASI)    [GRAPHIC]    200110

J00001747

   VERTICAL CVD FURNACE    A-808SEC(HTO/SIN–2)    [GRAPHIC]    200110

J00001748

   VERTICAL CVD FURNACE    A-808SEC(ONHTO)    [GRAPHIC]    200110

 

16



--------------------------------------------------------------------------------

(Translation)

 

J00001749

   VERTICAL CVD FURNACE    A-808SEC(ONHTO)    [GRAPHIC]    200203

J00001750

   VERTICAL CVD FURNACE    A-808SEC(ONSIN)    [GRAPHIC]    200110

J00001751

   VERTICAL CVD FURNACE    A-808SEC(POLY-2)    [GRAPHIC]    200203

J00001752

   VERTICAL CVD FURNACE    A-808SEC(POLY-2)    [GRAPHIC]    200110

J00001753

   VERTICAL CVD FURNACE    A-808SEC(SIN)    [GRAPHIC]    200110

J00001754

   VERTICAL CVD FURNACE    A-808SEC(SIN)    [GRAPHIC]    200110

J00001755

   VERTICAL CVD FURNACE    A-808SEC(TEOS)    [GRAPHIC]    200110

J00001756

   VERTICAL CVD FURNACE    A-808SEC(TEOS)    [GRAPHIC]    200110

J00001757

   VERTICAL CVD FURNACE    A-808SEC(TEOS2)    [GRAPHIC]    200110

J00001758

   VERTICAL DIFFUSION FURNACE    A-808SED(BAOX)    [GRAPHIC]    200110

J00001759

   VERTICAL DIFFUSION FURNACE    A-808SED(BAOX)    [GRAPHIC]    200110

J00001760

   VERTICAL DIFFUSION FURNACE    A-808SED(BAOX)    [GRAPHIC]    200110

J00001761

   VERTICAL DIFF FURNACE    a-808SED(BAOX    [GRAPHIC]    200205

J00001762

   VERTICAL DIFFUSION FURNACE    A-808SED(GOX)    [GRAPHIC]    200110

J00001763

   VERTICAL DIFFUSION FURNACE    A-808SED(GOX)    [GRAPHIC]    200203

J00001764

   VERTICAL DIFFUSION FURNACE    A-808SED(GOX)    [GRAPHIC]    200110

J00001766

   VERTICAL DIFFUSION FURNACE    A-808SED(HI)    [GRAPHIC]    200110

J00001767

   VERTICAL DIFFUSION FURNACE    A-808SED(HI)    [GRAPHIC]    200110

J00001770

   VERTICAL DIFFUSION FURNACE    a-808SED(HI/BAOX)    [GRAPHIC]    200209

J00001771

   VERTICAL DIFFUSION FURNACE    A-808SED(SNOX)    [GRAPHIC]    200110

J00001772

   VERTICAL DIFFUSION FURNACE    A-808SED(WOX)    [GRAPHIC]    200110

J00001773

   VERTICAL DIFFUSION FURNACE    a-808SED(WOX)    [GRAPHIC]    200208

J00001774

   VERTICAL DIFFUSION FURNACE    A-808SED(WOX)    [GRAPHIC]    200110

J00001777

   WET STATION    WS-821    [GRAPHIC]    200111

J00001778

   WET STATION    WS-821    [GRAPHIC]    200110

J00001779

   WET STATION    WS-822    [GRAPHIC]    200110

J00001780

   WET STATION    WS-822    [GRAPHIC]    200110

J00001781

   WET STATION    WS-822    [GRAPHIC]    200110

J00001782

   WET STATION    WS-840    [GRAPHIC]    200110

J00001786

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001787

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001788

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001789

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001790

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001791

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200110

J00001792

   POLY–ETCH    CENTURA MXP    [GRAPHIC]    200301

J00001793

   ETCHER    LAM4520i    [GRAPHIC]    200110

J00001794

   WET MACHINE    MERCURY-MP    [GRAPHIC]    200111

J00001795

   WET MACHINE    MERCURY-MP    [GRAPHIC]    200110

J00001796

   WET MACHINE    MERCURY-MP    [GRAPHIC]    200110

J00001797

   WET MACHINE    MERCURY-MP    [GRAPHIC]    200110

J00001798

   ASHER    PEP3510    [GRAPHIC]    200111

J00001799

   ASHER    PEP3510    [GRAPHIC]    200111

J00001800

   ASHER    PEP3510A(DESCUM)    [GRAPHIC]    200110

J00001801

   ASHER    PEP3510A(DESCUM)    [GRAPHIC]    200110

J00001802

   [GRAPHIC]    RAM8500    [GRAPHIC]    200110

J00001803

   [GRAPHIC]    RAM8500    [GRAPHIC]    200110

J00001804

   [GRAPHIC]    RAM8500    [GRAPHIC]    200110

J00001805

   [GRAPHIC]    RAM8500    [GRAPHIC]    200110

J00001806

   AL ETCHER(TCP9600SE)    TCP-9600    [GRAPHIC]    200111

J00001807

   AL ETCHER(TCP9600SE)    TCP-9600    [GRAPHIC]    200111

J00001808

   AL ETCHER(TCP9600SE)    TCP-9600    [GRAPHIC]    200111

J00001809

   AL ETCHER(TCP9600SE)    TCP-9600    [GRAPHIC]    200111

J00001810

   AL ETCHER(TCP9600SE)    TCP-9600    [GRAPHIC]    200111

J00001813

   UV–CURE    UMA-1002-HC93    [GRAPHIC]    200110

J00001819

   ETCHER    UNITY85DI    [GRAPHIC]    200111

 

17



--------------------------------------------------------------------------------

(Translation)

 

J00001820

   ETCHER    UNITY85DI    [GRAPHIC]    200111

J00001821

   ETCHER    UNITY85DI    [GRAPHIC]    200203

J00001822

   ETCHER    UNITY-85DP    [GRAPHIC]    200205

J00001823

   ETCHER    UNITY-85DP    [GRAPHIC]    200111

J00001824

   WET STATION    UW-851    [GRAPHIC]    200110

J00001825

   WET STATION    UW-852    [GRAPHIC]    200110

J00001826

   WET MACHINE    SST-C-632-280K    [GRAPHIC]    200111

J00001827

   WET MACHINE    SST-C-632-280K    [GRAPHIC]    200111

J00001833

   [GRAPHIC](II)    RAM8500    [GRAPHIC]    200110

J00001834

   [GRAPHIC](II)    RAM8500    [GRAPHIC]    200110

J00001835

   [GRAPHIC](II)    RAM8500    [GRAPHIC]    200110

J00001836

   [GRAPHIC](II)    RAM8500    [GRAPHIC]    200203

J00001837

   [GRAPHIC](II)    RAM8500    [GRAPHIC]    200110

J00001841

   WET STATION    WS-852(II)    [GRAPHIC]    200110

J00001842

   WET STATION    WS-852(II)    [GRAPHIC]    200110

J00001844

   COATER/DEVELOPER    ACT-8(EX-6)    [GRAPHIC]    200208

J00001860

   REWORK    SC-W80A-AV    [GRAPHIC]    200111

J00001889

   WET MACHINE    FS-820L    [GRAPHIC]    200111

J00001890

   BRUSH SCRUBBER    SS-80BW-AR    [GRAPHIC]    200111

J00001891

   BRUSH SCRUBBER    SS-80BW-AR    [GRAPHIC]    200111

J00001892

   BRUSH SCRUBBER    SS-80BW-AR    [GRAPHIC]    200112

J00001893

   VERTICAL DIFFUSION FURNACE    VERTEX    [GRAPHIC]    200302

J00001894

   VERTICAL DIFFUSION FURNACE    VERTEX(HAN)    [GRAPHIC]    200111

J00001895

   UV ERASER    VUW-3359C    [GRAPHIC]    200111

J00001896

   UV ERASER    VUW-3359C    [GRAPHIC]    200111

J00001897

   UV ERASER    VUW-3359C    [GRAPHIC]    200111

J00002014

   RETICLE STOCKER    UCSS-FR-F6    [GRAPHIC]    200110

J00002072

   WSST    SST-C-632-280K    [GRAPHIC]    200112

J00002153

   WET STRAGE SINK    DR-1300-S    [GRAPHIC]    200111

J00002154

   WET STRAGE SINK    DR-1300-S    [GRAPHIC]    200111

J00002155

   ACID DRAFT    DR-PVD(CMP)    [GRAPHIC]    200111

J00002156

   SOLVENT DRAFT    DR-SUS(CMP)    [GRAPHIC]    200111

J00002177

   [GRAPHIC]    0040-50S-IIIA    [GRAPHIC]    200111

J00002178

   [GRAPHIC]    0040-50S-IIIA    [GRAPHIC]    200111

J00002179

   [GRAPHIC]    0040-50S-IIIA    [GRAPHIC]    200111

J00002180

   [GRAPHIC]    0040-50S-IIIA    [GRAPHIC]    200111

J00002189

   FLR–E    CDE-80N    [GRAPHIC]    200110

J00002611

   CVD MACHINE    P-5000    [GRAPHIC]    200203

J00002612

   CVD MACHINE    P-5000SA    [GRAPHIC]    200204

J00002613

   PLASMA CVD SYSTEM    P-5000(SIN)    [GRAPHIC]    200204

J00002614

   PLASMA CVD SYSTEM    P-5000(ARL)    [GRAPHIC]    200204

J00002615

   VERTICAL CVD FURNACE    a-8SEC    [GRAPHIC]    200204

J00002621

   COATER/DEVELOPER    ACT-8(I5+)    [GRAPHIC]    200207

J00002622

   COATER/DEVELOPER    ACT-8(EX-6)    [GRAPHIC]    200208

J00002626

   STEPPER    FPA-3000EX6    [GRAPHIC]    200208

J00002627

   COATER/DEVELOPER    ACT-8(IW)    [GRAPHIC]    200207

J00002628

   VERTICAL CVD FURNACE    a-8SE-ZV(SIN2)    [GRAPHIC]    200204

J00002630

   WET MACHINE    MERCURY-MP    [GRAPHIC]    200204

J00002631

   CMP MACHINE    6DS-SP(W)    [GRAPHIC]    200204

J00002632

   PLASMA CVD SYSTEM    P-5000(SIO)    [GRAPHIC]    200204

J00002633

   PLASMA CVD SYSTEM    P-5000(SIO)    [GRAPHIC]    200204

J00002645

   WSI CVD MACHINE    MB2-730(W)    [GRAPHIC]    200204

J00002646

   WSI CVD MACHINE    MB2-730(W)    [GRAPHIC]    200204

J00002660

   FLR–E    CDE-80N    [GRAPHIC]    200201

J00002661

   ETCHER    LAM4520i    [GRAPHIC]    200204

J00002662

   AL ETCHER    TCP-9600    [GRAPHIC]    200202

 

18



--------------------------------------------------------------------------------

(Translation)

 

K00000818    [GRAPHIC]    AL–2100    [GRAPHIC]    200007 K00001117    [GRAPHIC]
   AL–2100    [GRAPHIC]    200102 K00001400    PARTICLE INSPECTION    AIT2   
[GRAPHIC]    200110 K00001403    FILM THICKNESS    UV1280SE    [GRAPHIC]   
200110 K00001404    FILM THICKNESS    UV–1080    [GRAPHIC]    200110 K00001405
   STRESS MONITOR    FLX2320A    [GRAPHIC]    200110 K00001408    [GRAPHIC]   
SYSTEM    [GRAPHIC]    200111 K00001414    REVIEW SEM    SEM VISION    [GRAPHIC]
   200110 K00001415    PARTICLE INSPECTION    AIT2    [GRAPHIC]    200110
K00001416    [GRAPHIC]    FAaST230DP    [GRAPHIC]    200110 K00001417    FILM
THICKNESS    MATRIX S200    [GRAPHIC]    200110 K00001418    FILM THICKNESS   
MATRIX S200    [GRAPHIC]    200110 K00001420    FILM THICKNESS    MATRIX S200   
[GRAPHIC]    200110 K00001421    FILM THICKNESS    MATRIX S200    [GRAPHIC]   
200110 K00001422    DEGREE MONITOR    P–11    [GRAPHIC]    200111 K00001423   
DEGREE MONITOR    P–22    [GRAPHIC]    200110 K00001430    FILM THICKNESS   
UV–1080    [GRAPHIC]    200110 K00001431    FILM THICKNESS    UV–1080   
[GRAPHIC]    200110 K00001433    PARTICLE INSPECTION    IS2510    [GRAPHIC]   
200203 K00001437    CONTACT ANGLE MEASURE    CAX200    [GRAPHIC]    200110
K00001438    MICROSCOPE INSPECTION    AL2100    [GRAPHIC]    200111 K00001439   
MICROSCOPE INSPECTION    AL2100    [GRAPHIC]    200111 K00001440    MICROSCOPE
INSPECTION    AL2100    [GRAPHIC]    200111 K00001441    MICROSCOPE INSPECTION
   AL2100    [GRAPHIC]    200111 K00001442    MICROSCOPE INSPECTION    AL2100   
[GRAPHIC]    200111 K00001443    OVERLAY    NRM1000    [GRAPHIC]    200110
K00001444    OVERLAY    NRM1000    [GRAPHIC]    200110 K00001445    OVERLAY   
NRM1000    [GRAPHIC]    200110 K00001447    FILM THICKNESS    UV–1080   
[GRAPHIC]    200110 K00001449    DEGREE MONITOR    P–11    [GRAPHIC]    200111
K00001450    FILM THICKNESS    UV1280SE    [GRAPHIC]    200110 K00001451    FILM
THICKNESS    UV1280SE    [GRAPHIC]    200110 K00001527    UV [GRAPHIC]   
G1812AA    [GRAPHIC]    200111 K00001672    SHEET RESISTANCE    LRM–110   
[GRAPHIC]    200201 K00001803    MICROSCOPE    AL100    [GRAPHIC]    200111
K00001804    MICROSCOPE    AL100    [GRAPHIC]    200111 K00001805    MICROSCOPE
   AL100    [GRAPHIC]    200111 K00001806    MICROSCOPE    AL100    [GRAPHIC]   
200111 K00001807    MICROSCOPE    AL100    [GRAPHIC]    200111 K00001808   
MICROSCOPE    AL100    [GRAPHIC]    200111 K00001809    MICROSCOPE    AL100   
[GRAPHIC]    200111 K00001810    MICROSCOPE    AL100    [GRAPHIC]    200111
K00001811    MICROSCOPE    AL100    [GRAPHIC]    200111 K00001812    MICROSCOPE
   AL100    [GRAPHIC]    200111 K00001813    MICROSCOPE    AL100    [GRAPHIC]   
200111 K00001814    MICROSCOPE    AL100    [GRAPHIC]    200111 K00001816   
MICROSCOPE    AL100    [GRAPHIC]    200111 K00001817    MICROSCOPE    AL100   
[GRAPHIC]    200111 K00001831    MICROSCOPE INSPECTION    AL1000    [GRAPHIC]   
200111 K00002050    OPTIPROBE    OP5240    [GRAPHIC]    200210 K00002144   
WAFER INSPECTION    KLA 2139    [GRAPHIC]    200208 K00002145    SEM    S9220
(Photo)    [GRAPHIC]    200302 K00002146    REVIEW SEM    SEMVISION    [GRAPHIC]
   200301 K00002147    WAFER INSPECTION    KLA 2119    [GRAPHIC]    200210
K00002173    SEM    S9220 (Photo)    [GRAPHIC]    200206

 

19



--------------------------------------------------------------------------------

(Translation)

 

[GRAPHIC]

 

20



--------------------------------------------------------------------------------

(Translation)

 

[GRAPHIC]

 

21



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

Schedule 3

 

ACCOUNTS RECEIVABLES TRUST AGREEMENT

 

FASL JAPAN LIMITED (the “Settlor”) and Mizuho Trust & Banking Co., Ltd. (the
“Trustee”) enter into this trust agreement (this “Agreement,” and the trust
established under this Agreement, the “Trust”), which consists of the following
terms and conditions.

 

CHAPTER 1 GENERAL PROVISIONS

 

1. DEFINITIONS

 

In this Agreement, the following terms shall have the meanings set forth below.

 

1.1 “Administration Method Instruction” has the meaning given in Clause 24.1 of
this Agreement.

 

1.2 “Agent” means the Mizuho Corporate Bank, Ltd. in the capacity of the agent
as appointed by the Lenders under the Creditors’ Agreement.

 

1.3 “Application for Additional Entrustment of Funds” means a document
substantially in the form attached hereto as Schedule 2.

 

1.4 “Beneficial Interests” means the beneficial interests accrued under this
Agreement.

 

1.5 “Beneficiary” means a person having the Beneficial Interests.

 

1.6 “Business Day” means any day other than those that are bank holidays in
Japan.

 

1.7 “Collection Account” means the following account:

 

Name and Branch of Bank:    Mizuho Corporate Bank, Ltd., Uchisaiwaicho 1st
Corporate Banking Division Account Type:    Ordinary Savings Account Account
Number:    **** Account Name:    FASL JAPAN LIMITED Account held by Mizuho Trust
& Banking Co., Ltd. as the trustee of the Monetary Receivables Trust

 

1.8 “Collection Calculation Date” means, collectively, the Regular Collection
Calculation Date and the Extraordinary Collection Calculation Date; provided,
however, that the Trust Termination Date shall be the last Collection
Calculation Date.

 

1.9 “Collection Calculation Period” means the period commencing on the day
(inclusive) immediately following the Collection Calculation Date immediately

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

(Translation)

 

preceding each Collection Calculation Date and ending on the relevant Collection
Calculation Date (inclusive); provided, however, that the initial Collection
Calculation Period shall commence on March 25, 2004 (inclusive) and the final
Collection Calculation Period shall end on the Trust Termination Date.

 

1.10 “Collection Delivery Date” means, collectively, the Regular Collection
Delivery Date and the Extraordinary Collection Delivery Date.

 

1.11 “Consumption Tax” means, collectively, consumption tax and local
consumption tax in Japan.

 

1.12 “Consumption Tax and Other Tax” means Consumption Tax, goods and services
tax (GST) in Singapore, value added tax (VAT) in Germany and any other taxes
separately agreed between the Settlor and the Trustee as taxes payable by the
Settlor that are directly imposed on the execution and performance of the
Purchase and Sale Related Agreements.

 

1.13 “Counter-Performed Trust Receivables” means the Trust Receivables
(excluding the Ineligible Receivables) corresponding to the accounts receivables
for the items that are sold and purchased, the delivery and inspection of which
is completed, except for the Trust Receivables that are the Fixed Trust
Receivables.

 

1.14 “Counter-Performed Trust Receivables Amount” means the principal amount of
the Counter-Performed Trust Receivables.

 

1.15 “Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)” means the Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent) relating to the Counter-Performed Trust Receivables Amount.

 

1.16 “Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)”
means the Counter-Performed Trust Receivables Amount minus the Counter-Performed
Trust Receivables Amount (Consumption Tax and Other Tax Equivalent).

 

1.17 “Damages” has the meaning given in Clause 6.1 (1) of this Agreement.

 

1.18 “Estimated Trust Receivables Collection Amount” has the meaning given in
Clause 19.1 of this Agreement.

 

1.19 “Estimated Trust Receivables Collection Amount (Consumption Tax and Other
Tax Equivalent)” means the amount to be paid as the Trust Receivables Amount
(Consumption Tax and Other Tax Equivalent) among the Estimated Trust Receivables
Collection Amount.

 

1.20 “Estimated Trust Receivables Collection Amount (Goods’ Value Equivalent)”
means the amount to be paid as the Trust Receivables Amount (Goods’ Value
Equivalent) among the Estimated Trust Receivables Collection Amount.

 

1.21 “Exemption Event” has the meaning given in Clause 1 of the Loan Agreements.

 

1.22

“Existing Trust Receivables” means the accounts receivables from the Third Party

 

2



--------------------------------------------------------------------------------

(Translation)

 

 

Obligor under the Purchase and Sale Related Agreements that exist as of the
execution date of this Agreement.

 

1.23 “Expenses” means taxes and other public charges relating to the Trust
Property and expenses necessary for the trust administrative services
(including, without limitation, expenses relating to the delegation of the Trust
Administrative Services under Clause 21).

 

1.24 “Expiration Date” means June 29, 2007 (or the immediately following
Business Day if such date is not a Business Day).

 

1.25 “Extraordinary Collection Calculation Date” means, if the Trustee receives
the Settlor’s Extraordinary Report, the day immediately preceding the date of
receipt (or the immediately preceding Business Day if such date is not a
Business Day). If the Extraordinary Collection Calculation Date corresponds to
the Regular Collection Calculation Date, such date shall be deemed as the
Regular Collection Calculation Date and not as the Extraordinary Collection
Calculation Date.

 

1.26 “Extraordinary Collection Delivery Date” means the fourth (4th) Business
Day after the Extraordinary Collection Calculation Date.

 

1.27 “Fixed Trust Property Value” means the sum of (i) the Fixed Trust
Receivables Amount (Goods’ Value Equivalent) and (ii) the amount of the funds
within the Trust Property minus the amount of the Trust Receivables Collections
(Consumption Tax and Other Tax Equivalent).

 

1.28 “Fixed Trust Receivables” means the Trust Receivables (excluding the
Ineligible Receivables) indicated in invoices sent by the Settlor to the Third
Party Obligor under Clause 5.2 of the Purchase and Sale Agreement during each
calendar month after the Set-off Treatment for such calendar month is complete.

 

1.29 “Fixed Trust Receivables Amount” means the principal amount of the Fixed
Trust Receivables. Such amount shall be set forth in the Payment Notice relating
to the relevant calendar month as the amount to be paid by the Third Party
Obligor to the Trustee by the Trust Receivables Due Date.

 

1.30 “Fixed Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)”
means the Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)
relating to the Fixed Trust Receivables.

 

1.31 “Fixed Trust Receivables Amount (Goods’ Value Equivalent)” means the Fixed
Trust Receivables Amount minus the Fixed Trust Receivables Amount (Consumption
Tax and Other Tax Equivalent).

 

1.32 “Floating Pledge” has the meaning given in Clause 18.2 of this Agreement.

 

1.33 “Floating Pledge Agreement” means the Floating Pledge Agreement entered
into between the Settlor and the Lenders as of March 25, 2004 (as amended).

 

1.34 “Floating Pledge Enforcement Notice” has the meaning given in Clause 20.1
of this Agreement.

 

3



--------------------------------------------------------------------------------

(Translation)

 

1.35 “Ineligible Receivables” means the Trust Receivables that do not satisfy
the eligibility criteria provided for in Clause 6.1, including the Existing
Trust Receivables that cease to satisfy such eligibility criteria after the
execution date of this Agreement and the Prospective Trust Receivables that
cease to satisfy such eligibility criteria after the date on which such
Prospective Trust Receivables arise.

 

1.36 “Instructor” has the meaning given in Clause 24.1 of this Agreement.

 

1.37 “Interest Collections” means the amounts received by the Trustee with
respect to the Trust Property during each Collection Calculation Period, which
constitute the trust proceeds pursuant to Clause 25.2.

 

1.38 “Lenders” means, collectively, Mizuho Corporate Bank, Ltd., Shinkin Central
Bank, The Bank of Yokohama, Ltd., The Toho Bank, Ltd. and The Norinchukin Bank
as the Lenders and their respective successors under the Loan Agreements.

 

1.39 “Lending Obligation” means, collectively, the Lending Obligation A and
Lending Obligation B.

 

1.40 “Lending Obligation A” has the meaning given in Clause 1 of the Loan
Agreement A.

 

1.41 “Lending Obligation B” has the meaning given in Clause 1 of the Loan
Agreement B.

 

1.42 “Loan Agreement A” means the Revolving Line Agreement (A) (as amended or
renewed) entered into by Mizuho Corporate Bank, Ltd., Shinkin Central Bank, The
Bank of Yokohama, Ltd., The Toho Bank, Ltd. and The Norinchukin Bank, and the
Settlor as of March 25, 2004.

 

1.43 “Loan Agreement B” means the Revolving Line Agreement (B) (as amended or
renewed) entered into by Mizuho Corporate Bank, Ltd. and the Settlor as of March
25, 2004.

 

1.44 “Loan Agreements” means, collectively, the Loan Agreement A and the Loan
Agreement B.

 

1.45 “Loan Receivables” means the Lenders’ loan receivables from the Settlor
under the Loan Agreements.

 

1.46 “Majority Lenders” has the meaning given in Clause 1 of the Creditor’s
Agreement.

 

1.47 “Memorandum regarding Trust Fees” has the meaning given in Clause 29.1 of
this Agreement.

 

1.48

“Payment Notice” means a notice given by the Third Party Obligor to the Settlor
on or before the second (2nd) Business Day after the last day of each month
under the Purchase and Sale Related Agreements that specifies (i) the Trust
Receivables the Third Party Obligor will pay to the Trustee on the forty-fifth
(45th) day after the last

 

4



--------------------------------------------------------------------------------

(Translation)

 

 

day of the calendar month after the Set-off Treatment and (ii) the amount of
such Trust Receivables.

 

1.49 “Principal Collections” means the amounts that the Trustee receives with
respect to the Trust Property during each Collection Calculation Period, which
are to constitute the trust principal pursuant to Clause 25.1.

 

1.50 “Prospective Trust Receivables” means the accounts receivables from the
Third Party Obligor under the Purchase and Sale Related Agreements that arise
during a period from the day immediately following the execution date of this
Agreement (inclusive) to the Trust Termination Date with respect to the Third
Party Obligor (inclusive).

 

1.51 “Purchase and Sale Agreement” means the Purchase and Sale Agreement entered
into between the Settlor and the Third Party Obligor as of February 23, 2004 (as
amended).

 

1.52 “Purchase and Sale Related Agreements” means the Purchase and Sale
Agreement and each individual agreement under the Purchase and Sale Agreement.

 

1.53 “Regular Collection Calculation Date” means the fifteenth (15th) day or the
last day of each month (or the immediately following Business Day if such date
is not a Business Day); provided, however, that the first Regular Collection
Calculation Date shall be March 31, 2004.

 

1.54 “Regular Collection Delivery Date” means the fourth (4th) Business Day
after the Regular Collection Calculation Date corresponding to the fifteenth
(15th) day of each month (or the immediately following Business Day if such date
is not a Business Day) with respect to such Regular Collection Date, or the
sixth (6th) Business Day after the Regular Collection Calculation Date
corresponding to the last day of each month (or the immediately following
Business Day if such date is not a Business Day) with respect to such Regular
Collection Date.

 

1.55 “Related Documents” means documents certifying the execution of the
Purchase and Sale Related Agreements and any other documents relating to the
Purchase and Sale Related Agreements.

 

1.56 “Repayment Formula Revision Event” has the meaning given in Clause 20.1 of
this Agreement.

 

1.57 “Repurchase Price” has the meaning given in Clause 26.1 of this Agreement.

 

1.58 “Set-off Treatment” means the Third Party Obligor’s setting off of a
certain amount of the Counter-Performed Trust Receivables against the equivalent
amount of the Third Party Obligor’s receivables from the Settlor that become due
in the relevant calendar month, by specifying its intention to do so on the
Payment Notice to the Settlor on or before the second (2nd) Business Day after
the last day of each calendar month.

 

1.59 “Settlor’s Extraordinary Report” has the meaning given in Clause 19.2 of
this Agreement.

 

5



--------------------------------------------------------------------------------

(Translation)

 

1.60 “Settlor’s Regular Report” has the meaning given in Clause 19.1 of this
Agreement.

 

1.61 “Settlor’s Regular Report Deadline” means (i) 3 p.m. on the Business Day
immediately following the Regular Collection Calculation Date corresponding to
the fifteenth (15th) day of each month (or the immediately following Business
Day if such date is not a Business Day) with respect to the Settlor’s Regular
Report relating to such Regular Collection Calculation Date, or (ii) 3 p.m. on
the third (3rd) Business Day after the Regular Collection Calculation Date
corresponding to the last day of each month (or the immediately following
Business Day if such date is not a Business Day) with respect to the Settlor’s
Regular Report relating to such Regular Collection Calculation Date.

 

1.62 “Settlor’s Report” means, collectively, the Settlor’s Regular Report and
the Settlor’s Extraordinary Report.

 

1.63 “Settlor’s Report Form” means the form attached hereto as Schedule 4.
Provided, however, that the Settlor, the Trustee and the Agent may change such
form upon mutual agreement.

 

1.64 “Third Party Obligor” means FUJITSU LIMITED.

 

1.65 “Total Outstanding Balance” means the sum of the Total Outstanding Balance
A and the Total Outstanding Balance B.

 

1.66 “Total Outstanding Balance A” has the meaning given in Clause 1 of the Loan
Agreement A.

 

1.67 “Total Outstanding Balance B” has the meaning given in Clause 1 of the Loan
Agreement B.

 

1.68 “Trust Administrative Services” means the administrative services relating
to the administration and collection of the Trust Receivables (including,
without limitation, (i) custody and administration of the Related Documents;
(ii) administration of the balances relating to the Trust Receivables; and (iii)
receipt of payment relating to the Trust Receivables).

 

1.69 “Trust Assignment” means assignment of the Trust Receivables from the
Settlor to the Trustee pursuant to this Agreement.

 

1.70 “Trust Calculation Date” means (i) the second (2nd) Business Day after the
Regular Collection Calculation Date corresponding to the fifteenth (15th) day of
each month (or the immediately following Business Day if such date is not a
Business Day) relating to such Collection Calculation Date, or (ii) the fourth
(4th) Business Day after the Regular Collection Calculation Date corresponding
to the last day of each month (or the immediately following Business Day if such
date is not a Business Day) relating to such Collection Calculation Date.

 

6



--------------------------------------------------------------------------------

(Translation)

 

1.71 “Trust Property Maintenance Standards” means, in each case set forth below,
the following conditions:

 

  (1) In the case where the Total Outstanding Balance A exists and Total
Outstanding Balance B does not exist, the Fixed Trust Property Value shall be no
less than 101% of the Total Outstanding Balance A;

 

  (2) In the case where both the Total Outstanding Balance A and the Total
Outstanding Balance B exist, (i) the Counter-Performed Trust Receivables Amount
(Goods’ Value Equivalent) shall be no less than 120% of the Total Outstanding
Balance minus the Fixed Trust Property Value, and (ii) the Fixed Trust Property
Value shall be no less than 101% of the Total Outstanding Balance A, and for
avoidance of doubt, this condition shall be satisfied if (i) the Fixed Trust
Property Value is no less than the Total Outstanding Value and (ii) the Fixed
Trust Property Value is no less than 101% of the Total Outstanding Balance A;

 

  (3) In the case where the Total Outstanding Balance B exists and the Total
Outstanding Balance A does not exist, the Counter-Performed Trust Receivables
Amount (Goods’ Value Equivalent) shall be no less than 120% of the Total
Outstanding Balance B minus the Fixed Trust Property Value, and for avoidance of
doubt, this condition shall be satisfied if the Fixed Trust Property Value is no
less than the Total Outstanding Balance B; or

 

  (4) In the case where neither the Total Outstanding Balance A nor the Total
Outstanding Balance B exist, there shall be no conditions.

 

1.72 “Trust Property” means all property arising from the Trust Receivables and
as a result of the management and disposal of the Trust Receivables.

 

1.73 “Trust Receivables” means, collectively, the Existing Trust Receivables and
the Prospective Trust Receivables.

 

1.74 “Trust Receivables Amount” means the principal amount of the Trust
Receivables.

 

1.75 “Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)”
means, with respect to each Trust Receivables, if the Settlor incurs tax
liabilities relating to Consumption Tax and Other Tax that are directly imposed
on the execution and performance of the Purchase and Sale Related Agreements
under which the Trust Receivables arise, the amount of such taxes payable by the
Settlor among the Trust Receivables Amount relating to such Trust Receivables.

 

1.76 “Trust Receivables Collections” means all amounts that the Trustee receives
from the Third Party Obligor or other persons as repayment of their debts
relating to the Trust Receivables.

 

1.77

“Trust Receivables Collections (Consumption Tax and Other Tax Equivalent)” means
the amounts that the Trustee deems as payments relating to the Trust Receivables
Amount (Consumption Tax and Other Tax Equivalent) among the Trust Receivables
Collections based on the Settlor’s Report, or the amounts that the Agent
reasonably deems as payments relating to the Trust Receivables (Consumption Tax
and Other Tax Equivalent) among the Trust Receivables Collections based on other
reports from the Settlor if the Trustee cannot determine the amounts to be paid

 

7



--------------------------------------------------------------------------------

(Translation)

 

 

relating to the Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent), including the cases where the Estimated Trust Receivables
Collection Amount set forth in the Settlor’s Report are inconsistent with the
amount of the Trust Receivables Collections, or any false information is
discovered or possibly exists in the Settlor’s Report.

 

1.78 “Trust Receivables Due Date” means, with respect to each Trust Receivables,
the fifteenth (15th) day (or the immediately following Business Day if such date
is not a Business Day) of the second (2nd) month after each calendar month in
which the Settlor sends an invoice indicating such Trust Receivables to the
Third Party Obligor under Clause 5.2 of the Purchase and Sale Agreement.

 

1.79 “Trust Termination Date” means the earliest of the following dates:

 

  (1) the Expiration Date (or if the Loan Receivables remains and the obligation
of the Borrower relating to the Loan Receivables has become immediately due and
payable as of the Expiration Date, the Regular Collection Calculation Date first
occurring after the date three (3) months after the date on which such
obligation of the Borrower becomes immediately due and payable);

 

  (2) the Regular Collection Calculation Date first occurring after the date on
which (i) the Loan Receivables cease to exist and (ii) the Agent recognizes that
the prospect of the Loan Receivables arising thereafter has ceased to exist due
to the termination of the Loan Agreements or extinguishment of the Lending
Obligation;

 

  (3) the Regular Collection Calculation Date first occurring after the date on
which (i) the outstanding balance with respect to the Trust Receivables ceases
to exist and (ii) the Agent recognizes that the prospect of the Trust
Receivables arising thereafter has ceased to exist; or

 

  (4) the Regular Collection Calculation Date first occurring after the date on
which the Trustee dispatches a notice of its intent to terminate this Agreement
under Clause 32 hereof.

 

1.80 “Trustee’s Extraordinary Report” has the meaning given in Clause 27.2 of
this Agreement.

 

1.81 “Trustee’s Regular Report” has the meaning given in Clause 27.1 of this
Agreement.

 

1.82 “Trustee’s Regular Report Deadline” means (i) 12 p.m. on the third (3rd)
Business Day after the Regular Collection Calculation Date corresponding to the
fifteenth (15th) day of each month (or the immediately following Business Day if
such date is not a Business Day) with respect to the Trustee’s Regular Report
relating to such Regular Collection Calculation Date, or (ii) 12 p.m. on the
fifth (5th) Business Day after the Regular Collection Calculation Date
corresponding to the last day of each month (or the immediately following
Business Day if such date is not a Business Day) with respect to the Trustee’s
Regular Report relating to such Regular Collection Calculation Date.

 

8



--------------------------------------------------------------------------------

(Translation)

 

2. PURPOSE OF THE TRUST

 

The Settlor has entrusted the Trust Receivables to the Trustee, and the Trustee
has accepted such Trust Receivables as of the execution date of this Agreement
for the purpose of managing and disposing such Trust Receivables for the benefit
of the Beneficiary.

 

3. ADDITIONAL ENTRUSTMENT OF FUNDS

 

3.1 If it is found that the Trust Property Maintenance Standards are not
satisfied, the Settlor shall first give notice of its intent to entrust
additional funds pursuant to the provisions of Clause 3.2 to the Trustee (the
“Notice of Additional Entrustment of Funds”) and then entrust additional funds
sufficient to satisfy the Trust Property Maintenance Standards to the Trustee on
or before the Business Day immediately following the date on which it is found
that the Trust Property Maintenance Standards are not satisfied, unless the
Settlor notifies the Agent pursuant to Clause 14.4(i) of the Loan Agreements of
its intent to pay to the Lenders all or any part (sufficient to satisfy the
Trust Property Maintenance Standards) of the Loan Receivables (the “Prepayment
Notice”) by 11 a.m. on the Business Day immediately following the date on which
it is found that the Trust Property Maintenance Standards are not satisfied.
Upon receipt of the additional funds, the Trustee shall notify the Agent of the
amount of the additional funds immediately (but no later than the second (2nd)
Business Day after the date of receipt of the additional funds).

 

3.2 The Settlor shall give the Prepayment Notice and the Notice of Additional
Entrustment of Funds to the Trustee and the Agent in a form separately agreed
upon between the Settlor, the Trustee and the Agent by 11 a.m. on the Business
Day immediately following the date on which it is found that the Trust Property
Maintenance Standards set forth in Clause 3.1 are not satisfied. In addition,
the Settlor shall submit the Application of Additional Entrustment of Funds in
Schedule 2 to the Trustee (and at the same time deliver a copy of the
Application for Additional Entrustment of Funds to the Agent ) when it gives the
Notice of Additional Entrustment of Funds.

 

3.3 In addition to the case set forth in Clause 3.1, if the Settlor, the Trustee
and the Agent separately agree, the Settlor may submit the Application for
Additional Entrustment of Funds to the Trustee (and at the same time deliver a
copy of the Application for Additional Entrustment of Funds to the Agent) and
entrust additional funds to the Trustee. Upon receipt of the additional funds,
the Trustee shall notify the Agent of the amount of the additional funds
immediately (but no later than the second (2nd) Business Day after the date of
receipt of the additional funds).

 

4. TERM OF THE TRUST

 

The term of this Agreement shall commence on the execution date of this
Agreement and end on the Trust Termination Date.

 

9



--------------------------------------------------------------------------------

(Translation)

 

5. TRANSFER OF THE INITIAL TRUST RECEIVABLES

 

5.1 The Settlor shall assign the Trust Receivables to the Trustee as of the
execution date of this Agreement as provided for in this Agreement, and the
Settlor and the Trustee hereby confirm without objection that the Trust
Assignment is a true and valid assignment and it is their intent that such
assignment of the Trust Receivables will be a true and valid assignment. For
avoidance of doubt, tax liabilities relating to Consumption Tax and Other Tax
incurred by the Settlor shall not be assigned to the Trustee due to such Trust
Assignment.

 

5.2 The assignment of the Existing Trust Receivables from the Settlor to the
Trustee shall become valid as of the execution date of this Agreement.

 

5.3 The assignment of the Prospective Trust Receivables from the Settlor to the
Trustee shall automatically become valid when the Prospective Trust Receivables
arise without any action by the Settlor or the Trustee.

 

6. ELIGIBILITY CRITERIA FOR TRUST RECEIVABLES

 

6.1 The Settlor represents and warrants to the Trustee and the Beneficiary that
each of the following matters is true and correct with respect to the Trust
Receivables, the Purchase and Sale Related Agreements and the Third Party
Obligor as of (i) the execution date of this Agreement with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise with respect to the Prospective Trust Receivables. Provided,
however, that the Trustee is not obliged to verify whether the eligibility
criteria set forth in this Clause 6.1 are satisfied.

 

  (1) The Trust Receivables satisfies all of the eligibility criteria set forth
below as of (i) the execution date of this Agreement with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise with respect to the Prospective Trust Receivables:

 

  (i) the Third Party Obligor is a resident of Japan and is a corporation;

 

  (ii) the payment terms of the Trust Receivables are subject to the provisions
of the Purchase and Sale Agreement;

 

  (iii) the outstanding balance and the payment date of the Counter-Performed
Trust Receivables and the Fixed Trust Receivables among the Existing Trust
Receivables (the outstanding balance of the Counter-Performed Trust Receivables
shall be the amount as of March 15, 2004) is as set forth in Schedule 1 and all
other provisions regarding the Trust Receivables in Schedule 1 are true and
accurate, and the outstanding balance of the Counter-Performed Trust Receivables
as of the execution date of this Agreement does not fall below the outstanding
balance of the Counter-Performed Trust Receivables set forth in Schedule 1;

 

  (iv) the Trust Receivables arise in the normal course of business of the
Settlor;

 

  (v) the Trust Receivables shall be collected on the Trust Receivables Due
Date;

 

  (vi) the Trust Receivables are the sole property of the Settlor, and the
Settlor holds all right, title and interest in and to the Trust Receivables;

 

  (vii) the Trust Receivables and the Purchase and Sale Agreement constitute the
obligations of the Third Party Obligor that are lawful, valid, binding and
enforceable in accordance with the terms thereof;

 

10



--------------------------------------------------------------------------------

(Translation)

 

  (viii) the Third Party Obligor has not been or is not likely to be in default
or otherwise in breach of the Trust Receivables or the Purchase and Sale
Agreement;

 

  (ix) the Trust Receivables have not been entirely or partially extinguished
due to nullification or termination of the Purchase and Sale Agreement, or
payment or set-off of the Trust Receivables (except for the extinguishment due
to the Set-off Treatment);

 

  (x) no event has occurred that would cause all or a part of the Trust
Receivables to lapse or give rise to defenses by the Third Party Obligor to the
performance of its obligations thereunder on the prescribed payment date,
including, without limitation, nullification, termination, cancellation or
novation of the Trust Receivables or the Purchase and Sale Agreement (excluding
defenses based on the Set-off Treatment), nor has the Third Party Obligor
claimed that such an event has occurred, and there is no threat thereof. The
accrual of the Trust Receivables from the Third Party Obligor shall not be
subject to any avoiding power (hinin-ken);

 

  (xi) no petition for attachment (sashiosae), provisional attachment
(kari-sashiosae), provisional disposition (kari-shobun), preservative
disposition (hozen-shobun), compulsory execution, auction, or disposition to
collect tax delinquencies has been filed by a third party with respect to the
Trust Receivables or against the Trust Receivables, nor are there any rights,
security interests or other encumbrances that have caused, or are likely to
cause any damage, loss, expense or liability (collectively, the “Damages”) to
the Trust Property;

 

  (xii) assignment of the Trust Receivables is not prohibited for any reason,
and neither prior notice to nor prior approval from the Third Party Obligor is
required with respect to any assignment, transfer or other disposal of the Trust
Receivables, and if such notice or approval is required, it has been provided or
obtained;

 

  (xiii) no provision of the Purchase and Sale Agreement has been amended,
released or waived, and no disposal has been made that is likely to affect the
Trust or any rights of the Beneficiary, including assignment or sale to a third
party of, or creation of security interests on, the Trust Receivables;

 

  (xiv) no promissory note, bill of exchange, check or other security has been
issued with respect to the payment of the Trust Receivables; and

 

  (xv) no lawsuit, arbitration, administrative procedure, or other dispute has
commenced or is likely to commence with respect to the Trust Receivables or the
Purchase and Sale Agreement, and no lawsuit, arbitration, administrative
procedure, or other dispute, or any event that would give rise to such lawsuit,
arbitration, administrative procedure, or other dispute, has occurred with the
Third Party Obligor and any other third party.

 

11



--------------------------------------------------------------------------------

(Translation)

 

  (2) None of the following events has occurred with respect to the Third Party
Obligor as of (i) the execution date of this Agreement, with respect to the
Existing Trust Receivables, or (ii) the date on which the Prospective Trust
Receivables arise, with respect to the Prospective Trust Receivables:

 

  (i) suspension of payment, or a petition of specific conciliation
(tokutei-chotei), bankruptcy (hasan), commencement of civil rehabilitation
procedures (minjisaiseitetsuzuki-kaishi), commencement of corporate
reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement of
corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures (including, without limitation, similar procedures taken outside
Japan);

 

  (ii) resolution for dissolution or order of dissolution;

 

  (iii) suspension or abolishment of the business, or disposition such as
suspension of business by competent government authorities;

 

  (iv) dishonor of a check or note;

 

  (v) a petition for attachment (sashiosae), provisional attachment
(kari-sashiosae), provisional disposition (kari-shobun), preservative
disposition (hozen-shobun), compulsory execution, auction, or disposition to
collect tax delinquencies filed against its property;

 

  (vi) a demand or a disposition to collect tax delinquencies due to nonpayment
of taxes;

 

  (vii) failure to perform all or a part of its payment obligations under the
Purchase and Sale Related Agreements when due;

 

  (viii) any breach of its obligations under the Purchase and Sale Related
Agreements;

 

  (ix) occurrence of an event of termination or acceleration under the Purchase
and Sale Related Agreements;

 

  (x) failure to perform its pecuniary obligations other than those under the
Purchase and Sale Related Agreements without reasonable cause within five (5)
Business Days of receiving a demand therefor (provided that the aggregate amount
of a single pecuniary obligation shall exceed one billion (1,000,000,000) yen
for this provision to apply);

 

  (xi) failure to satisfy the normal credit standards adopted by the Settlor; or

 

  (xii) occurrence of any event that the Trustee deems to affect the
preservation of the Trust Receivables.

 

  6.2 The Settlor acknowledges that the Trustee is entering into this Agreement
in reliance upon the representations and warranties made by the Settlor in
Clause 6.1.

 

7. REPRESENTATIONS AND WARRANTIES OF THE SETTLOR AND THE TRUSTEE

 

7.1 The Settlor represents and warrants to the Trustee and the Beneficiary that
each of the following matters is true and correct as of the execution date of
this Agreement.

 

  (1) The Settlor is a stock company duly incorporated and validly existing
under the laws of Japan.

 

  (2)

The Settlor has full legal competence necessary for the execution and

 

12



--------------------------------------------------------------------------------

(Translation)

 

 

performance of this Agreement, the execution and performance of this Agreement
by the Settlor and any transactions associated therewith are within the
corporate purposes of the Settlor and the Settlor has duly completed all
procedures necessary therefor under laws and ordinances, the Articles of
Incorporation and other internal company rules of the Settlor.

 

  (3) The execution and performance of this Agreement by the Settlor and any
transactions associated therewith will not result in (a) any violation of laws
and ordinances that bind the Settlor, (b) any breach of the Articles of
Incorporation or other internal company rules of the Settlor, or (c) any breach
in any material respect of a third-party contract to which the Settlor is a
party or which binds the Settlor or the assets of the Settlor.

 

  (4) This Agreement constitutes legal, valid and binding obligations of the
Settlor, and is enforceable against the Settlor in accordance with the terms of
thereof.

 

  (5) After the last day of the fiscal year ended in March 2003, there has been
no material change that will cause a significant deterioration of the business,
assets, or financial condition of the Settlor described in the audited fiscal
statement of that fiscal year or that may materially affect the performance of
the obligations of the Settlor under this Agreement.

 

  (6) No lawsuit, arbitration, administrative procedure, or other dispute has
commenced, or is likely to commence to the best knowledge of the Settlor, with
respect to the Settlor, that will or may materially cause adverse effects on the
performance of its obligations under this Agreement.

 

  (7) No acceleration event described in the Loan Agreements has occurred or is
likely to occur.

 

7.2 The Trustee represents and warrants to the Settlor and the Beneficiary that
each of the following matters is true and correct as of the execution date of
this Agreement.

 

  (1) The Trustee is a stock company duly incorporated and validly existing
under the laws of Japan.

 

  (2) The Trustee has full legal competence necessary for the execution and
performance of this Agreement, the execution and performance of this Agreement
by the Trustee and any transactions associated therewith are within the
corporate purposes of the Trustee and the Trustee has duly completed all
procedures necessary therefor under laws and ordinances, the Articles of
Incorporation and other internal company rules of the Trustee.

 

  (3) The execution and performance of this Agreement by the Trustee and any
transactions associated therewith will not result in (a) any violation of laws
and ordinances that bind the Trustee, (b) any breach of the Articles of
Icorporation or other internal company rules of the Trustee, or (c) any breach
in any material respect of a third-party contract to which the Trustee is a
party or which binds the Trustee or the assets of the Trustee.

 

  (4)

This Agreement constitutes legal, valid and binding obligations of the Trustee,

 

13



--------------------------------------------------------------------------------

(Translation)

 

 

and is enforceable against the Trustee in accordance with the terms of thereof.

 

  (5) After the last day of the fiscal year ended in March 2003, there has been
no material change that will cause a significant deterioration of the business,
assets, or financial condition of the Trustee described in the audited fiscal
statement of that fiscal year or that may materially affect the performance of
the obligations of the Trustee under this Agreement.

 

  (6) No lawsuit, arbitration, administrative procedure, or other dispute has
commenced, or is likely to commence to the best knowledge of the Trustee, with
respect to the Trustee, that will or may materially cause adverse effects on the
performance of its obligations under this Agreement.

 

  (7) None of the following events has occurred or is likely to occur with
respect to the Trustee:

 

  (i) suspension of payment, or a petition of specific conciliation
(tokutei-chotei), bankruptcy (hasan), commencement of civil rehabilitation
procedures (minjisaiseitetsuzuki-kaishi), commencement of corporate
reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement of
corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures (including, without limitation, similar procedures taken outside
Japan);

 

  (ii) resolution for dissolution or order of dissolution;

 

  (iii) suspension or abolishment of the business, or disposition such as
suspension of business by competent government authorities;

 

  (iv) suspension of transactions by a clearing house; or

 

  (v) deterioration of its business or financial conditions that would affect
the performance of its obligations under this Agreement.

 

8. COVENANTS BY THE SETTLOR

 

The Settlor hereby covenants to the Trustee that, during the term of the Trust,
the Settlor:

 

  (1) will immediately deliver to the Trustee, in readily cashable funds, any
funds that should be included in the Trust Property, such as principal or
delinquency charges, regardless of the name or nature of such funds, that are
received by the Settlor with respect to the Trust Receivables after the
execution date of this Agreement;

 

  (2) will duly exercise and perform all of its rights and obligations under the
Purchase and Sale Related Agreements, in accordance with all applicable laws and
ordinances and the terms of the Purchase and Sale Related Agreements;

 

  (3)

will not take an action that is likely to cause Damages to the Trust Property or
adversely affect the rights of the Trustee or the Beneficiary under this
Agreement, including termination of the Purchase and Sale Agreement,

 

14



--------------------------------------------------------------------------------

(Translation)

 

 

amendment, release or waiver of the terms of the Purchase and Sale Related
Agreements, or assignment or pledge of, or creation of security interests on,
the Trust Receivables to a third party other than the Trustee;

 

  (4) will not take any action that will allow the Third Party Obligor or
another third party to acquire grounds for or a right of defense against the
Trustee with respect to the Trust Receivables or otherwise prejudice the rights
of the Trustee and the Beneficiary relating to the Trust Receivables;

 

  (5) will notify the Trustee without delay of the occurrence of any event that
will materially affect the financial or business conditions of the Settlor; and

 

  (6) will comply with all matters prescribed in this Agreement.

 

9. INDEMNIFICATION

 

The Settlor shall indemnify the Trustee for any Damages suffered or incurred by
the Trustee or the Trust Property due to the Settlor’s breach of its
representations and warranties set forth in Clauses 6.1 and 7.1 or its
obligations under this Agreement. If the Settlor does not indemnify the Trustee
for Damages suffered or incurred by the Trustee, the Trustee may be indemnified
out of the funds within the Trust Property.

 

10. PERFECTION OF ASSIGNMENT

 

10.1 The Settlor shall obtain a written approval of the Third Party Obligor
bearing a certified date (kakutei-hizuke) in the form prescribed in Schedule 3
with respect to the Trust Assignment and deliver such written approval to the
Trustee.

 

10.2 Upon receipt of the written approval set forth in Clause 10.1, the Trustee
shall deliver to the Agent a copy of such written approval together with a
notarized document with the Trustee’s seal affixed thereto certifying that such
copy is a true copy of the original and the original is kept by the Trustee.

 

10.3 The Settlor shall bear all expenses necessary for the procedures set forth
in Clause 10.2.

 

11. DELIVERY OF RECEIVABLES CERTIFICATES

 

11.1 The Settlor shall deliver the Related Documents held by the Settlor as of
the execution date of this Agreement to the Trustee by way of agreement on
possession (senyu kaitei) at the time of execution of this Agreement.

 

11.2 If the Settlor comes to hold, after the execution date of this Agreement,
the Related Documents that were not held by the Settlor at the time of execution
of this Agreement, the Settlor shall immediately deliver to the Trustee such
Related Documents by way of agreement on possession (senyu kaitei).

 

11.3 Notwithstanding the provisions in Clauses 11.1 and 11.2, the Settlor shall,
upon request by the Trustee, deliver the Related Documents to the Trustee by way
of actual delivery, or provide the Trustee with access to the Related Documents.

 

15



--------------------------------------------------------------------------------

(Translation)

 

12. INDICATION OF THE TRUST

 

12.1 With respect to the Trust Property, the Trustee may omit to register or
record, or indicate or describe the trust unless it deems it necessary.

 

12.2 If the cooperation of the Settlor is needed with respect to the indication
of the trust, the Settlor shall cooperate with the Trustee as necessary.

 

13. DUE DILIGENCE OBLIGATIONS

 

The Trustee shall not be liable for the Damages incurred by the Trust Property
or the Beneficiary that are not due to its willful misconduct or negligence to
the extent that the Trustee provides the Trust Administrative Services with the
due care of a good manager and in accordance with the provisions of this
Agreement.

 

CHAPTER 2 BENEFICIAL INTERESTS

 

14. BENEFICIARY

 

The initial Beneficiary of the principal and proceeds of the Trust under this
Agreement shall be the Settlor.

 

15. TYPE OF THE BENEFICIAL INTERESTS

 

There shall be one (1) type of Beneficial Interests created in the Trust. The
initial principal amount of the Beneficial Interests shall be 8,267,443,188yen,
which corresponds to the amount of the initial trust principal.

 

16. DIVISION OF THE BENEFICIAL INTERESTS

 

The Beneficiary may not divide the Beneficial Interests into units without prior
written approval from the Trustee.

 

17. ISSUANCE OF BENEFICIAL INTERESTS CERTIFICATES

 

17.1 The Trustee may omit issuing the Beneficial Interests certificates unless
requested by the Beneficiary.

 

17.2 If the Beneficiary assigns all or a part of its Beneficial Interests in
accordance with the provisions of Clause 18, the Trustee shall collect from the
Beneficiary those Beneficial Interests certificates already issued (if any) and
shall deliver new Beneficial Interests certificates to the new Beneficiary.

 

18. ASSIGNMENT AND PLEDGE OF THE BENEFICIAL INTERESTS

 

18.1 The Beneficiary may not assign to a third party, create a security interest
on, or otherwise dispose of the Beneficial Interests, without prior written
approval from the Trustee.

 

16



--------------------------------------------------------------------------------

(Translation)

 

18.2 Notwithstanding the provisions of Clause 18.1, the Beneficiary may create
first-priority and second-priority floating pledges (collectively, the “Floating
Pledges”) on the Beneficial Interests for the benefit of each Lenders. The
Trustee shall approve the creation of the Floating Pledges by issuing a
certificate bearing a certified date (kakutei-hizuke).

 

18.3 The Trustee hereby approves in advance that the Beneficial Interests may be
assigned to the Lenders through enforcement of the Floating Pledges. The Trustee
shall give written approval bearing a certified date (kakutei-hizuke) if
necessary for the purpose of perfecting the assignment of the Beneficial
Interests.

 

CHAPTER 3 MANAGEMENT AND DISPOSAL OF THE TRUST PROPERTY

 

19. REPORT REGARDING THE TRUST RECEIVABLES BY THE SETTLOR

 

19.1 The Settlor shall report to the Trustee in the Settlor’s Report Form by
each Settlor’s Regular Report Deadline (i) the Fixed Trust Receivables Amount
(broken down into the Fixed Trust Receivables Amount (Goods’ Value Equivalent)
and the Fixed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)) as of the immediately preceding Regular Collection Calculation
Date, (ii) the Counter-Performed Trust Receivables Amount (broken down into the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) and the
Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)) as of the immediately preceding Regular Collection Calculation
Date, (iii) the amount to be paid by the Third Party Obligor as of the next
Trust Receivables Due Date as the payment relating to the Trust Receivables (the
“Estimated Trust Receivables Collection Amount”) (broken down into the Estimated
Trust Receivables Collection Amount (Goods’ Value Equivalent) and the Estimated
Trust Receivables Collection Amount (Consumption Tax and Other Tax Equivalent)),
and (iv) any other matters required to be reported in the Settlor’s Report Form
(these reports shall be referred to as the “Settlor’s Regular Report”).

 

19.2

If it is discovered that the Settlor’s Regular Report contains false
information, the Settlor shall immediately report to the Trustee in the
Settlor’s Report Form the true information of the Fixed Trust Receivables Amount
(broken down into the Fixed Trust Receivables Amount (Goods’ Value Equivalent)
and the Fixed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)), Counter-Performed Trust Receivables Amount (broken down into the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) and the
Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)), Estimated Trust Receivables Collection Amount (broken down into
the Estimated Trust Receivables Collection Amount (Goods’ Value Equivalent) and
the Estimated Trust Receivables Collection Amount (Consumption Tax and Other Tax
Equivalent)) and any other matters required to be reported in the Settlor’s
Report Form (these reports shall be referred to as the “Settlor’s Extraordinary
Report”), unless it is apparent that, even if based on the true information of
the Fixed Trust Receivables Amount and Counter-Performed Trust Receivables
Amount (and the breakdowns thereof), (i) the Fixed Trust Property Value is not
less than the Total Outstanding Balance A at the time such information was
discovered to be false, and

 

17



--------------------------------------------------------------------------------

(Translation)

 

 

(ii) the Counter-Performed Trust Receivables Amount is not less than 120% of the
Total Outstanding Balance at the time the such information was discovered to be
false minus the Fixed Trust Property Value. If the Settlor makes the Settlor’s
Extraordinary Report, it shall reflect the details of such Settlor’s
Extraordinary Report in the next Settlor’s Regular Report.

 

19.3 In addition to the report described in Clause 19.2, the Settlor shall, upon
request by the Trustee, immediately report to the Trustee any matters regarding
the Trust Property relating to such request.

 

19.4 The Settlor shall indemnify the Trustee, the Agent or the Lenders for any
Damages suffered by them due to false information in the reports described in
Clauses 19.1 and 19.2.

 

20. FLOATING PLEDGE ENFORCEMENT NOTICE

 

20.1 If the Trustee receives from the Agent a written notice to the effect that
the Floating Pledges will be enforced (the “Floating Pledge Enforcement Notice”)
(the receipt of the Floating Pledge Enforcement Notice by the Trustee shall be
referred to as a “Repayment Formula Revision Event”), the Trustee shall
immediately prepare a written document bearing a certified date (kakutei-hizuke)
that certifies the receipt of the Floating Pledge Enforcement Notice by the
Trustee as described in the Floating Pledge Enforcement Notice, and deliver such
document to the Agent.

 

20.2 The Trustee is not obliged to inspect and confirm whether the details of
the Floating Pledge Enforcement Notice are valid under the Floating Pledge
Agreement relating to the Floating Pledges, this Agreement or other agreements
relating to the enforcement of the Floating Pledges. The Trustee shall not be
liable for indemnifying the Settlor for any Damages suffered by the Settlor due
to the Trustee treating the Floating Pledge Enforcement Notice as valid although
it is invalid.

 

21. DELEGATION OF A PART OF THE TRUST ADMINISTRATIVE SERVICES

 

The Trustee may delegate all or a part of the Trust Administrative Services to
the Settlor or another third party.

 

22. MANAGEMENT OF THE FUNDS WITHIN THE TRUST PROPERTY

 

The Trustee shall manage the funds within the Trust Property in the Collection
Account.

 

23. OPENING OF THE ACCOUNT

 

The Trustee shall open the Collection Account for the purpose of managing the
Trust Property.

 

24 INSTRUCTION OF BENEFICIARY

 

24.1

With respect to matters not provided for in this Agreement relating to the
administration and management of the Trust Property, any of the following
persons (the “Instructor”) may give instructions relating to the method of
administration of

 

18



--------------------------------------------------------------------------------

(Translation)

 

 

the Trust Property (the “Administration Method Instruction”) to the Trustee
subject to the following categories and the Trustee may request the
Administration Method Instruction from the Instructor.

 

  (1) If the Repayment Formula Revision Event has not occurred:

Beneficiary and Agent

 

The Beneficiary and the Agent shall, upon consultation, give instructions under
their joint names. If the Beneficiary and the Agent fail to reach an agreement
through consultation, the Agent may independently give instructions and the
Trustee shall follow such instructions independently given by the Agent.

 

  (2) If the Repayment Formula Revision Event has occurred:

Agent

 

24.2 Notwithstanding the provisions of Clause 24.1, if the Trustee deems that
the administration of the Trust Property in accordance with the Administration
Method Instruction: (i) is significantly unreasonable in terms of executing the
purpose of the Trust; (ii) violates laws and ordinances, directives or other
similar rules; or (iii) is impossible or significantly difficult, the Trustee
may choose not to follow the Administration Method Instruction.

 

24.3 The Trustee shall not be liable to the Settlor or the Beneficiary for any
Damages incurred by the Trust Property due to any of the following events:

 

  (1) If the Trustee manages the Trust Property in accordance with the
Administration Method Instruction;

 

  (2) If the Trustee chooses not follow the Administration Method Instruction
pursuant to Clause 24.2; or

 

  (3) If the Trustee does not receive the Administration Method Instruction
within a reasonable period of time although it has requested the Administration
Method Instruction as provided for in Clause 24.1.

 

CHAPTER 4 CALCULATION OF THE TRUST

 

25. DEFINITION OF PRINCIPAL AND PROCEEDS

 

25.1 Under this Agreement, the trust principal shall be the sum of the
following:

 

  (1) Fixed Trust Receivables and Counter-Performed Trust Receivables;

 

  (2) Trust Receivables Collection relating to the Trust Receivables; and

 

  (3) Funds entrusted to the Trust Property (including additional funds
entrusted pursuant to Clause 3 and funds paid to the Trustee pursuant to Clause
26).

 

19



--------------------------------------------------------------------------------

(Translation)

 

25.2 Under this Agreement, the trust proceeds shall be the sum of the following:

 

  (1) Proceeds from the management of the funds pursuant to Clause 22; and

 

  (2) Proceeds otherwise accruing from the Trust Receivables other than the
trust principal.

 

26. TREATMENT OF INELIGIBLE RECEIVABLES

 

26.1 If it is found that the Trust Receivables are or has become the Ineligible
Receivables, the Trustee may request the Settlor repurchase the Ineligible
Receivables at its nominal value (the “Repurchase Price”) in accordance with a
written instruction from the Agent, or, if all or a part of the Ineligible
Receivables has already been extinguished due to assertion of grounds for
defense by the Third Party Obligor (excluding defense based on the Set-off
Treatment) or other reasons, the Trustee may request the Settlor pay the amount
equivalent to all or a part of such Ineligible Receivables that has been
extinguished.

 

26.2 The Trustee is not obliged to request the Settlor repurchase the Ineligible
Receivables or pay the equivalent amount as described in Clause 26.1 and shall
not be liable for indemnifying the Settlor or the Beneficiary for any Damages
incurred by the Trust Property due to its failure to make such request, unless
the Trustee has been instructed by the Agent under Clause 26.1.

 

26.3 The assignment of the Ineligible Receivables through repurchase thereof
pursuant to Clause 26.1 shall become effective when the Settlor pays to the
Trustee the Repurchase Price in full. The Trustee shall cooperate with the
Settlor as necessary, to the extent possible for the Trustee, with respect to
the perfection of the assignment of the Ineligible Receivables to the Settlor
through repurchase thereof by the Settlor.

 

26.4 If the Settlor becomes aware that the Trust Receivables are or have become
the Ineligible Receivables, it shall immediately notify the Trustee and the
Agent. If the Trustee becomes aware that the Trust Receivables are or have
become the Ineligible Receivables, it shall immediately notify the Beneficiary
and the Agent. Provided, however, that the Trustee shall not be liable for
indemnifying the Beneficiary and the Agent for the Damages arising due to its
failure to give notice as provided for in this Clause 26.4, unless the Trustee
intentionally fails to notify the Beneficiary and the Agent although it is aware
that the Trust Receivables are or have become the Ineligible Receivables.

 

27. CALCULATION AND REPORT OF THE TRUST

 

27.1

The Trustee shall, upon receipt of the Settlor’s Regular Report, calculate on
the Trust Calculation Date profits and losses for the Collection Calculation
Period during which the immediately preceding Regular Collection Calculation
Date falls in accordance with such Settlor’s Regular Report, and report to the
Beneficiary and the Agent the result of such calculation in a form otherwise
agreed upon between the Beneficiary, the Trustee and the Agent on or before each
Trustee’s Regular Report Deadline (or immediately after receiving the Settlor’s
Regular Report if the Settlor’s Regular Report is not received by the Settlor’s
Regular Report Deadline) (such report shall be referred to as the “Trustee’s
Regular Report”). The Trustee’s

 

20



--------------------------------------------------------------------------------

(Translation)

 

 

Regular Report shall include the Fixed Trust Receivables Amount (broken down
into the Fixed Trust Receivables Amount (Goods’ Value Equivalent) and the Fixed
Trust Receivables Amount (Consumption Tax and Other Tax Equivalent)), the
Counter-Performed Trust Receivables Amount (broken down into the
Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent) and the
Counter-Performed Trust Receivables Amount (Consumption Tax and Other Tax
Equivalent)) and the amount of funds within the Trust Property (shown as the
amount of the Trust Receivables Collections (Consumption Tax and Other Tax
Equivalent)) as of the immediately preceding Regular Collection Calculation Date
or other report relating to matters concerning the Trust Property as required by
the Agent.

 

27.2 The Trustee shall, upon receipt of the Settlor’s Extraordinary Report,
report to the Agent in a form separately agreed upon between the Beneficiary,
the Trustee and the Agent the true information of the Fixed Trust Receivables
Amount (broken down into the Fixed Trust Receivables Amount (Goods’ Value
Equivalent) and the Fixed Trust Receivables Amount (Consumption Tax and Other
Tax Equivalent)), the Counter-Performed Trust Receivables Amount (broken down
into the Counter-Performed Trust Receivables Amount (Goods’ Value Equivalent)
and the Counter-Performed Trust Receivables Amount (Consumption Tax and Other
Tax Equivalent)), the amount of funds within the Trust Property (the amount of
the Trust Receivables Collections (Consumption Tax and Other Tax Equivalent)
shall be shown), and any other matters required to be reported in a form
separately agreed upon between the Beneficiary, the Trustee and the Agent (the
“Trustee’s Extraordinary Report”) by 12 p.m. on the second (2nd) Business Day
after the date on which the Trustee received the Settlor’s Extraordinary Report.
If the Trustee makes the Trustee’s Extraordinary Report, it shall reflect the
details of the changes made in such Trustee’s Extraordinary Report in the next
Trustee’s Regular Report.

 

27.3 The Trustee may rely on the Settlor’s Report in reporting the Fixed Trust
Receivables Amount and the Counter-Performed Trust Receivables Amount under
Clauses 27.1 and 27.2 and shall not be obliged to confirm on its own the
truthfulness of the report made by the Settlor. The Trustee shall not be liable
for indemnifying the Trust Property, the Agent or the Lenders for the Damages
suffered by them due to any false information in the report made by the Settlor.

 

27.4 If the Beneficiary and the Agent make no objections to the reports
described in Clauses 27.1 and 27.2 during a period of five (5) Business Days
after receiving such report from the Trustee, the Beneficiary and the Agent
shall be deemed to approve the details of such report.

 

28. PAYMENT OF TAXES AND EXPENSES

 

28.1 The Trustee may pay the Expenses out of the Trust Property in accordance
with the provisions of this Agreement.

 

28.2 If the amount of the Trust Property is not sufficient to pay the Expenses
as set forth in Clause 28.1, the Trustee may request the Settlor entrust
additional funds equal to such shortfall. Upon receipt of such request, the
Settlor shall immediately entrust such additional funds to the Trustee.

 

21



--------------------------------------------------------------------------------

(Translation)

 

29. TRUST FEES

 

29.1 The Settlor shall pay the Trust Fees to the Trustee in accordance with the
Memorandum regarding Trust Fees (the “Memorandum regarding Trust Fees”), which
is set out as separately agreed between the Settlor and the Trustee.

 

29.2 If the Trust Fees set forth in the Memorandum regarding Trust Fees are not
paid to the Trustee, the Trustee may receive the amount equal to the amount of
the Trust Fees as set forth in the Memorandum regarding Trust Fees out of the
Trust Property as the Trust Fees, and if the amount of the Trust Property is not
sufficient to pay the Trust Fees as set forth in Clause 29.1, the Trustee may
request the Settlor pay to the Trustee an amount equal to such shortfall. Upon
receipt of such request, the Settlor shall immediately pay such an amount to the
Trustee.

 

CHAPTER 5 DELIVERY OF PRINCIPAL AND PROCEEDS OF THE BENEFICIAL INTERESTS

 

30. REPAYMENT OF PRINCIPAL AND DELIVERY OF PROCEEDS DURING THE TERM OF THE TRUST

 

The Agent shall, by 12 p.m. on each Collection Delivery Date (or, if the
Collection Calculation Date relating to such Collection Delivery Date
corresponds to the Regular Collection Calculation Date and further if the
Trustee’s Regular Report relating to such Regular Collection Calculation Date
does not reach the Agent by the Trustee’s Regular Report Deadline, by 12 p.m. on
the Business Day immediately following the Business Day which corresponds to
(or, if the Agent receives the Trustee’s Regular Report on the day other than a
Business Day, which immediately follows) the day on which the Agent receives the
Trustee’s Regular Report if it receives such report before 12 p.m., or by 12
p.m. on the second (2nd) Business Day after the Business Day which corresponds
to (or, if the Agent receives the Trustee’s Regular Report on the day other than
a Business Day, which immediately follows) the day on which the Agent receives
the Trustee’s Regular Report if it receives such report after 12 p.m.), instruct
the Trustee to repay the trust principal and dispose of the trust proceeds in
accordance with the following method and order based on the Trustee’s Regular
Report relating to such Trustee’s Regular Report Deadline; provided, that if the
Agent deems that there is, or may be, a material concern with respect to the
collection of the Loan Receivables or any other emergency occurs or is likely to
occur, the Agent shall follow the procedures for the decision-making of the
Majority Lenders and may instruct the Trustee to dispose of the Principal
Collections in a method other than that provided for in Clause 30.2 (2) with the
consent of the Majority Lenders, and the Beneficiary shall give approval
therefor in advance; and provided further, that if the Agent instructs the
Principal Collections to be delivered to the Lenders, it shall instruct that
such delivery be made through the Agent. The Trustee shall repay the trust
principal and dispose of the trust proceeds in accordance with the instructions
given by the Agent on or before each Collection Delivery Date (or, if the
Trustee has not received instructions from the Agent by 12 p.m. on such
Collection Delivery Date, on or before the Business Day immediately following
the Business Day which corresponds to (or, if the Trustee receives the
instructions from the Agent on the day other than a Business Day, which
immediately follows) the day

 

22



--------------------------------------------------------------------------------

(Translation)

 

on which the Trustee receives instructions from the Agent if it receives such
instructions before 12 p.m., and on or before the second (2nd) Business Day
after the Business Day which corresponds to (or, if the Trustee receives the
instructions from the Agent on the day other than a Business Day, which
immediately follows) the day on which the Trustee receives instructions from the
Agent if it receives such instructions after 12 p.m.).

 

30.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 30.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

30.2 The Principal Collections (including the funds incorporated into the trust
principal pursuant to Clause 30.1 (3)) shall be disposed of in the following
order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 30.1 (1) and (2) above, the Principal Collections will be
appropriated for such payment. In this case, the equivalent amount shall be
deducted from the principal of the Beneficial Interests.

 

(2)   (i)    As of the Regular Collection Delivery Date, the Principal
Collections (after deducting the amount appropriated under this Clause 30.2 (1),
if any) will be delivered to the Beneficiary in accordance with the written
instruction given by the Agent to the extent that the Trust Property Maintenance
Standards are satisfied.     (ii)    As of the Extraordinary Collection Delivery
Date, the Principal Collections (after deducting the amount appropriated under
this Clause 30.2 (1), if any) will be retained in the Collection Account.

 

31. REPAYMENT OF TRUST PRINCIPAL AND DISPOSAL OF TRUST PROCEEDS AFTER THE
OCCURRENCE OF REPAYMENT METHOD REVISION EVENT

 

Notwithstanding the provisions of Clause 30, if the Repayment Formula Revision
Event occurs, the Agent shall, by 12 p.m. on each subsequent Collection Delivery
Date (or, if the Collection Calculation Date relating to such Collection
Delivery Date corresponds to the Regular Collection Calculation Date and further
if the Trustee’s Regular Report relating to such Regular Collection Calculation
Date does not reach the Agent by the Trustee’s Regular Report Deadline, by 12
p.m. on the Business Day immediately following the Business Day which
corresponds to (or, if the Agent receives the Trustee’s Regular Report on the
day other than a Business Day, which immediately follows) the day on which the
Agent receives the Trustee’s Regular

 

23



--------------------------------------------------------------------------------

(Translation)

 

Report if it receives such report before 12 p.m., or by 12 p.m. on the second
(2nd) Business Day after the Business Day which corresponds to (or, if the Agent
receives the Trustee’s Regular Report on the day other than a Business Day,
which immediately follows) the day on which the Agent receives the Trustee’s
Regular Report if it receives such report after 12 p.m.), instruct the Trustee
to repay the trust principal and dispose of the trust proceeds in accordance
with the following method and order based on the Trustee’s Regular Report
relating to such Trustee’s Regular Report Deadline; provided, that the Agent may
instruct the Trustee to dispose of the Principal Collections in a method other
than that provided for in Clause 31.2 (2) with the consent of the Majority
Lenders, and the Beneficiary shall give approval therefor in advance; and
provided further, that if the Agent instructs the Principal Collections to be
delivered to the Lenders, it shall instruct that such delivery be made through
the Agent. The Trustee shall repay the trust principal and dispose of the trust
proceeds in accordance with the instruction given by the Agent on or before each
Collection Delivery Date (or, if the Trustee has not received instructions from
the Agent by 12 p.m. on such Collection Delivery Date, on or before the Business
Day immediately following the Business Day which corresponds to (or, if the
Trustee receives the instructions from the Agent on the day other than a
Business Day, which immediately follows) the day on which the Trustee receives
instructions from the Agent if it receives such instructions before 12 p.m., and
on or before the second (2nd) Business Day after the Business Day which
corresponds to (or, if the Trustee receives the instructions from the Agent on
the day other than a Business Day, which immediately follows) the day on which
the Trustee receives instructions from the Agent if it receives such
instructions after 12 p.m.).

 

31.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 31.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

31.2 The Principal Collections (including the funds incorporated into the trust
principal pursuant to Clause 31.1 (3)) shall be disposed of in the following
order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 31.1 (1) and (2), the Principal Collections will be appropriated
for such payment. In this case, the equivalent amount shall be deducted from the
principal of the Beneficial Interests.

 

  (2) All of the Principal Collections (after deducting the amount appropriated
under this Clause 31.2 (1), if any) will be delivered to any person designated
by the Agent in the Floating Pledge Enforcement Notice, in accordance with the
written instruction given by the Agent; provided, however, that if the Principal
Collections are delivered to the Lenders, such delivery shall be made through
the Agent.

 

24



--------------------------------------------------------------------------------

(Translation)

 

CHAPTER 6 TERMINATION OF TRUST

 

32. TERMINATION OF THE TRUST AGREEMENT

 

32.1 The Settlor, the Trustee and the Beneficiary may not terminate this
Agreement during the term of the Trust.

 

32.2 Notwithstanding the provisions of Clause 32.1, the Trustee may terminate
this Agreement if any of the following events occurs. In this case, the Trustee
shall notify the Settlor and the Beneficiary of its intent to terminate this
Agreement and this Agreement shall terminate as of the first Regular Collection
Calculation Date after the date on which the Trustee sends such notice.

 

  (1) If the Trustee considers that the achievement of the purpose of this
Agreement or provision of the Trust Administrative Services by the Trustee has
become impossible or significantly difficult from an objective perspective due
to the occurrence of an event equivalent to the Exemption Event.

 

  (2) If Trustee does not receive payment of the Trust Fees in full as of the
Regular Collection Calculation Date and does not receive the payment of such
Trust Fees by the tenth (10th) Business Day after such Regular Collection
Calculation Date.

 

  (3) If all of the Floating Pledges are extinguished.

 

33. DELIVERY OF PRINCIPAL AND PROCEEDS UPON TERMINATION OF THE TRUST

 

The Trustee shall make the final calculations with respect to the Trust Property
immediately after receiving the report from the Settlor as set forth in Clause
19 relating to the final Collection Calculation Date, and then immediately
deliver all of the property within the Trust Property based on such calculations
in the following order of priority; provided, that if the Agent instructs the
Principal Collections or the uncollected Trust Receivables to be delivered to
the Lenders, it shall instruct that such delivery be made through the Agent.

 

33.1 The Interest Collections shall be disposed of in the following order.

 

  (1) Payment of the Expenses relating to the Trust Property that have become
due and payable.

 

  (2) Payment of the Trust Fees that have become payable.

 

  (3) Incorporation into the trust principal of the outstanding amount after
deducting the amounts provided in Clause 33.1 (1) and (2) above. In this case,
the principal of the Beneficial Interests shall be increased to the extent of
such outstanding amount.

 

25



--------------------------------------------------------------------------------

(Translation)

 

33.2 The Principal Collections shall be disposed of in the following order:

 

  (1) If the Interest Collections are not sufficient to make payment provided
for in Clause 33.1 (1) and (2), the Principal Collections will be appropriated
for such payment. In this case, the equivalent amount shall be deducted from the
principal of the Beneficial Interests.

 

  (2) All of the Principal Collections (after deducting the amount appropriated
under this Clause 33.2 (1), if any) will be delivered to (i) any person
designated by the Agent in the Floating Pledge Enforcement Notice (if delivered
to the Lenders, such delivery shall be made through the Agent), if the Repayment
Formula Revision Event has occurred, or (ii) the Beneficiary, in other cases, in
accordance with written instructions given by the Agent; provided, however, that
if the Loan Receivables exist in the case of (ii) in the preceding sentence, the
Trustee shall deliver to the Agent the Principal Collections (after deducting
the amount appropriated under this Clause 33.2 (1), if any), and the Beneficiary
shall create a security interest over the amount of the Principal Collections in
order to secure payment of the Loan Receivables to the Lenders subject to
substantially the same terms and conditions as those of the Floating Pledge (the
method of creating the security interest shall be determined upon consultation
between the Agent and the Beneficiary) or appropriate the amount of the
Principal Collections for payment of the Loan Receivables pursuant to the
provisions of Clauses 14.1 through 14.3 of the Loan Agreements. If the delivery
of the Principal Collections is made as set forth in this Clause 33.2(2), the
Trustee shall be released from its liability to the Settlor, the Beneficiary,
the Agent and the Lenders with respect to the disposal of the Trust Property.

 

33.3 The uncollected Trust Receivables (if any) shall be delivered to (i) any
person designated by the Agent in the Floating Pledge Enforcement Notice (if
delivered to the Lenders, such delivery shall be made through the Agent), if the
Repayment Formula Revision Event has occurred, or (ii) the Beneficiary, in other
cases; provided, however, that if the Loan Receivables exist in the case of (ii)
in the preceding sentence, the Trustee shall deliver the uncollected Trust
Receivables to the Agent, and the Beneficiary shall create a security interest
over such uncollected Trust Receivables in order to secure payment of the Loan
Receivables to the Lenders subject to substantially the same terms and
conditions as those of the Floating Pledges (the method of creating the security
interest shall be determined upon consultation between the Agent and the
Beneficiary) or, if All Lenders agree thereto, appropriate such uncollected
Trust Receivables for payment of the Loan Receivables by way of converting such
uncollected Trust Receivables into cash or otherwise. If the delivery of the
uncollected Trust Receivables is made as set forth in this Clause 33.3, the
Trustee shall be released from its liability to the Settlor, the Beneficiary,
the Agent and the Lenders with respect to disposal of the Trust Property.

 

26



--------------------------------------------------------------------------------

(Translation)

 

CHAPTER 7 MISCELLANEOUS

 

34. NOTICE

 

Any notice to be given under this Agreement shall be in writing and given by
personal delivery, certified mail, motorcycle delivery or facsimile transmission
to the following addresses:

 

Settlor and Initial Beneficiary:

 

33-4, Nishi-Shinjuku 4-chome, Shinjuku-ku, Tokyo 160-0023

FASL JAPAN LIMITED

Business Promotion Division

 

TEL: 03-5302-2200

FAX: 03-5302-2674

 

Trustee:

 

5-1, Marunouchi 1-chome, Chiyoda-ku, Tokyo 100-8240Mizuho Trust & Banking Co.,
Ltd.

Securitization Business Department I

 

TEL: 03-3240-7061

FAX: 03-3240-7213

 

35. SUBMISSION OF SEAL IMPRESSION

 

35.1 The seal impressions or signatures to be used by the Settlor and the
Beneficiary shall be registered with the Trustee in advance.

 

35.2 If the Trustee delivers the Trust Property or takes any other action after
comparing, with due care, the seal impression or signature used on a receipt or
any other documents with the seal impression or signature submitted pursuant to
Clause 35.1 and confirming that such seal impression or signature is true and
correct, the Trustee shall not be liable for indemnifying any Damages caused
thereby for any reason whatsoever, unless such Damages are caused due to the
Trustee’s willful misconduct or negligence.

 

36. NOTIFICATION

 

36.1 The Settlor and the Beneficiary shall notify the Trustee and carry out
procedures prescribed by the Trustee if any of the following events occurs:

 

  (1) any changes to the name, organization, location, representatives, agents
or registered seal or signature;

 

  (2) loss of any agreement, Beneficial Interests certificate or registered
seal;

 

  (3) any other matter deemed material relating to this Agreement.

 

36.2 The Trustee shall not be liable for indemnifying any Damages arising as a
result of a delay by the Settlor or Beneficiary in making a notification
described in Clause 36.1.

 

27



--------------------------------------------------------------------------------

(Translation)

 

37. ACCESS TO THE DETAILS OF THE TRUST RECEIVABLES

 

The Trustee shall, if requested by the Beneficiary, make available to the
Beneficiary details of the Trust Receivables, during the Trustee’s business
hours at the principal office of the Trustee, except as deemed necessary to
protect the Trust Receivables information of the obligor.

 

38. FRACTIONS LESS THAN ONE YEN

 

In respect of calculations of any amounts contemplated by this Agreement, any
fractions less than one yen shall be rounded down to the nearest whole yen.

 

39. GOVERNING LAW

 

This Agreement shall be governed by, and construed in accordance with, the laws
of Japan.

 

40. JURISDICTION

 

The Tokyo District Court shall have jurisdiction as the court of first instance
with respect to any action or other dispute arising out of or in connection with
this Agreement, unless the exclusive jurisdiction is otherwise prescribed by
law.

 

41. AMENDMENTS TO THIS AGREEMENT

 

This Agreement may not be amended except as agreed in writing by the Settlor,
the Trustee, and the Beneficiary and approved in writing by the Agent.

 

42. EXPENSES

 

All stamp duties, registration fees and any other similar public charges
incurred by the Settlor or the Trustee in relation to the preparation, delivery,
registration, enforcement, amendment or revision of this Agreement shall be
borne by that party.

 

43. APPLICATION OF THE LOAN AGREEMENTS

 

The provisions of the Loan Agreements shall apply mutatis mutandis to matters
relating to the rights and obligations of the Agent and any other provisions of
this Agreement among those not provided for in this Agreement.

 

44. CONSULTATION

 

The parties hereto shall resolve any matters not provided for in this Agreement
or doubts as to the meaning of the provisions of this Agreement upon mutual
consultation in good faith.

 

(The space below has been intentionally left blank.)

 

28



--------------------------------------------------------------------------------

(Translation)

 

List of Schedules

 

Schedule 1:

  

Description of Accounts Receivables

Schedule 2:

  

Application for Additional Entrustment of Funds

Schedule 3:

  

Request for Approval of Assignment of Receivables and Approval of Assignment of
Receivables

Schedule 4:

  

Settlor’s Report Form

 

29



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

 

Schedule 4

 

CREDITORS’ AGREEMENT

 

FASL JAPAN LIMITED (the “Borrower”), the financial institutions set forth as
Lender A under Section 3 of the Schedule attached hereto (all of the Lenders A
collectively referred to as “Lenders A” or “All Lenders A,” and individual
Lenders A referred to as “each Lender A,” depending on the context thereof), and
the financial institutions set forth as Lenders B under Section 4 of the
Schedule attached hereto (all of the Lenders B collectively referred to as
“Lenders B” or “All Lenders B,” and individual Lenders B referred to as “each
Lender B,” depending on the context thereof; and All Lenders A and All Lenders B
collectively referred to as “Lenders” or “All Lenders,” and individual Lenders
respectively referred to as “each Lender,” depending on the context thereof)
enter into the following agreement (this “Agreement)” as of March 25, 2004, with
MIZUHO CORPORATE BANK, LTD. acting as the Agent, concerning the Revolving Line
Agreement (A) dated March 25, 2004 between the Borrower and the Lenders A (the
“Loan Agreement A”) and the Revolving Line Agreement (B) dated March 25, 2004
between the Borrower and the Lenders B (the “Loan Agreement B,” and together
with the Loan Agreement A, the “Loan Agreement”).

 

CHAPTER 1 GENERAL PROVISIONS

 

1. DEFINITIONS

 

1.1 In this Agreement, the following terms shall have the meanings set forth
below.

 

(1) “Agent Services” means collectively, the Agent Services A and Agent Services
B.

 

(2) “Commitment Amount” means collectively, the Commitment Amount A and
Commitment Amount B.

 

(3) “Commitment Ratio” means the percentage of the Commitment Amount of each
Lender to the Total Commitment Amount.

 

(4) “Costs Increased Lender” means collectively, the Costs Increased Lender A
and Costs Increased Lender B.

 

(5) “Decision-Making Time” means, in cases where the Lenders determine that any
event requiring instructions by the Majority Lenders has occurred, the point in
time when the Agent receives notice under Clause 29.1(i) of each Loan Agreement,
and in cases where the Agent determines that the decision of the Majority
Lenders is necessary, the point in time when the Agent gives notice under Clause
29.2 of each Loan Agreement.

 

(6) “Desired Drawdown Date” means collectively, the Desired Drawdown Date A and
Desired Drawdown Date B.

 

(7) “Individual Loan” means collectively, the Individual Loan A and Individual
Loan B.

 

1



--------------------------------------------------------------------------------

(Translation)

 

(8) “Majority Lenders” means more than one (1) Lenders (if a particular Lender
concurrently acts as the Lender A and Lender B, such Lender will be deemed to be
one (1) Lender in relation to this item) whose Commitment Ratio(s) amount to 51%
or more in total as of the Decision-Making Time (provided, however, that, for
the period after All Lenders’ Lending Obligations are extinguished, and where
the repayment of all obligations pursuant to the Loan Agreement in relation to
the Loan have not been completed, the percentage shall be that of the total
principal amount of the Outstanding Individual Loan Money per each of the
Lenders to the Total Outstanding Balance as of the Decision-Making Time).

 

(9) “Lending Obligation” means collectively, the Lending Obligation A and
Lending Obligation B.

 

(10) “Loan(s)” means collectively, the Loan A and Loan B.

 

(11) “Loan Receivables” means collectively, the Loan Receivables A and Loan
Receivables B.

 

(12) “Refinanced Loan” means collectively, the Refinanced Loan A and Refinanced
Loan B. “Total Outstanding Balance” means collectively, the Total Outstanding
Balance A and Total Outstanding Balance B.

 

(13) “Refinancing Loan” means collectively, the Refinancing Loan A and
Refinancing Loan B.

 

(14) “Set-off Individual Loan” means collectively, the Set-off Individual Loan A
and Set-off Individual Loan B.

 

(15) “Set-off Initiating Lender” means collectively, the Set-off Initiating
Lender A and Set-off Initiating Lender B.

 

(16) “Total Commitment Amount” means collectively, the Total Commitment Amount A
and Total Commitment Amount B.

 

1.2 Except as otherwise specifically defined herein, the terms used in this
Agreement shall have the meanings defined in the Loan Agreement.

 

2. DECISION-MAKING OF THE MAJORITY LENDERS

 

2.1 The Majority Lenders shall make decisions as follows:

 

  (i) If the Lenders deem that any event has occurred that requires instructions
from the Majority Lenders in this Agreement, the Lenders may give notice to the
Agent to request the decision of the Majority Lenders.

 

  (ii) The Agent shall, upon receipt of a notice described in the preceding
item, immediately give notice to All Lenders to seek the decision of the
Majority Lenders.

 

  (iii)

The Lenders shall, upon receipt of the notice described in the preceding item,

 

2



--------------------------------------------------------------------------------

(Translation)

 

 

make its decision on the relevant event and inform the Agent of such decision
within three (3) Business Days after the receipt.

 

  (iv) If a decision of the Majority Lenders is made pursuant to the preceding
three items, the Agent shall immediately notify the Borrower and All Lenders of
such decision as the instruction by the Majority Lenders.

 

2.2 If the Agent deems that any event has occurred that requires the decision of
the Majority Lenders, other than in the case of Clause 2.1, the Agent may give
notice to All Lenders to seek such decision. In such case, the procedures set
out in Items (ii) through (iv) of Clause 2.1 shall be followed.

 

2.3 The provisions of this Clause 2 shall apply mutatis mutandis to the
decision-making of the Majority Lenders with respect to each Loan.

 

CHAPTER 2 SPECIAL PROVISIONS REGARDING THE LOAN AGREEMENT

 

3. SPECIAL PROVISIONS REGARDING THE PROVISO AND EACH ITEM OF CLAUSE 7.1 OF THE
LOAN AGREEMENT

 

With respect to Lenders who concurrently act as the Lenders A and Lenders B, the
proviso and each item of Clause 7.1 of each Loan Agreement shall be replaced
with the following, and the Lenders who concurrently act as the Lenders A and
Lenders B may make the Individual Loans in the manner set forth below, as
regards to (i) the Refinanced Loan A and the Refinancing Loan B, and (ii) the
Refinanced Loan B and the Refinancing Loan A.

 

Description

 

“Provided, however, that with respect to the drawdown of the Individual Loan in
relation to a Refinancing Loan, the Lender shall offset (a) the principal amount
of the Outstanding Individual Loan Money in relation to the Refinanced Loan as
of the Desired Drawdown Date, and (b) the Individual Loan Amount in relation to
the Refinancing Loan, and according to the result thereof, shall treat the
drawdown of such Individual Loan as follows.

 

  (i) If the Individual Loan Amount in relation to the Refinancing Loan exceeds
the amount equivalent to the principal of the Outstanding Individual Loan Money
in relation to the Refinanced Loan:

 

If the Lender receives an application for a drawdown in accordance with Clause 6
of each Loan Agreement and does not give notice pursuant to Clause 8.1 of each
Loan Agreement, and all conditions set forth in each item of Clause 5 of each
Loan Agreement are satisfied at the time of making the Individual Loan, the
Lender shall remit to the Agent’s Account the amount of the difference between
the Individual Loan Amount in relation to the Refinancing Loan and the amount
equivalent to the principal of the Outstanding Individual Loan Money in relation
to the Refinanced Loan by 11 a.m. on the Desired Drawdown Date. The Individual
Loan in relation to the Refinancing Loan shall be deemed to have been made in
the full Individual Loan Amount in relation to the Refinancing Loan as of the
time

 

3



--------------------------------------------------------------------------------

(Translation)

 

that the Agent transfers such money to the Borrower’s Settlement Account after
withdrawing it from the Agent’s Account. Provided, however, that even if the
Lender remits the amount of the difference between the Individual Loan Amount
and the amount equivalent to the principal of the Outstanding Individual Loan
Money to the Borrower’s Settlement Account, if the interest on the Refinanced
Loan is not paid by the Due Time, the Individual Loan in relation to the
Refinancing Loan shall be deemed not to have been made.

 

  (ii) If the Individual Loan Amount in relation to the Refinancing Loan is less
than or equal to the amount equivalent to the principal of the Outstanding
Individual Loan Money in relation to the Refinanced Loan:

 

If the Lender receives an application for a drawdown in accordance with Clause 6
of each Loan Agreement and does not give notice pursuant to Clause 8.1 of each
Loan Agreement, and all conditions set forth in each item of Clause 5 of each
Loan Agreement are satisfied, the Individual Loan in relation to the Refinancing
Loan shall be deemed to have been made in the full Individual Loan Amount in
relation to the Refinancing Loan as of the Due Time of the Refinanced Loan.
Provided, however, that if the Borrower does not pay the full amount of the
difference between the Outstanding Individual Loan Amount in relation to the
Refinanced Loan and the Individual Loan Amount and the interest accrued on the
Refinanced Loan by the Due Time, the Individual Loan in relation to the
Refinancing Loan shall be deemed not to have been made.”

 

4. SPECIAL PROVISIONS REGARDING CLAUSE 18 OF THE LOAN AGREEMENT

 

The provisions of Clause 18 of each Loan Agreement shall be replaced with the
following in cases where the Loan Agreement A is validly existing or the
Borrower is liable for its obligations under the Loan Agreement A, and at the
same time, the Loan Agreement B is validly existing or the Borrower is liable
for its obligations under the Loan Agreement B.

 

Description

 

“18.1 In order to repay the obligations under the Loan Agreement, the Borrower
shall remit the relevant amount to the Agent’s Account (i) by the Due Time, for
those obligations with a Due Date provided for in the Loan Agreement, or (ii)
immediately upon the Agent’s request, for those obligations with a Due Date not
provided for in the Loan Agreement. In such cases, the Borrower’s obligations to
the Agent or a Lender shall be deemed to have been performed upon the time of
the remittance of the relevant amount to the Agent’s Account.

 

18.2

Unless otherwise provided for in the Loan Agreement, a payment by the Borrower
directly to a Lender other than the Agent contrary to the provisions of Clause
18.1 of amounts owing under the Loan Agreement shall not be deemed to constitute
the due performance of obligations under the Loan Agreement. In this case, the
Lender receiving such payment shall immediately pay to the Agent the money it
receives, and the obligations with respect to such money shall be deemed to have
been

 

4



--------------------------------------------------------------------------------

(Translation)

 

 

performed upon the Agent’s receipt of such money. Provided, however, that in the
case that the Borrower, upon giving prior written notice to the Agent, disposes
(nin-i-baikyaku) of the assets subject to floating security interest
(ne-tanpoken) (other than the floating pledge pursuant to the Floating Pledge
Agreement) that have been granted in favor of a Lenderas the secured party of
the floating security interest, and directly pays to that Lender the proceeds it
receives from such disposal in order to perform its obligations under the Loan
Agreement, such direct payment shall be considered to constitute the due
performance of obligations under the Loan Agreement. The Borrower may not
perform its obligations under the Loan Agreement by deed-in-lieu of performance
(daibutsu bensai) unless the Agent and All Lenders give their prior written
approval.

 

18.3 The Borrower’s payments pursuant to Clause 18 of each Loan Agreement shall
be appropriated in the order set forth below; provided, however, that the
payments by the Borrower for which the Due Time has arrived shall be
appropriated first in the order set forth in the following items, and if, after
such appropriation, any payment by the Borrower remain unappropriated, then the
payments for which the Due Time has not arrived shall be appropriated in the
order set forth in the following items:

 

  (i) those expenses to be borne by the Borrower under the Loan Agreement that
the Agent has incurred in the place of the Borrower, and the Agency Fee;

 

  (ii) those expenses to be borne by the Borrower under the Loan Agreement that
are payable to a third party;

 

  (iii) those expenses to be borne by the Borrower under the Loan Agreement that
any Lender has incurred in place of the Borrower;

 

  (iv) the default interest and the Break Funding Cost in relation to the Loan
A;

 

  (v) the Commitment Fee A;

 

  (vi) the interest on the Loan A;

 

  (vii) the principal of the Loan A;

 

  (viii) the default interest and the Break Funding Cost in relation to the Loan
B;

 

  (ix) the Commitment Fee B;

 

  (x) the interest on the Loan B; and

 

  (xi) the principal of the Loan B.

 

18.4

Notwithstanding the provisions of Clause 18.3, if any obligation of the Borrower
becomes immediately due and payable pursuant to Clause 24 of each Loan
Agreement, the provisions of Clause 19.4 of each Loan Agreement shall apply with
respect to the order of appropriating the Borrower’s payments. Further,
notwithstanding the provisions of Clause 18.3 above and Clauses 19.1 through
19.4 of each Loan Agreement, (i) the Lenders A may, pursuant to Clause 25.1 or
25.2 of the Loan Agreement A, set off the receivables they hold under the Loan
Agreement A

 

5



--------------------------------------------------------------------------------

(Translation)

 

 

against the obligations such Lenders A owe against the Borrower, and (ii) the
Lenders B may, pursuant to Clause 25.1 or 25.2 of the Loan Agreement B, set off
the receivables they hold under the Loan Agreement B against the obligations
such Lenders B owe against the Borrower, and in the case of Item (i) above, the
Lenders A shall only be required make the arrangement set forth in Clauses 26.1
and 26.2 of the Loan Agreement A, based on the Intended Distribution Amount A
calculated on the assumption that the Borrower’s repayments have been
appropriated in accordance with the provisions of Clauses 18.3(i) through
18.3(vii) hereof in the order set forth in each item thereof, and in the case of
Item (ii) above, the Lenders B shall only be required to make the arrangement
set forth in Clauses 26.1 and 26.2 of the Loan Agreement B, based on the
Intended Distribution Amount B calculated on the assumption that the Borrower’s
repayments have been appropriated in accordance with the provisions of Clauses
18.3(i) through 18.3(iii) and 18.3(viii) through 18.3(xi) hereof in the order
set forth in each item thereof, respectively. In this case, as between the
Lenders A and the Lenders B, no arrangement by way of receivables assignment in
accordance with the receivables assignment provided for in Clauses 26.1 and 26.2
of each Loan Agreement or otherwise shall be made.

 

18.5 If, in appropriating the Borrower’s payments under Clause 18.3, the amount
to be appropriated falls short of the amount outlined in any of the items
thereunder, with respect to the first item not fully covered (the“Item Not Fully
Covered”), the amount remaining after appropriation to the item of the next
highest order of priority shall be appropriated after prorating such remaining
amount in proportion to the amount of the individual payment obligations owed by
the Borrower regarding the Item Not Fully Covered that have become due and
payable.

 

18.6 Unless otherwise required by Laws and Ordinances, the Borrower shall not
deduct Taxes and Public Charges from the amount of obligations to be paid
pursuant to the Loan Agreement. If it is necessary to deduct Taxes and Public
Charges from the amount payable by the Borrower, the Borrower shall additionally
pay the amount necessary in order for the Lender to be able to receive the
amount that it would receive if no Taxes and Public Charges were imposed. In
such cases, the Borrower shall, within thirty (30) days from the date of
payment, directly send to the Lender the certificate of tax payment in relation
to withholding taxes issued by the tax authorities or other competent
governmental authorities in Japan.”

 

5. SPECIAL PROVISIONS REGARDING CLAUSE 19 OF THE LOAN AGREEMENT

 

The provisions of Clause 19 of each Loan Agreement shall be replaced with the
following in cases where the Loan Agreement A is validly existing or the
Borrower is liable for its obligations under the Loan Agreement A, and at the
same time, the Loan Agreement B is validly existing or the Borrower is liable
for its obligations under the Loan Agreement B.

 

Description

 

“19.1

If any amounts remain after deducting an amount equivalent to the amounts
described in Clause 18.3(i) and Clause 18.3(ii) of each Loan Agreement from the
amount paid by the Borrower pursuant to Clause 18 of each Loan Agreement, the
Agent shall immediately distribute such remaining amount to the Lenders in

 

6



--------------------------------------------------------------------------------

(Translation)

 

 

accordance with the provisions of this Clause 19. Provided, however, that if
such money is paid by the Borrower pursuant to Clause 13.2 or Clause 13.5 of
each Loan Agreement, notwithstanding the provisions of this Clause 19, the Agent
shall promptly distribute such money to the Costs Increased Lender.

 

19.2 If, prior to distribution by the Agent to the Lenders pursuant to this
Clause 19, (a) an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae) in relation
to the Loan Receivables is served on the Borrower, or (b) an assignment in
relation to the Loan Receivables is made, the rights and obligations of the
Borrower, the Agent and the Lenders shall be regulated in accordance with the
following provisions:

 

  (a)(i) If the Agent completes the distribution to the Lenders pursuant to this
Clause 19 before receiving notice from the Borrower pursuant to Clause 21.4 of
each Loan Agreement that the Borrower has been served an order for provisional
attachment (kari-sashiosae), preservative attachment (hozen-sashiosae) or
attachment (sashiosae) with respect to the Loan Receivables:

 

In this case, if the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Lenders or any other third party incurs damages,
losses or expenses (the “Damages”) as a result of such distribution, the Agent
shall not be liable in relation thereto, and the Borrower shall deal with the
Damages at its own cost and liability. The Borrower shall compensate the Agent
for any Damages incurred by the Agent due to such distribution.

 

      (ii) If the Agent receives notice from the Borrower pursuant to Clause
21.4 of each Loan Agreement that it has been served an order for provisional
attachment (kari-sashiosae), preservative attachment (hozen-sashiosae) or
attachment (sashiosae) on or after the remittance to the Agent’s Account by the
Borrower and before completion of the distribution to the Lenders pursuant to
this Clause 19, with respect to the Loan Receivables in relation to such
distribution:

 

In this case, (1) with respect to the money relating to such notice, the Agent
may withhold the distributions pursuant to this Clause 19, and may take other
measures in a manner that the Agent deems reasonable; and (2) the Agent shall
distribute to All Lenders other than the Lender subject to such notice the money
paid by the Borrower excluding that which is subject to such notice. If the
creditor obtaining an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae), the
Borrower, the Lenders or any other third party incurs any Damages as a result of
the distribution by the Agent pursuant to (1) of this Item (ii), the Agent shall
not be liable in relation thereto, and the Borrower shall deal with such Damages
at its own cost and liability. The Borrower shall compensate the Agent for any
Damages incurred by the Agent due to such distribution.

 

  (b)

If the Assignor and the Assignee, under joint names, or if the Borrower,

 

7



--------------------------------------------------------------------------------

(Translation)

 

 

under its single name, notifies the Agent of an assignment of the Loan
Receivables in accordance with Clause 32.1 of each Loan Agreement:

 

In this case, the Agent shall, after receiving either of these notices,
immediately commence all administrative procedures necessary in order to treat
such Assignee as the creditor of such Loan Receivables, and the Agent shall be
exempt insofar as the Agent treats the previous Lender as the party in interest
until the Agent notifies the Borrower, the Assignor and the Assignee that such
procedures have been completed. If the Assignee or any other third party suffers
Damages due to such treatment by the Agent, the Agent shall not be liable in
relation thereto, and the Borrower and the Assignor of such Loan Receivables
shall deal with such Damages at their own cost and liability. The Borrower and
the Assignor of such Loan Receivables shall jointly compensate the Agent for any
Damages incurred by the Agent arising out of this Item (b).

 

19.3 The distributions by the Agent to the Lenders shall be made in order,
starting from Clause 18.3(iii) to Clause 18.3(xii) of each Loan Agreement. If
there is an Item Not Fully Covered regarding the amounts to be distributed, the
appropriation and distribution with respect to such Item Not Fully Covered shall
be made in accordance with the provisions of Clause 18.5 of each Loan Agreement.

 

19.4 Notwithstanding Clause 18.3, Clause 18.5 of each Loan Agreement and Clause
19.3 above, if the Borrower’s obligations hereunder become immediately due and
payable pursuant to Clause 24 of each Loan Agreement, the Agent shall distribute
the amount remaining after deducting the amounts described under Clause 18.3(i)
and Clause 18.3(ii) of each Loan Agreement from the amount paid by the Borrower,
firstly to the Lenders A in proportion to the amount of the obligations that the
Borrower owes to the Lenders A under the Loan Agreement A, and then to the
Lenders B in proportion to the amount of the obligations that the Borrower owes
to the Lenders B under the Loan Agreement B, in which case such remaining amount
shall be appropriated in the order and method that the Agent deems appropriate.

 

19.5 If the remittance of money by the Borrower provided for in Clause 18.1 of
each Loan Agreement fails to be completed by the Due Time, the Agent shall be
under no obligation to make the distributions set forth in Clause 19.1 on the
same date. In such cases, the Agent shall make such distributions immediately
after receiving the remittance from the Borrower, and the Borrower shall bear
any damages, losses and expenses incurred by the Lender or the Agent in
connection therewith.

 

19.6 Upon request from the Agent, and if there are reasonable grounds for such
request, the Lenders receiving such request shall immediately notify the Agent
of the amount (including specifics) of the receivables they hold against the
Borrower under the Loan Agreement. In this case, the obligation of the Agent to
make distributions set forth in Clause 19.1 shall arise at the time all such
notices reach the Agent. In the case where a Lender delays this notice without
reasonable cause, such Lender shall bear all damages, losses or expenses
incurred by any Lender or the Agent due to such delay.

 

19.7

The Agent may, before the Due Time of any of the Borrower’s obligations, make
the distributions to Lenders in relation to such obligation by Temporary
Advancement

 

8



--------------------------------------------------------------------------------

(Translation)

 

 

(provided that the Agent shall be under no obligation to make such Temporary
Advancement). If the Borrower’s obligations in relation to such Temporary
Advancement are not repaid by the Due Time in accordance with Clause 18, the
Lender who received the distribution pursuant to this Clause 19.7 shall,
immediately upon the Agent’s request, reimburse to the Agent for the amount of
such Temporary Advancement that it received. The Lender shall, immediately upon
the Agent’s request, pay to the Agent any Temporary Advancement Costs required
in making such Temporary Advancement, corresponding to the amount of Temporary
Advancement that it received.”

 

6. SPECIAL PROVISIONS REGARDING CLAUSE 27 OF THE LOAN AGREEMENT

 

The provisions of Clause 27 of each Loan Agreement shall be replaced with the
following in cases where the Loan Agreement A is validly existing or the
Borrower is liable for its obligations under the Loan Agreement A, and at the
same time, the Loan Agreement B is validly existing or the Borrower is liable
for its obligations under the Loan Agreement B.

 

Description

 

“27.1 The Agent shall, pursuant to the entrustment by All Lenders, perform the
Agent Services and exercise rights for the benefit of All Lenders, and shall
exercise the rights that, in the Agent’s opinion, are ordinarily necessary or
appropriate in performing the Agent Services. The Agent shall not be liable for
any duties other than those expressly specified in the provisions of this
Agreement and the Creditors’ Agreement, and shall not be liable for any
non-performance of obligations by the Lenders under this Agreement and the
Creditors’ Agreement. The Agent shall be an agent of the Lenders and, unless
otherwise provided, shall never act as an agent of the Borrower.

 

27.2 The Agent may rely upon any communication, instrument and document that has
been delivered between appropriate persons and has been signed or has the name
and seal attached by such appropriate persons and that the Agent believes to be
true and correct, and may act in reliance upon any written opinion or
explanatory letter of experts appointed by the Agent within the reasonably
necessary extent in relation to this Agreement and the Creditors’ Agreement.

 

27.3 The Agent shall perform the duties and exercise the authority provided for
in this Agreement and the Creditors’ Agreement with the due care of a good
manager.

 

27.4

Neither the Agent nor any of its directors, employees or agents shall be liable
to the Lenders for any acts or omissions conducted by the Agent pursuant to, or
in connection with, this Agreement and the Creditors’ Agreement, except for its
or their willful misconduct or gross negligence. The Lenders (other than Lenders
who act as the Agent) shall jointly and severally indemnify the Agent for any
and all liabilities, damages, losses and expenses (including, without
limitation, any expenses paid to avoid or minimize any damages or losses or to
recover any damages or losses (including attorney’s fees)) incurred by the Agent
in the course of the performance of its duties under this Agreement and the
Creditors’ Agreement, to the extent that such liabilities, damages, losses and
expenses are not reimbursed by the Borrower, and

 

9



--------------------------------------------------------------------------------

(Translation)

 

 

only for the amount outstanding after deducting the portion for which the Agent
is obliged to contribute, calculated pursuant to the Agent’s Commitment Ratio.
Provided, however, that if any of the Lenders cannot perform the indemnity for
which it is liable, the Agent’s Commitment Ratio shall be calculated by dividing
the Agent’s Commitment Ratio by the aggregate of the Commitment Ratio of the
Lenders other than such non-indemnifying Lenders.

 

27.5 The Agent shall not be liable for the validity of this Agreement and the
Creditors’ Agreement, and shall not guarantee any matters represented in this
Agreement and the Creditors’ Agreement. The Lenders shall enter into, and
conduct transactions contemplated in, this Agreement and the Creditors’
Agreement at their sole discretion by conducting investigations as to the
necessary matters, including the creditworthiness of the Borrower, on the basis
of the documents, information and other data as it has deemed appropriate.

 

27.6 In cases where the Agent is also acting as a Lender, the Agent shall have
the same rights and obligations as the other Lenders under this Agreement and
the Creditors’ Agreement , irrespective of the Agent’s obligations under this
Agreement and the Creditors’ Agreement. The Agent may engage in commonly
accepted banking transactions with the Borrower outside of this Agreement and
the Creditors’ Agreement. In this case, the Agent shall not be required to
disclose to other Lenders information in relation to the Borrower it has
obtained through transactions with the Borrower other than those contemplated
under this Agreement or the Creditors’ Agreement, nor shall the Agent be
required to distribute to other Lenders any money it has received from the
Borrower through transactions with the Borrower other than those contemplated
under this Agreement or the Creditors’ Agreement. (Any information that has been
disclosed to the Agent by the Borrower shall be, unless expressly identified as
being made in relation to this Agreement and the Creditors’ Agreement, deemed
disclosed in relation to the transactions with the Borrower other than those
contemplated under this Agreement or the Creditors’ Agreement, and the Agent
shall not be required to disclose any of the same to other Lenders.)

 

27.7 Notwithstanding Clause 27.6, upon receiving the Trustee’s Regular Report or
the Trustee’s Extraordinary Report, the Agent shall promptly (by the Business
Day immediately following the day such Trustee’s Regular Report is received, at
the latest) report the details thereof to the other Lenders.

 

27.8 In cases where the Agent is also acting as a Lender, the calculation of the
amounts to be distributed to each Lender pursuant to the provisions of Clause 19
shall be made in accordance with the following: (i) for amounts to be
distributed to each Lender other than the Agent, any amount less than one yen
shall be rounded down, and (ii) amounts to be distributed to a Lender who is
also appointed as the Agent shall be the difference between the aggregate of all
amounts to be distributed and the amounts distributed to other Lenders.

 

27.9 Except for the cases under Clause 27.8, all calculations of fractions less
than one yen that are required under this Agreement and the Creditors’ Agreement
shall be made in the manner the Agent deems appropriate.

 

27.10

If the Agent receives any notice from the Borrower that is required to be given
to each Lender in relation to this Agreement and the Creditors’ Agreement, the
Agent

 

10



--------------------------------------------------------------------------------

(Translation)

 

 

shall immediately inform All Lenders of the details of such notice, or if the
Agent receives any notice from a Lender that is required to be given to the
Borrower or other Lenders in relation to this Agreement and the Creditors’
Agreement, the Agent shall immediately inform the Borrower or All Lenders, as
the case may be, of the details of such notice. The Agent shall make any
documents that it has obtained from the Borrower and has retained, available for
review by a Lender during its ordinary business hours.”

 

7. SPECIAL PROVISIONS REGARDING CLAUSE 28 OF THE LOAN AGREEMENT

 

The provisions of Clause 28 of each Loan Agreement shall be replaced with the
following in cases where the Loan Agreement A is validly existing or the
Borrower is liable for its obligations under the Loan Agreement A, and at the
same time, the Loan Agreement B is validly existing or the Borrower is liable
for its obligations under the Loan Agreement B.

 

Description

 

“28.1 The Agent may resign as follows:

 

  (i) The Agent may resign its position as the Agent by giving written notice to
All Lenders and the Borrower; provided, however, that such resignation shall not
become effective until a successor Agent is appointed and such successor accepts
such appointment.

 

  (ii) If the Agent gives notice pursuant to the preceding item, the Majority
Lenders may appoint a successor Agent upon obtaining consent from the Borrower.

 

  (iii) If a successor Agent is not appointed by the Majority Lenders within
thirty (30) days (including the day of notice) after the notice of resignation
is given as described in Item (i) above, or if the entity appointed by the
Majority Lenders as a successor Agent does not accept assumption of the office
of the Agent, the Agent in office at that time shall, upon obtaining consent
from the Borrower, appoint a successor Agent on behalf of the Majority Lenders.

 

28.2 The Agent may be dismissed as follows:

 

  (i) The Majority Lenders may dismiss the Agent by giving written notice
thereof to each of the other Lenders, the Borrower, and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and such successor accepts such appointment.

 

  (ii) If the Majority Lenders give notice pursuant to the preceding item, the
Majority Lenders may appoint a successor Agent upon obtaining consent from the
Borrower.

 

28.3

If the entity appointed as the successor Agent pursuant to Clause 28.1 or 28.2
accepts assumption of the office, the former Agent shall deliver to the
successor Agent all

 

11



--------------------------------------------------------------------------------

(Translation)

 

 

documents and materials it has kept as the Agent under this Agreement and the
Creditors’ Agreement, and shall give all the support necessary for the successor
Agent to perform the duties of the Agent under this Agreement and the Creditors’
Agreement.

 

28.4 The successor Agent shall succeed to the rights and obligations of the
former Agent under this Agreement and the Creditors’ Agreement, and the former
Agent shall, at the time of the assumption of office by the successor Agent, be
exempted from all of its obligations as the Agent; provided, however, that the
provisions of this Agreement and the Creditors’ Agreement relevant to any
actions (including omissions) conducted by the former Agent during the period it
was in office shall remain in full force and effect.”

 

8. SPECIAL PROVISIONS REGARDING CLAUSE 30 OF THE LOAN AGREEMENT A

 

Notwithstanding the provisions of Clause 30 of the Loan Agreement A, in cases
where the Loan Agreement A is validly existing or the Borrower is liable for its
obligations under the Loan Agreement A, and at the same time, the Loan Agreement
B is validly existing or the Borrower is liable for its obligations under the
Loan Agreement B, the Loan Agreement A may not be amended with respect to
matters which affect the rights and obligations of the Lenders B, unless with
the written agreement of the Agent, the Borrower, the Majority Lenders A and the
Majority Lenders B. Further, notwithstanding the provisions of Clause 30 of the
Loan Agreement A, in cases where the Loan Agreement A is validly existing or the
Borrower is liable for its obligations under the Loan Agreement A, and at the
same time, the Loan Agreement B is validly existing or the Borrower is liable
for its obligations under the Loan Agreement B, the written agreement by the
Agent, the Borrower, and All Lenders shall be required in order to amend the
Loan Agreement A with respect to the following matters that materially affect
the rights and obligations of the Lenders B:

 

  (i) any amendment or addition to the conditions precedent provided for in
Clause 4 and Clause 5 of the Loan Agreement A;

 

  (ii) any release or reduction of the obligations of the Lenders A;

 

  (iii) any reduction of the amount of the principal and interest of the
Individual Loan A or other amounts payable by the Borrower pursuant to the Loan
Agreement A;

 

  (iv) any advancement of the payment date of the principal and interest of the
Individual Loan A or other obligations of the Borrower pursuant to the Loan
Agreement A;

 

  (v) any increase in the Spread or the Applicable Interest Rate set forth in
Clause 1 of the Loan Agreement A;

 

  (vi) any amendment to the restrictions on collateral provided for in Clause 22
of the Loan Agreement A;

 

12



--------------------------------------------------------------------------------

(Translation)

 

  (vii) any amendment to the financial restrictions provided for in Clause 23 of
the Loan Agreement A;

 

  (viii) any amendment to the events for acceleration provided for in Clause 24
of the Loan Agreement A;

 

  (ix) any amendment to Clause 30 of the Loan Agreement A;

 

  (x) any amendment to the Relevant Agreements; and

 

  (xi) any other amendment to the Loan Agreement A that the Majority Lenders B
consider will diminish the Lenders B’s rights, or increase the Lenders B’s
obligations, in any material respect.

 

CHAPTER 3 MISCELLANEOUS AND OTHER PROVISIONS

 

9. AMENDMENT TO THIS AGREEMENT

 

This Agreement may be amended with the written agreement of the Agent, the
Borrower, the Majority Lenders A and the Majority Lenders B; provided, however,
that the written agreement by the Agent, the Borrower, and All Lenders shall be
required in order to amend this Agreement with respect to the following matters
that materially affect the rights and obligations of the Lenders:

 

10. ASSIGNMENT OF THIS AGREEMENT

 

10.1 The Lenders may not assign to any third party their status as party to this
Agreement or their rights and obligations hereunder except in cases of the
assignment to a third party of the status as party to the Loan Agreement, the
rights and obligations thereunder or the Loan Receivables in accordance with
Clause 31 or Clause 32 of each Loan Agreement, and in making such assignment of
the status as party to the Loan Agreement, the rights and obligations thereunder
or the Loan Receivables in accordance with Clause 31 or Clause 32 of each Loan
Agreement, the Lenders shall assign to such third party their status as party to
this Agreement or their rights and obligations hereunder together therewith.

 

10.2 All expenses incurred from the assignment set forth in Clause 10.1 shall be
borne by the assignor; provided, however, that the provisions of Clause 13 of
each Loan Agreement shall apply with respect to any Increased Costs incurred in
relation to the Successive Lender after the assignment.

 

11. TERMINATION OF THIS AGREEMENT

 

11.1 If the Loan Agreement is terminated, this Agreement shall automatically be
terminated with respect to the relationship between All Lenders and the
Borrower. If the Loan Agreement is terminated with respect to any of the
Lenders, this Agreement shall automatically be terminated with respect to such
Lender. Until the Borrower completely pays all of its debts under the Loan
Agreement or this Agreement, the relevant clauses of this Agreement shall
survive in full force and effect, to the extent related to such payment of the
debts.

 

13



--------------------------------------------------------------------------------

(Translation)

 

11.2 If the execution and performance of this Agreement and any transactions
contemplated under this Agreement become contrary to any Laws and Ordinances
binding upon any of the Lenders, such Lenders shall consult with the Borrower
and all other All Lenders through the Agent and take measures to deal with the
situation. In this case, the Borrower and All Lenders excluding such Lenders may
not refuse termination of this Agreement with respect to such Lenders without
reasonable cause.

 

12. GENERAL PROVISIONS

 

12.1 Confidentiality Obligations

 

The Borrower shall raise no objection to the disclosure of information set forth
in each item below:

 

  (1) If a decision of the Majority Lenders is required pursuant to the
provisions of Clause 2 of this Agreement, the Agent and any Lenders may disclose
such information with regard to the Borrower or the transaction with the
Borrower, which either party has obtained through the Loan Agreement or this
Agreement or an agreement other than this Agreement, by imposing confidentiality
obligations on the recipient to an extent reasonably required.

 

  (2) Upon any assignment of status or rights and obligations pursuant to Clause
11 of this Agreement, any Lenders may disclose any information with regard to
this Agreement to the Assignee or a person considering becoming an Assignee
(including an intermediary of such assignment), on the condition that such
parties agree to be bound by the confidentiality obligations. Information with
regard to this Agreement in this item shall mean any information regarding the
Borrower’s credit that has been obtained in connection with this Agreement, any
information regarding the contents of this Agreement and other information
incidental hereto, and any information regarding the contents of the Loan
Receivables to be assigned and other information incidental thereto, and shall
not include any information regarding the Borrower’s credit that has been
obtained in connection with any agreement other than this Agreement.

 

12.2 Notices

 

  (1) Any notice under this Agreement shall be made in writing expressly stating
that it is made for the purpose of this Agreement, and given by any of the
methods described in (i) to (iv) below to the place of contact of the receiving
party described in the Schedule attached hereto. Each party to this Agreement
may change its place of contact by giving notice thereof to the Agent.

 

  (i) Personal delivery;

 

  (ii) Registered mail or courier service;

 

  (iii) Transmission by facsimile; or

 

  (iv) E/X (only for any notices among Lenders and the Agent).

 

14



--------------------------------------------------------------------------------

(Translation)

 

  (2) Notice given pursuant to the preceding item shall be deemed to have been
delivered at the time, in the case of transmission by facsimile, when receipt of
facsimile is confirmed, and in the case of any other methods, when actually
received.

 

12.3 The provisions of Clauses 36.2 through 36.4 and Clauses 36.6 through 36.12
of each Loan Agreement shall apply mutatis mutandis to this Agreement. In this
case, as used in the provisions of Clauses 36.2 through 36.4 and Clauses 36.6
through 36.12 of each Loan Agreement, the terms “Lender A” or “Lender B” shall
be replaced with “Lenders,” and the terms “Majority Lenders A” or “Majority
Lenders B” shall be replaced with “Majority Lenders,” respectively.

 

(The space below has been intentionally left blank.)

 

15



--------------------------------------------------------------------------------

(Translation)

 

Exhibit 10.60(b)

Schedule 5

 

FLOATING PLEDGE AGREEMENT

 

FASL JAPAN LIMITED (the “Pledgor”), the financial institutions specified in
Exhibit 1(1) as Pledgees A (All pledgees A shall be collectively referred to as
“Pledgees A” or “all Pledgees A,” and individual pledgees A shall, depending on
the context, be referred to as “each Pledgee A.”), and the financial
institutions specified in Exhibit 1(2) as Pledgees B (All pledgees B shall be
collectively referred to as “Pledgees B” or “all Pledgees B,” and individual
pledgees B shall, depending on the context, be referred to as “each Pledgee B.”
All Pledgees A and Pledgees B shall be collectively referred to as “Pledgees” or
“all Pledgees,” and individual pledgees shall, depending on the context, be
referred to as “each Pledgee.”) hereby enter into this agreement (this
“Agreement”) as follows with respect to the creation of floating pledges on the
Security Beneficial Interests (as defined below) held by the Pledgor, under
which Mizuho Corporate Bank, Ltd. will act as the Agent, as of March 25, 2004.

 

1. DEFINITIONS

 

Except as otherwise specifically defined herein, the terms in this Agreement
shall have the meanings defined in (i) the Accounts Receivables Trust Agreement
dated March 25, 2004 entered into by and between the Pledgor and Mizuho Trust &
Banking Co., Ltd. (the “Trustee”) (as amended, the “Trust Agreement”), (ii) the
Revolving Line Agreement (A) dated March 25, 2004 entered into by and among
Mizuho Corporate Bank, Ltd., Shinkin CentralBank, The Bank of Yokohama, Ltd.,
The Toho Bank, Ltd., The Norinchukin Bank and the Pledgor (as amended, the “Loan
Agreement A”), (iii) the Revolving Line Agreement (B) dated March 25, 2004
entered into by and between Mizuho Corporate Bank and the Pledgor (as amended,
the “Loan Agreement B,” and together with the Loan Agreement A, the “Loan
Agreements”), and (iv) the Creditors’ Agreement dated March 25, 2004 entered
into by and among Mizuho Corporate Bank, Ltd., Shinkin CentralBank, The Bank of
Yokohama, Ltd., The Toho Bank, Ltd., The Norinchukin Bank and the Pledgor (as
amended, the “Creditors’ Agreement”).

 

2. CREATION OF FLOATING PLEDGE

 

2.1 The Pledgor shall create first-priority floating pledges (collectively, the
“Floating Pledge A”) on its beneficial interests in trust under the Trust
Agreement (the “Security Beneficial Interests”) with respect to each Pledgee A
as follows.

 

DESCRIPTION

 

Scope of Secured Receivables:

   The right to claim for the payment of principal and interest and any other
receivables held by each Pledgee A against the Pledgor under the Loan Agreement
A (collectively the “Secured Receivables A”)

Maximum Amount:

   JPY 9,000,000,000

Date to crystallize the receivables to

be secured by Floating Pledge A:

  

No date is fixed.

 

1



--------------------------------------------------------------------------------

(Translation)

 

2.2 The Pledgor shall create second-priority floating pledges (collectively the
“Floating Pledge B,” and together with the Floating Pledge A, the “Floating
Pledges”) on the Security Beneficial Interests with respect to each Pledgee B as
follows.

 

DESCRIPTION

 

Scope of Secured Receivables:

   The right to claim for the payment of principal and interest and any other
receivables held by each Pledgee B against the Pledgor under the Loan Agreement
B (collectively the “Secured Receivables B,” and together with the Secured
Receivables A, the “Secured Receivables”)

Maximum Amount:

   JPY 6,000,000,000

Date to crystallize the receivables to

be secured by Floating Pledge B:

   No date is fixed.

 

2.3 Each Pledgee A shall, as a result of creation of the Floating Pledge A
described in Clause 2.1, acquire a floating pledge on the Security Beneficial
Interests that has the same priority as those held by the other Pledgees A. Each
Pledgee B shall, as a result of creation of the Floating Pledge B described in
Clause 2.2, acquire a floating pledge on the Security Beneficial Interests that
has the same priority as those held by the other Pledgees B.

 

2.4 The Pledgees hereby authorize the Agent to exercise on behalf of the
Pledgees the rights of the Pledgees under this Agreement to the extent such
exercise does not breach applicable laws or ordinances. Provided, however, that
the specific time, method and terms of exercising the rights as a Pledgee shall
be in accordance with the decision-making of the Majority Lenders under the
provisions of the Creditors’ Agreement.

 

2.5 The Pledgees shall enforce the Floating Pledges only through the Agent and
in accordance with the provisions of this Agreement, the Loan Agreements and the
Creditors’ Agreement, and applicable laws and ordinances. Provided, however,
that the Pledgees are able to receive appropriation for repayment of the Loans
in accordance with the provisions of the Loan Agreements and the Creditors’
Agreement.

 

2.6 The authority set forth in Clause 2.4 shall extinguish upon the resignation
or dismissal of the Agent in accordance with Clause 28 of the Loan Agreements
(or Clause 28 of the Loan Agreements that has been replaced in accordance with
the provisions of Clause 7 of the Creditor’s Agreement; hereinafter the same)
and the provisions of the Creditors’ Agreement. Thereafter, the successor Agent
assuming office in accordance with Clause 28 of the Loan Agreements shall
exercise the rights and bear the obligations under this Clause. Immediately
after such change in Agents, the former Agent and the successor Agent shall
notify the Pledgor thereof in writing in their joint name.

 

2



--------------------------------------------------------------------------------

(Translation)

 

3. DELIVERY OF ORIGINAL COPY AND ACQUISITION OF TRUSTEE APPROVAL

 

3.1 On the date of this Agreement, the Pledgor shall deliver to the Agent
original copies of a certificate for the Security Beneficial Interests
(provided, however, that this shall only apply if such certificate has been
issued) and an agreement with respect to the Trust Agreement (such certificate
and agreement shall be collectively referred to as “Trust Agreement and
Certificate”). The Agent shall, upon receipt of the Trust Agreement and
Certificate pursuant to this Paragraph, immediately deliver to each Pledgee
copies thereof with wording certifying that such copies are accurate copies of
the Trust Agreement and Certificate

 

3.2 On the date of this Agreement, the Pledgor shall obtain the Trustee’s
written approval of the creation of the Floating Pledge A on the Security
Beneficial Interests with a certified date substantially in the form set out in
Exhibit 2, and deliver the original copy thereof to the Agent, to complete (i)
perfection against debtors and third parties under Articles 364(1)and 467 of the
Civil Code with respect to the creation of the Floating Pledge A and (ii) prior
perfection under Article 467 of the Civil Code with respect to acquisition of
the Security Beneficial Interests as a result of enforcement by any Pledgee A of
the Floating Pledge A pursuant to the provisions of Clause 7.1(3) of this
Agreement. The Agent shall, upon obtaining approval from the Trustee pursuant to
this Paragraph, immediately deliver to each Pledgee A copies thereof with
wording certifying that such copies are accurate copies of the approval.

 

3.3 On the date of this Agreement and after carrying out the procedures provided
in the preceding Paragraph, the Pledgor shall obtain the Trustee’s written
approval of the creation of the Floating Pledge B on the Security Beneficial
Interests with a certified date substantially in the form set out in Exhibit 3,
and deliver the original copy thereof to the Agent, to complete (i) perfection
against debtors and third parties under Articles 364(1)and 467 of the Civil Code
with respect to the creation of the Floating Pledge B and (ii) prior perfection
under Article 467 of the Civil Code with respect to acquisition of the Security
Beneficial Interests as a result of enforcement by any Pledgee B of the Floating
Pledge B pursuant to the provisions of Clause 7.1(3) of this Agreement. The
Agent shall, upon obtaining approval from the Trustee pursuant to this
Paragraph, immediately deliver to each Pledgee B copies thereof with wording
certifying that such copies are accurate copies of the approval.

 

3.4 Upon receipt of the Trust Agreement and Certificate or the Trustee’s
approval in accordance with the provisions of preceding three Paragraphs, the
Agent shall exclusively posses the Trust Agreement and Certificate or the
Trustee’s approval for its own benefit and on behalf of each Pledgee for the
benefit of each Pledgee, and each Pledgee agrees thereto.

 

3.5 Each Pledgee authorizes the Agent and the Agent agrees to receive the Trust
Agreement and Certificate and the Trustee’s approval on behalf of each Pledgee.

 

3.6 The Agent shall keep the original copies of the Trust Agreement and
Certificate that are delivered by the Pledgor in accordance with Clause 3.1 for
the benefit of each Pledgee with the duty of care of a good administrator, until
the Pledgor satisfies all of the Secured Receivables and the Agent returns to
the Pledgor the original copies of the Trust Agreement and Certificate in
accordance with Clause 15 of this Agreement.

 

3



--------------------------------------------------------------------------------

(Translation)

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

 

4.1 The Pledgor represents and warrants that the following is true and correct
as of the date of this Agreement.

 

  (1) The Trust Agreement is an agreement duly executed and effectively existing
under the laws of Japan.

 

  (2) The Security Beneficial Interests solely belong to the Pledgor, and the
Pledgor has the sole authority to dispose of the Security Beneficial Interests.

 

  (3) There are no encumbrances relating to real rights on the Security
Beneficial Interests that have priority over or precede the Floating Pledge A,
nor is there any other event that will interfere with the rights or interests of
the Pledgees A.

 

  (4) Other than the Floating Pledge A, there are no encumbrances relating to
real rights on the Security Beneficial Interests that have priority over or
precede the Floating Pledge B, nor is there any other event that will interfere
with the rights or interests of the Pledgees B.

 

  (5) No lawsuit, arbitration, mediation or other administrative procedure by a
third party is pending with respect to the creation, continued existence,
ownership or exercise of the Security Beneficial Interests, nor is there any
threat of the commencement of any of the foregoing.

 

  (6) The Security Beneficial Interestsare legal, valid and binding, and
enforceable in accordance with the terms of this Agreement.

 

  (7) No principal has been redeemed before the due date with respect to the
Security Beneficial Interests.

 

  (8) Neither the Settlor nor the Trustee is in default of any obligations under
the Trust Agreement.

 

  (9) There are no grounds for defense that interfere with the creation,
continued existence or exercise of the Security Beneficial Interests.

 

  (10) Noprovisions of the Trust Agreement have been amended, released or
waived, the Security Beneficial Interests have not been transferred to a third
party, had a security interest created thereon, or otherwise been disposed of in
a way that adversely affects or is likely to adversely affect the rights of the
Pledgees under this Agreement, nor is the Pledgor under any obligation to make
such a disposition for the benefit of a third party.

 

  (11) No petition for provisional attachment, preservative attachment,
attachment or provisional disposition has been filed by any third party in
respect of all or a part of the Security Beneficial Interests, nor are there any
rights or encumbrances in respect of all or a part of the Security Beneficial
Interests that have or are likely to have an adverse effect on the rights of the
Pledgees under this Agreement;

 

  (12) Each of the Pledgor’s representations and warranties set out in the Trust
Agreement are true and correct.

 

4



--------------------------------------------------------------------------------

(Translation)

 

4.2 If it is found that any of the Pledgor’s representations and warranties set
out in Clause 4.1are false or incorrect in any material respect, the Pledgor
shall immediately notify the Agent thereof in writing, and shall compensate the
Agent or each Pledgee for the losses incurred by them due to such breach of
representations or warranties.

 

5. PRESERVATION OF TRUST AGREEMENT

 

The Pledgor shall not, without the Agent’s prior written consent, amend any
provision of the Trust Agreement, transfer the Security Beneficial Interests to
a third party, create a security interest on or otherwise dispose of or cancel
the Security Beneficial Interests, or conduct any other act which is likely to
adversely affect the Floating Pledges.

 

6. CHANGES IN DETAILS OF FLOATING PLEDGES

 

If it becomes necessary to transfer all or a part of the Floating Pledges
(including changing the scope of the secured receivables in connection with such
transfer) or otherwise change or dispose of the Floating Pledges (excluding the
case where such change or disposal materially and adversely affects the
Pledgor), the Pledgor shall agree to or approve the Agent’s requests or take
other procedures necessary therefor. If required by the Agent to change the
scope of the secured receivables with respect to the Floating Pledges (excluding
those in connection with the transfer of all or a part of the Floating Pledges),
the Pledgor shall consult with the Agent in good faith.

 

7. ENFORCEMENT OF THE PLEDGE

 

7.1 If the obligations that the Pledgor owes with respect to any of the Secured
Receivables become due or immediately payable, the Pledgees may enforce the
Floating Pledges in accordance with any of the following methods. In such case,
each Pledgee may enforce the Floating Pledges only through the Agent by times,
methods and terms determined in accordance with the decision-making of the
Majority Lenders under Clause 2 of the Creditors’ Agreement, and the Agent shall
enforce the Floating Pledges on behalf of each Pledgee. The Agent shall, in
enforcing the Floating Pledges, notify the Trustee, Pledgor and each Pledgee in
writing of the enforcement of the Floating Pledges under this Agreement (the
“Floating Pledge Enforcement Notice”).

 

  (1) Method of (i) directly collecting money equal to the amount of the
Trustee’s obligations to pay distributions and principal redemptions with
respect to the Security Beneficial Interests or any other obligation owed by the
Trustee to the Pledgor under the Trust Agreement, and (ii) using such collected
amount (the “Directly Collected Amount”) to repay the Secured Receivables.

 

  (2) Method of (i) disposing of the Security Beneficial Interests by times,
methods, prices, etc., which are generally acknowledged as appropriate, and (ii)
using the proceeds from such disposal (the “Disposal Proceeds”) to repay the
Secured Receivables.

 

  (3) Method of (i) acquiring the Security Beneficial Interests by evaluating
them by times, methods, prices, etc., which are generally acknowledged as
appropriate, and (ii) deeming that the Secured Receivables cease to be effective
at the same amount as such value of the Security Beneficial Interests (the
“Valued Amount”).

 

5



--------------------------------------------------------------------------------

(Translation)

 

7.2 Notwithstanding the provisions of the preceding Paragraph, if the Agent
reasonably deems it necessary to urgently enforce the Floating Pledges, the
Agent may immediately enforce the Floating Pledges without following
decision-making procedures of the Majority Lenders set forth in Clause 2 of the
Creditors’ Agreement. Provided, however, that the Agent shall not be obliged to
enforce the Floating Pledges unless instructed by the Majority Lenders.

 

7.3 If the Agent enforces the Floating Pledges, the Agent shall simultaneously
enforce all of the Floating Pledges held by the Pledgees.

 

7.4 If the Pledgees enforce the Floating Pledges in accordance with Clause
7.1(1) or (2), the Pledgees shall cause the party obliged to pay the Directly
Collected Amount or the Disposal Proceeds to transfer such Directly Collected
Amount or Disposal Proceeds to an account designated and managed by the Agent
(the “Agent’s Account”). Upon payment of the Directly Collected Amount or the
Disposal Proceeds (the “Directly Collected Amount, Etc.”) to the Agent’s
Account, the Directly Collected Amount, Etc. shall be used to repay the Secured
Receivables in the order and manner set forth in Clause 18 of the Loan
Agreements (or Clause 18 of the Loan Agreements that has been replaced in
accordance with the provisions of Clause 4 of the Creditors’ Agreement;
hereinafter the same), and the Agent shall distribute the Directly Collected
Amount, Etc. to each Pledgee in accordance with Clause 19 of the Loan Agreements
(or Clause 19 of the Loan Agreements that has been replaced in accordance with
the provisions of Clause 5 of the Creditors’ Agreement.

 

7.5 If the Pledgees enforce the Floating Pledges in accordance with Clause
7.1(3), an amount equivalent to the amount that would be appropriated if the
money equal to the Valued Amount was appropriated in the order and manner set
forth in Clause 18 of the Loan Agreements, shall be used to repay the Secured
Receivables at the time the Agent acquires the Security Beneficial Interests. If
the Agent acquires money by exercising, transferring or otherwise disposing of
the Security Beneficial Interests acquired in accordance with Clause 7.1(3), the
Agent shall cause the party obliged to pay such money to transfer such money to
the Agent’s Account, and upon payment of such money, the Agent shall immediately
distribute such transferred money to each Pledgee in accordance with Clause 19
of the Loan Agreements.

 

7.6 If the Agent receives the trust principal, trust proceeds or other property
upon enforcement of the Floating Pledgees and such property is not money (the
“Receivables in Kind”), the Majority Lenders shall determine the method to
acquire or dispose of the Receivables in Kind. In this case, an amount
equivalent to the amount that would be appropriated if the money equal to the
Valued Amount of the Receivables in Kind evaluated by times, methods, prices,
etc., that are generally acknowledged as appropriate was appropriated in the
order and manner set forth in Clause 18 of the Loan Agreements, shall be used to
repay the Secured Receivables. In this case, if the Agent acquires money by
exercising, transferring or otherwise disposing of the Receivables in Kind, the
Agent shall cause the party obliged to pay such money to transfer such money to
the Agent’s Account, and upon payment of such money, the Agent shall immediately
distribute such transferred money to each Pledgee in accordance with Clause 19
of the Loan Agreements.

 

6



--------------------------------------------------------------------------------

(Translation)

 

7.7 Each Pledgee acknowledges without objection that, notwithstanding the
priority between the Floating Pledge A and the Floating Pledge B set forth in
Clauses 2.1 and 2.2, the Directly Collected Amount, the Disposal Proceeds, money
equal to the Valued Amount and other money acquired through enforcing the
Floating Pledges that are set forth in preceding three Paragraphs shall be used
and distributed to each Pledgee in the order set forth in Clauses 18 and 19 of
the Loan Agreements, and no receivables or obligations will remain between each
Pledgee and the Agent with respect to such money after the distribution thereof.

 

8. INSTRUCTIONS TO TRUSTEE

 

The Pledgor shall follow the provisions of Clause 24.1 of the Trust Agreement
with respect to instructing the Trustee, and (i) if no Repayment Formula
Revision Event has occurred, the Beneficiary and the Agent shall, upon
consultation, give instructions in their joint name, and if the Beneficiary and
the Agent do not come to an agreement though consultation, the Agent may
independently give instructions, and (ii) if a Repayment Formula Revision Event
has occurred, the Agent may give instructions.

 

9. COMMON SERVICE FEES

 

If the Agent pays any fees for the common benefit of the Pledgees pursuant to
the provisions of this Agreement, notwithstanding the provisions of Clauses 7.5
through 7.7 (including the case where such provisions apply mutatis mutandis in
accordance with the provisions of Clause 8), the Agent may receive priority
distribution of an amount equal to such paid expenses from the Agent’s Account.

 

10. RECEIPT BY PLEDGOR OF DISTRIBUTION OF PROCEEDS OR OTHER MONEYS

 

Notwithstanding the creation of the Floating Pledges, the Pledgor is authorized
to receive distributions of proceeds, principal redemptions and other money in
respect of the Security Beneficial Interests until the Floating Pledge
Enforcement Notice is given.

 

11. PRESERVATION OF PLEDGE

 

11.1 The Pledgor shall obtain the Agent’s written approval prior to conducting
any act to collect the Trust Receivables by itself or any other acts that reduce
or which are likely to reduce the amount of the Trust Receivables or the
Security Beneficial Interests.

 

11.2 If the Agent is requested by the Pledgor for the approval described in
Clause 11.1, the Agent may, as a condition for giving such approval, request the
Pledgor to entrust additional funds in respect of the Trust Agreement, offer
additional pledges, or repay all or a part of the Secured Receivables.

 

11.3 If requested by the Agent, the Pledgor shall deliver to the Agent all
documents reasonably necessary for the preservation and exercise of the
Pledgees’ rights hereunder, and take all necessary steps for the preservation
and exercise of the rights of the Pledgees hereunder in accordance with the
Agent’s instructions.

 

7



--------------------------------------------------------------------------------

(Translation)

 

12. NO ASSUMPTION OF DEBT

 

The Pledgor acknowledges without objection that none of the Pledgees shall
assume any debt in respect of the Trust Agreement due to the creation of the
Floating Pledges under this Agreement.

 

13. EXEMPTION FROM LIABILITY WITH RESPECT TO OBLIGATION TO PRESERVE THE PLEDGE,
ETC.

 

13.1 The Floating Pledge shall be created in addition to other pledges and
guarantees held by the Pledgees in respect of the Secured Receivables, and shall
not affect the validity of such other pledges or guarantees.

 

13.2 The Pledgor shall not claim exemption from liability if any Pledgee changes
or cancels other pledges or guarantees at such Pledgee’s discretion.

 

14. INDEMNIFICATION

 

If the Agent or the Pledgees suffer damages due to breach by the Pledgor of the
obligations under this Agreement, the Pledgor shall immediately compensate the
Agent or the Pledgees upon request from the Agent or the Pledgees for such
damages.

 

15. EXTINGUISHMENT OF FLOATING PLEDGES

 

If the Floating Pledges cease to exist, the Agent shall immediately return to
the Pledgor the original copies of the Trust Agreement and Certificate with
respect to such extinguished Floating Pledges that have been delivered by the
Pledgor in accordance with Clause 3.1 and kept for the benefit of each Pledgee.
Upon receipt of the original copies of the Trust Agreement and Certificate
pursuant to this Clause, the Pledgor shall notify the Trustee thereof in joint
names with the Pledgees.

 

16. COSTS AND EXPENSES

 

The Pledgor shall bear any and all costs and expenses (including, but not
limited to, taxes and public charges and attorney’s fees) required to exercise
the rights or perform the obligations under this Agreement. If the Agent or any
Pledgees pays such costs or expenses, the Pledgor shall compensate the Agent or
such Pledgee immediately after the Pledgor receives from the Agent or such
Pledgee the details of such costs and expenses.

 

17. AGENT

 

The parties to this Agreement acknowledge that the services specified in this
Agreement to be performed by the Agent shall constitute a part of the Agent
Services set forth in Clause 27 of the Loan Agreements (or Clause 27 of the Loan
Agreements that has been replaced in accordance with the provisions of Clause 6
of the Creditor’s Agreement). It is acknowledged that the provisions concerning
the Agent in the Creditors’ Agreement shall automatically apply to the Agent’s
authority, responsibility, obligations, exemption from liability and other
matters with respect to the performance by the Agent of its services set forth
in this Agreement.

 

18. NO ASSIGNMENT

 

None of the Pledgees nor the Pledgor shall assign, create a security interest on
or otherwise dispose of all or a part of their contractual status, rights or
obligations hereunder. Provided,

 

8



--------------------------------------------------------------------------------

(Translation)

 

however, that this shall not apply if such disposal is made as a result of the
Pledgees assigning or otherwise disposing of the Secured Receivables in
accordance with the Loan Agreements.

 

19. AMENDMENTS TO THE AGREEMENT

 

The provisions of this Agreement may be amended only by the written consent of
the Agent, the Pledgor and all Lenders (provided, however, amendments concerning
matters solely relating to the Floating Pledge A may be made with the consent of
the Agent, the Pledgor and all Pledgees A, and amendments concerning matters
solely relating to the Floating Pledge B may be made with the consent of the
Agent, the Pledgor and all Pledgees B).

 

20. ADDITIONAL MEASURES

 

Each Pledgee and the Pledgor shall prepare, execute and deliver any agreements
and other documents required by each Pledgee or the Pledgor as necessary or
appropriate to a reasonable extent for the purpose of attaining the object of
this Agreement.

 

21. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
Japan.

 

22. JURISDICTION

 

The Tokyo District Court shall have exclusive jurisdiction as the court of first
instance with respect to any action arising out of or in connection with this
Agreement.

 

23. APPLICATION OF THE TRUST AGREEMENT

 

The provisions of the Loan Agreements and the Creditors’ Agreement shall apply
mutatis mutandis to matters relating to the provisions of this Agreement among
those not provided for in this Agreement.

 

24. CONSULTATION

 

The Agent, the Pledgees and the Pledgor shall resolve any matters not provided
for in this Agreement or doubts arising from this Agreement upon mutual
consultation.

 

9



--------------------------------------------------------------------------------

(Translation)

 

List of Schedules

 

Schedule 1

   List of Pledgees

Schedule 2

   Application for Approval on Creating First-Priority Floating Pledge and
Approval on Creating Floating Pledge

Schedule 3

   Application for Approval on Creating Second-Priority Floating Pledge and
Approval on Creating Floating Pledge

 

10